Exhibit 10.1

 

 

 

SEVENTH AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of November 25, 2014,

among

REGENCY GAS SERVICES LP,

as Borrower,

REGENCY ENERGY PARTNERS LP

and

THE OTHER GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent and Swingline Lender,

WELLS FARGO BANK, N.A.,

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.

and

THE ROYAL BANK OF SCOTLAND PLC,

as Issuing Banks,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC

and

RBS SECURITIES INC.,

as Joint Lead Arrangers,

and

WELLS FARGO SECURITIES, LLC,

as Sole Bookrunner

 

LOGO [g828951ex10_1logo.jpg]

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page   ARTICLE I    DEFINITIONS    SECTION 1.01   

DEFINED TERMS

     2    SECTION 1.02   

CLASSIFICATION OF LOANS AND BORROWINGS

     41    SECTION 1.03   

TERMS GENERALLY

     42    SECTION 1.04   

ACCOUNTING TERMS; GAAP

     42    SECTION 1.05   

RESOLUTION OF DRAFTING AMBIGUITIES

     42    ARTICLE II    THE CREDITS    SECTION 2.01   

COMMITMENTS

     42    SECTION 2.02   

REVOLVING LOANS

     43    SECTION 2.03   

BORROWING PROCEDURE

     44    SECTION 2.04   

EVIDENCE OF DEBT; REPAYMENT OF LOANS

     45    SECTION 2.05   

FEES

     45    SECTION 2.06   

INTEREST ON LOANS

     46    SECTION 2.07   

TERMINATION AND REDUCTION OF REVOLVING COMMITMENTS

     48    SECTION 2.08   

INTEREST ELECTIONS

     48    SECTION 2.09   

OPTIONAL AND MANDATORY PREPAYMENTS OF LOANS

     50    SECTION 2.10   

ALTERNATE RATE OF INTEREST

     53    SECTION 2.11   

YIELD PROTECTION

     53    SECTION 2.12   

BREAKAGE PAYMENTS

     54    SECTION 2.13   

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SETOFFS

     55    SECTION 2.14   

TAXES

     57    SECTION 2.15   

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

     61    SECTION 2.16   

SWINGLINE LOANS

     62    SECTION 2.17   

LETTERS OF CREDIT

     63    SECTION 2.18   

INCREASE IN COMMITMENTS; RELEASE OF COLLATERAL

     70    SECTION 2.19   

MODIFICATION OF REVOLVING LOANS

     72    SECTION 2.20   

CASH COLLATERALIZATION

     73    SECTION 2.21   

DEFAULTING LENDERS

     74    ARTICLE III    REPRESENTATIONS AND WARRANTIES    SECTION 3.01   

ORGANIZATION; POWERS

     77    SECTION 3.02   

AUTHORIZATION; ENFORCEABILITY

     77    SECTION 3.03   

NO CONFLICTS

     78    SECTION 3.04   

FINANCIAL STATEMENTS

     78   

 

i



--------------------------------------------------------------------------------

Section

        Page   SECTION 3.05   

PROPERTIES

     78    SECTION 3.06    EQUITY INTERESTS AND SUBSIDIARIES      79   
SECTION 3.07    LITIGATION; COMPLIANCE WITH LAWS      80    SECTION 3.08   
AGREEMENTS      80    SECTION 3.09    FEDERAL RESERVE REGULATIONS      80   
SECTION 3.10    INVESTMENT COMPANY ACT      80    SECTION 3.11    USE OF
PROCEEDS      80    SECTION 3.12    TAXES      80    SECTION 3.13    NO MATERIAL
MISSTATEMENTS      81    SECTION 3.14    LABOR MATTERS      81    SECTION 3.15
   SOLVENCY      81    SECTION 3.16    EMPLOYEE BENEFIT PLANS      82   
SECTION 3.17    ENVIRONMENTAL MATTERS      82    SECTION 3.18    INSURANCE     
83    SECTION 3.19    SECURITY DOCUMENTS      83    SECTION 3.20   
ANTI-TERRORISM LAW; ANTI-CORRUPTION LAWS AND SANCTIONS      84    ARTICLE IV   
CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS    SECTION 4.01    CONDITIONS
PRECEDENT TO THE EFFECTIVE DATE      86    SECTION 4.02    CONDITIONS TO ALL
CREDIT EXTENSIONS      89    ARTICLE V    AFFIRMATIVE COVENANTS    SECTION 5.01
   FINANCIAL STATEMENTS, REPORTS, ETC      90    SECTION 5.02    LITIGATION AND
OTHER NOTICES      92    SECTION 5.03    EXISTENCE; BUSINESSES AND PROPERTIES   
  93    SECTION 5.04    INSURANCE      93    SECTION 5.05    OBLIGATIONS AND
TAXES      94    SECTION 5.06    EMPLOYEE BENEFITS      94    SECTION 5.07   
MAINTAINING RECORDS; ACCESS TO PROPERTIES AND INSPECTIONS      95   
SECTION 5.08    USE OF PROCEEDS      95    SECTION 5.09    COMPLIANCE WITH
ENVIRONMENTAL LAWS; ENVIRONMENTAL REPORTS      96    SECTION 5.10    ADDITIONAL
COLLATERAL; ADDITIONAL GUARANTORS      96    SECTION 5.11    SECURITY INTERESTS;
FURTHER ASSURANCES      99    SECTION 5.12    INFORMATION REGARDING COLLATERAL
     100    SECTION 5.13    DESIGNATION AND CONVERSION OF RESTRICTED AND
UNRESTRICTED SUBSIDIARIES      100    SECTION 5.14    KEEPWELL      101   
SECTION 5.15    POST-CLOSING MATTERS      102   

 

ii



--------------------------------------------------------------------------------

Section

        Page   ARTICLE VI    NEGATIVE COVENANTS    SECTION 6.01   

INDEBTEDNESS

     103    SECTION 6.02   

LIENS

     105    SECTION 6.03   

SALE AND LEASEBACK TRANSACTIONS

     109    SECTION 6.04   

INVESTMENT, LOAN AND ADVANCES

     109    SECTION 6.05   

MERGERS AND CONSOLIDATIONS; DISSOLUTION

     110    SECTION 6.06   

ASSET SALES

     111    SECTION 6.07   

ACQUISITIONS

     112    SECTION 6.08   

DIVIDENDS

     112    SECTION 6.09   

TRANSACTIONS WITH AFFILIATES

     113    SECTION 6.10   

FINANCIAL COVENANTS

     114    SECTION 6.11   

PREPAYMENTS OF OTHER INDEBTEDNESS; MODIFICATIONS OF ORGANIZATIONAL DOCUMENTS AND
OTHER DOCUMENTS, ETC

     114    SECTION 6.12   

LIMITATION ON CERTAIN RESTRICTIONS ON SUBSIDIARIES

     114    SECTION 6.13   

LIMITATION ON ISSUANCE OF CAPITAL STOCK

     115    SECTION 6.14   

LIMITATION ON OPERATING SUBSIDIARIES

     115    SECTION 6.15   

BUSINESS

     115    SECTION 6.16   

FISCAL YEAR

     115    SECTION 6.17   

NO FURTHER NEGATIVE PLEDGE

     116    SECTION 6.18   

ANTI-TERRORISM LAW; ANTI-MONEY LAUNDERING

     116    SECTION 6.19   

EMBARGOED PERSON

     116    ARTICLE VII    GUARANTEE    SECTION 7.01   

THE GUARANTEE

     117    SECTION 7.02   

OBLIGATIONS UNCONDITIONAL

     117    SECTION 7.03   

REINSTATEMENT

     118    SECTION 7.04   

SUBROGATION; SUBORDINATION

     119    SECTION 7.05   

REMEDIES

     119    SECTION 7.06   

INSTRUMENT FOR THE PAYMENT OF MONEY

     119    SECTION 7.07   

CONTINUING GUARANTEE

     119    SECTION 7.08   

GENERAL LIMITATION ON GUARANTEE OBLIGATIONS

     119    SECTION 7.09   

RELEASE OF GUARANTORS

     120    ARTICLE VIII    EVENTS OF DEFAULT    SECTION 8.01   

EVENTS OF DEFAULT

     120    SECTION 8.02   

RESCISSION

     123    SECTION 8.03   

APPLICATION OF PROCEEDS

     123    SECTION 8.04   

RIGHT TO CURE

     124   

 

iii



--------------------------------------------------------------------------------

Section

        Page   ARTICLE IX    THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
   SECTION 9.01   

APPOINTMENT AND AUTHORITY

     125    SECTION 9.02   

RIGHTS AS A LENDER

     125    SECTION 9.03   

EXCULPATORY PROVISIONS

     126    SECTION 9.04   

RELIANCE BY AGENT

     127    SECTION 9.05   

DELEGATION OF DUTIES

     127    SECTION 9.06   

RESIGNATION OR REMOVAL OF AGENT

     127    SECTION 9.07   

NON-RELIANCE ON AGENT AND OTHER LENDERS

     128    SECTION 9.08   

NO OTHER DUTIES, ETC.; APPOINTMENT

     129    SECTION 9.09   

ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

     129    SECTION 9.10   

INDEMNIFICATION OF AGENTS

     129    SECTION 9.11   

COLLATERAL AND GUARANTY MATTERS

     130    SECTION 9.12   

SECURED HEDGING AGREEMENTS AND SECURED CASH MANAGEMENT AGREEMENTS

     131    ARTICLE X    MISCELLANEOUS    SECTION 10.01   

NOTICES

     131    SECTION 10.02   

WAIVERS; AMENDMENT

     134    SECTION 10.03   

EXPENSES; INDEMNITY; DAMAGE WAIVER

     137    SECTION 10.04   

SUCCESSORS AND ASSIGNS

     139    SECTION 10.05   

SURVIVAL OF AGREEMENT

     142    SECTION 10.06   

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

     142    SECTION 10.07   

SEVERABILITY

     143    SECTION 10.08   

RIGHT OF SETOFF

     143    SECTION 10.09   

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     144    SECTION 10.10   

WAIVER OF JURY TRIAL

     145    SECTION 10.11   

HEADINGS

     145    SECTION 10.12   

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

     145    SECTION 10.13   

USA PATRIOT ACT NOTICE

     146    SECTION 10.14   

INTEREST RATE LIMITATION

     146    SECTION 10.15   

OBLIGATIONS ABSOLUTE

     147    SECTION 10.16   

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

     147    SECTION 10.17   

AMENDMENT AND RESTATEMENT

     148   

 

iv



--------------------------------------------------------------------------------

ANNEX

 

Annex I

   Revolving Commitments and Pro Rata Percentages

SCHEDULES

 

Schedule 1.01(b)

  Subsidiary Guarantors

Schedule 3.03

  Governmental Approvals; Compliance with Laws

Schedule 3.06(a)

  Subsidiaries

Schedule 3.06(c)

  Organizational Chart

Schedule 3.17

  Environmental Matters

Schedule 3.18

  Insurance

Schedule 4.01(p)

  New Mortgaged Property

Schedule 5.13

  Unrestricted Subsidiaries

Schedule 6.01(b)

  Existing Indebtedness

Schedule 6.02(c)

  Existing Liens

Schedule 6.04(a)(i)

  Existing Investments

EXHIBITS

 

Exhibit A

   Form of Assignment and Assumption

Exhibit B

   Form of Borrowing Request

Exhibit C

   Form of Compliance Certificate

Exhibit D

   Form of Interest Election Request

Exhibit E

   Form of Joinder Agreement

Exhibit F

   Form of LC Request

Exhibit G

   Form of Mortgage

Exhibit H-1

   Form of Revolving Note

Exhibit H-2

   Form of Swingline Note

Exhibit I

   Form of Intercompany Note

Exhibit J-l

   Form of U.S. Tax Certificate for Foreign Lenders That Are Not Partnerships

Exhibit J-2

   Form of U.S. Tax Certificate for Foreign Participants That Are Not
Partnerships

Exhibit J-3

   Form of U.S. Tax Certificate for Foreign Participants That Are Partnerships

Exhibit J-4

   Form of U.S. Tax Certificate for Foreign Lenders That Are Partnerships

 

v



--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

This SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 25,
2014, is among REGENCY GAS SERVICES LP, a Delaware limited partnership
(including any successor-in-interest, “Borrower”), REGENCY ENERGY PARTNERS LP, a
Delaware limited partnership (including any successor-in-interest, “Regency
MLP”), the Subsidiary Guarantors (such term and each other capitalized term used
but not defined where used having the meaning given to it in Section 1.01), the
several banks and other financial institutions or entities from time to time
parties to this Agreement as Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo Bank”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent”), and WELLS FARGO BANK, N.A.,
BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A. and THE ROYAL BANK OF SCOTLAND
PLC, as Issuing Banks.

WITNESSETH:

WHEREAS, Borrower, the lending institutions from time to time party thereto as
lenders, UBS AG, Stamford Branch, as administrative agent and collateral agent,
UBS Loan Finance LLC, as swingline lender and certain other agents entered into
that certain credit agreement dated as of December 1, 2004 (the “Original Credit
Agreement”), pursuant to which the lenders party thereto made certain loans and
other extensions of credit to Borrower;

WHEREAS, Borrower, the lenders party thereto from time to time, UBS AG, Stamford
Branch, as administrative agent and collateral agent, UBS Loan Finance LLC, as
swingline lender and certain other agents entered into (i) the first amendment
and restatement of the Original Credit Agreement on July 26, 2005, (ii) the
second amendment and restatement thereof on November 30, 2005 and (iii) the
third amendment and restatement thereof on February 3, 2006;

WHEREAS, Borrower, the lenders party thereto, Wachovia Bank, National
Association, as administrative agent and collateral agent, UBS Securities LLC,
as syndication agent and Citigroup Global Markets Inc., as co-syndication agent,
entered into the fourth amendment and restatement of the Original Credit
Agreement on August 15, 2006;

WHEREAS, the Borrower, Regency MLP, the lenders party thereto, Wachovia Bank,
National Association, as administrative agent and collateral agent, and Bank of
America, N.A., and The Royal Bank of Scotland plc, as co-syndication agents for
the tranche 2 revolving loans, entered into the fifth amendment and restatement
of the Original Credit Agreement on March 4, 2010;

WHEREAS, the Borrower, Regency MLP, the lenders party thereto, Wells Fargo Bank,
National Association, as administrative agent and collateral agent, Wells Fargo
Bank, Bank of America, N.A., JPMorgan Chase Bank, N.A. and The Royal Bank of
Scotland plc, as issuing banks, and certain other agents entered into the sixth
amendment and restatement of the Original Credit Agreement on May 21, 2013 (the
“Existing Credit Agreement”);

 

-1-



--------------------------------------------------------------------------------

WHEREAS, the Borrower has requested that, and the Administrative Agent, the
Collateral Agent and the Lenders have agreed to, amend and restate the Existing
Credit Agreement and provide certain loans and extensions of credit on behalf of
the Borrower;

WHEREAS, the proceeds of the Loans will be used by the Borrower and its
Restricted Subsidiaries for working capital and general corporate purposes
(including to effect Permitted Acquisitions). Letters of Credit have been and
will be used by Borrower and its Restricted Subsidiaries for general corporate
purposes; and

WHEREAS, the parties hereto intend that (a) the loans under the Existing Credit
Agreement outstanding as of the Effective Date shall continue to exist and shall
be Loans under and as defined in this Agreement on the terms set forth herein
and (b) the Collateral (as such term is defined in the Existing Credit
Agreement) in existence on the Effective Date and the Loan Documents shall
continue to secure, guarantee, support and otherwise benefit the Secured
Obligations of Borrower and the other Loan Parties under this Agreement and the
other Loan Documents.

NOW, THEREFORE, the parties hereto hereby agree that the Existing Credit
Agreement is amended and restated as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Revolving Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Acquisition” shall mean the direct or indirect purchase or acquisition, whether
in one or more related transactions, by Borrower or any of its Restricted
Subsidiaries of any person or group of persons (or any Equity Interest in any
person or group of persons) or any related group of assets, liabilities or
securities of any person or group of persons.

“Act” shall have the meaning assigned to such term in Section 10.13.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b)(b).

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include any person that directly or indirectly owns more than 15% of
any class of Equity Interests of the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.

“Agreement” shall mean this Seventh Amended and Restated Credit Agreement.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greatest of (a) the
Base Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.50% and (c) the Adjusted LIBOR Rate for a borrowing with a
one-month Interest Period plus 1.00%. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the (i) Federal Funds Effective Rate or (ii) the
Adjusted LIBOR Rate, in each case, for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to (x) clause (b) of the preceding sentence
in the case of clause (i) in this sentence and (y) clause (c) of the preceding
sentence in the case of clause (ii) in this sentence, in each case, until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Effective Rate or the Adjusted LIBOR Rate shall be effective on the effective
date of such change in the Base Rate, the Federal Funds Effective Rate or the
Adjusted LIBOR Rate, respectively.

“Anti-Corruption Laws” shall mean all Laws applicable to any Company from time
to time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.20(a).

 

-3-



--------------------------------------------------------------------------------

“Applicable Fee” shall mean, prior to the achievement of Investment Grade Rating
by Borrower:

 

Level

   Total Leverage Ratio    Applicable Fee  

Level I

   > 4.75:1.0      0.375 % 

Level II

   £ 4.75:1.0 but
> 4.25:1.0      0.350 % 

Level III

   £ 4.25:1.0 but
> 3.75:1.0      0.300 % 

Level IV

   £ 3.75:1.0 but
> 3.25:1.0      0.300 % 

Level V

   £ 3.25:1.0      0.250 % 

Each change in the Applicable Fee resulting from a change in the Total Leverage
Ratio shall be effective as the case may be on and after the date of receipt by
the Administrative Agent of the financial statements and certificates required
by Section 5.01(a) or (b) and Section 5.01(c), respectively, indicating such
change until the date immediately preceding the next date of receipt of such
financial statements and certificates indicating another such change.
Notwithstanding the foregoing, the Total Leverage Ratio shall be deemed to be in
Level II for Revolving Loans from the Effective Date to the date of receipt by
the Administrative Agent of the financial statements and certificates required
by Section 5.01(a) or (b) and Section 5.01(c) for the fiscal year ending
December 31, 2014 and Level I for Revolving Loans (i) at any time during which
Borrower has failed to deliver the financial statements and certificates
required by Section 5.01(a) or (b) and Section 5.01(c), respectively, and
(ii) at any time during the existence of an Event of Default.

Upon achievement of Investment Grade Rating by Borrower, the Applicable Fee
shall mean:

 

Level

   Rating
(S&P/Moody’s/Fitch)    Applicable Fee  

Level I

   < BB+/Ba1/BB+      0.375 % 

Level II

   BB+/Ba1/BB+      0.300 % 

Level III

   BBB-/Baa3/BBB-      0.250 % 

Level IV

   BBB/Baa2/BBB      0.200 % 

Level V

   ³ BBB+/Baa1/BBB+      0.175 % 

For purposes of the foregoing, (a) if only one Rating is determined, the Level
corresponding to that Rating shall apply; (b) if there are only two Ratings,
then (i) if there is a one Level difference between the two Ratings, then the
Level corresponding to the higher Rating shall be used, and (ii) if there is a
greater than one Level difference between the Ratings, then the Level that is
one Level below the higher Rating will be used; (c) if there are three Ratings,
then (i) if all three are at different Levels, the middle Level shall apply and
(ii) if two Ratings correspond to the same Level and the third is

 

-4-



--------------------------------------------------------------------------------

different, the Level corresponding to the two same Levels shall apply; (d) if
the Ratings established or deemed to have been established by the Rating
Agencies shall be changed (other than as a result of a change in the rating
system of such Rating Agency), such change shall be effective as of the date on
which it is first announced by the applicable Rating Agency and (e) if no Rating
is determined, Level I shall apply. Changes in the Applicable Fee will occur
automatically without prior notice as changes in the applicable Ratings occur,
and each change in the Applicable Fee shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change.

“Applicable Margin” shall mean, prior to the achievement of Investment Grade
Rating by Borrower :

 

     Total
Leverage Ratio    Revolving Loans  

Level

      Eurodollar     ABR  

Level I

   > 4.75:1.0      2.250 %      1.250 % 

Level II

   £ 4.75:1.0 but
> 4.25:1.0      2.000 %      1.000 % 

Level III

   £ 4.25:1.0 but
> 3.75:1.0      1.750 %      0.750 % 

Level IV

   £ 3.75:1.0 but
> 3.25:1.0      1.625 %      0.625 % 

Level V

   £ 3.25:1.0      1.500 %      0.500 % 

Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio shall be effective as the case may be on and after the date of
receipt by the Administrative Agent of the financial statements and certificates
required by Section 5.01(a) or (b) and Section 5.01(c), respectively, indicating
such change until the date immediately preceding the next date of receipt of
such financial statements and certificates indicating another such change.
Notwithstanding the foregoing, the Total Leverage Ratio shall be deemed to be in
Level II for Revolving Loans from the Effective Date to the date of receipt by
the Administrative Agent of the financial statements and certificates required
by Section 5.01(a) or (b) and Section 5.01(c) for the fiscal year ending
December 31, 2014 and Level I for Revolving Loans (i) at any time during which
Borrower has failed to deliver the financial statements and certificates
required by Section 5.01(a) or (b) and Section 5.01(c), respectively, and
(ii) at any time during the existence of an Event of Default.

 

-5-



--------------------------------------------------------------------------------

Upon achievement of Investment Grade Rating by Borrower, the Applicable Margin
shall mean:

 

     Rating
(S&P/Moody’s/Fitch)    Revolving Loans  

Level

      Eurodollar     ABR  

Level I

   < BB+/Ba1/BB+      2.000 %      1.000 % 

Level II

   BB+/Ba1/BB+      1.750 %      0.750 % 

Level III

   BBB-/Baa3/BBB-      1.500 %      0.500 % 

Level IV

   BBB/Baa2/BBB      1.250 %      0.250 % 

Level V

   ³ BBB+/Baa1/BBB+      1.125 %      0.125 % 

For purposes of the foregoing, (a) if only one Rating is determined, the Level
corresponding to that Rating shall apply; (b) if there are only two Ratings,
then (i) if there is a one Level difference between the two Ratings, then the
Level corresponding to the higher Rating shall be used, and (ii) if there is a
greater than one Level difference between the Ratings, then the Level that is
one Level below the higher Rating will be used; (c) if there are three Ratings,
then (i) if all three are at different Levels, the middle Level shall apply and
(ii) if two Ratings correspond to the same Level and the third is different, the
Level corresponding to the two same Levels shall apply; (d) if the Ratings
established or deemed to have been established by the Rating Agencies shall be
changed (other than as a result of a change in the rating system of such Rating
Agency), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency and (e) if no Rating is determined,
Level I shall apply. Changes in the Applicable Margin will occur automatically
without prior notice as changes in the applicable Ratings occur, and each change
in the Applicable Margin shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arrangers” shall mean Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, J.P. Morgan Securities LLC and RBS Securities Inc.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory and dispositions of Cash Equivalents, in each case, in the ordinary
course of business, by Borrower or any of its Restricted Subsidiaries and
(b) any issuance or sale of any Equity Interests of any Restricted Subsidiary of
Borrower or of any Joint Venture, in each case, to any person other than
(i) Borrower, (ii) any Subsidiary Guarantor or (iii) other than for purposes of
Section 6.06, any other Restricted Subsidiary.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit A, or any other form approved by the
Administrative Agent.

 

-6-



--------------------------------------------------------------------------------

“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.17(c)(ii).

“Available Cash” shall mean the amount allowed to be distributed pursuant to the
Regency MLP Agreement.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time. Each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers (or equivalent) of such person,
(iii) in the case of any partnership, the board of directors (or equivalent) of
the general partner of such person and (iv) in any other case, the functional
equivalent of the foregoing.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean a borrowing consisting of (a) Revolving Loans of the same
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.

“Building” shall have the meaning assigned in the applicable Flood Insurance
Regulation.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” shall mean for any period, without duplication, the
increase during that period in the gross property, plant or equipment account in
the consolidated balance sheet of the Borrower and its Restricted Subsidiaries,
determined in accordance with GAAP, whether or not such increase is financed by
the incurrence of Indebtedness.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use)

 

-7-



--------------------------------------------------------------------------------

real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Agents, Issuing
Banks or Swingline Lender (as applicable) and the Lenders, as collateral for the
LC Exposure, the Swingline Exposure, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Agent(s), Issuing Bank(s) or Swingline
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Agents and (b) each applicable Issuing Bank or
the Swingline Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500.0 million
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or
the equivalent thereof by Moody’s Investors Service Inc., and in each case
maturing not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management services.

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement.

 

-8-



--------------------------------------------------------------------------------

“Casualty Event” shall mean any loss of or damage to or destruction of, or any
condemnation or other taking (including by any Governmental Authority) of, any
property of Borrower or any of its Restricted Subsidiaries or any loss of title
relating to the foregoing. “Casualty Event” shall include but not be limited to
any taking of all or any part of any Real Property or Pipeline of Borrower or
its Restricted Subsidiaries or any part thereof, in or by condemnation or other
eminent domain proceedings pursuant to any Law, or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property or
Pipeline of any Borrower or its Restricted Subsidiaries or any part thereof by
any Governmental Authority, civil or military, or any settlement in lieu
thereof.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

A “Change in Control” shall be deemed to have occurred if (a) Regency MLP at any
time ceases to own, directly or indirectly, 100% of the Equity Interests of
Borrower; (b) (i) the Permitted Holders cease to own, or to have the power to
vote or direct the voting of, Voting Stock of the Ultimate General Partner
representing a majority of the voting power of the total outstanding Voting
Stock of the Ultimate General Partner or (ii) the Permitted Holders cease to own
Equity Interests representing a majority of the total economic interests of the
Equity Interests of the Ultimate General Partner; or (c) the Ultimate General
Partner shall cease to exercise Control over Regency MLP.

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement, including an agreement relating to a sale of
Voting Stock or Equity Interests of the Ultimate General Partner, until the
consummation of the transactions contemplated by such agreement.

“Change in Law” shall mean the occurrence, after the Effective Date (or with
respect to any Lender, if later, the date on which such Lender becomes a Lender,
except to the extent that such change was considered a Change in Law with
respect to such Lender’s assignor immediately prior to such Lender becoming a
Lender), of any of the following: (a) the adoption or taking into effect of any
law, treaty, order, policy, rule or regulation, (b) any change in any law,
treaty, order, policy, rule or regulation or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 10.14.

 

-9-



--------------------------------------------------------------------------------

“Closing Date Entities” shall mean those Unrestricted Subsidiaries listed on
Schedule 5.13 and the Closing Date Joint Ventures.

“Closing Date Joint Ventures” shall mean the ELG Joint Venture, the Lone Star
Joint Venture, the MEP Joint Venture, the Mi Vida Joint Venture, the Ohio River
System Joint Venture, the Ranch Joint Venture and the RIGS Joint Venture.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document. Except to the extent expressly provided herein to the
contrary, the Loan Parties shall not be required to grant a Lien on Excluded
Properties or perfect a Lien pursuant to the Excluded Perfections.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Borrower or any of its
Restricted Subsidiaries in the ordinary course of their businesses.

“Commercial Operation Date” shall mean the date on which a Material Project
achieves commercial operation.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Communications” shall have the meaning assigned to such term in
Section 10.01(d).

“Companies” shall mean Borrower and its Subsidiaries and Regency MLP; and
“Company” shall mean any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the Borrower and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of the Borrower and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income (and with respect to the portion of Consolidated Net Income attributable
to any Restricted Subsidiary of the Borrower only if a corresponding amount
would be permitted at the date of determination to be distributed to the
Borrower by such Restricted Subsidiary without prior approval to the extent
required (that has not been obtained) pursuant to the terms of its
Organizational Documents and all agreements, instruments and Laws applicable to
such Restricted Subsidiary or its equityholders):

 

  (a) Consolidated Interest Expense for such period,

 

  (b) Consolidated Amortization Expense for such period,

 

  (c) Consolidated Depreciation Expense for such period,

 

  (d) Consolidated Tax Expense for such period,

 

  (e) costs and expenses directly incurred, and synergies to be realized, in
connection with (i) any Permitted Acquisition as reasonably agreed to by the
Administrative Agent and (ii) the Southern Union Acquisition; provided that, the
add-back of synergies to be realized in connection with any Permitted
Acquisition shall not exceed an amount equal to fifteen percent (15%) of the
Consolidated EBITDA attributable to such Permitted Acquisition,

 

  (f) the aggregate amount of all other non-cash charges reducing Consolidated
Net Income (excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period) for such period, and

 

  (g) the aggregate amount, without duplication, of payments pursuant to
Section 6.08(a)(ii) for such period, and

(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.

Prior to the Commercial Operation Date (but including the fiscal quarter in
which such Commercial Operation Date occurs), Consolidated EBITDA may include,
at Borrower’s option, a material project adjustment consisting of a percentage
(based on the then-current completion percentage of such Material Project as of
the date of determination) of an amount to be approved by the Administrative
Agent as the projected Consolidated EBITDA attributable to such Material Project
for the first 12-month period following the scheduled Commercial Operation Date
of such Material Project (such amount to be determined based on projected
revenues from customer contracts, projected revenues that are determined by the
Administrative Agent, in its discretion, to otherwise be highly probable, the
creditworthiness and applicable projected production of the

 

-11-



--------------------------------------------------------------------------------

prospective customers, capital and other costs, operating and administrative
expenses, scheduled Commercial Operation Date, commodity price assumptions and
other factors deemed appropriate by Administrative Agent); provided that such
adjustment to Consolidated EBITDA occurs for the fiscal quarter in which
construction or expansion of such Material Project commences and for each fiscal
quarter thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA attributable to such Material Project
following such Commercial Operation Date to the extent such actual Consolidated
EBITDA attributable to such Material Project was included in the calculation of
Consolidated EBITDA for such fiscal quarter); provided further that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date, then the foregoing amount shall be reduced, for quarters ending
after the scheduled Commercial Operation Date to (but excluding) the first full
quarter after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75%, and (v) longer than 365 days, 100%.

Beginning with the first full fiscal quarter following the Commercial Operation
Date of a Material Project and for the two immediately succeeding fiscal
quarters, an amount equal to the projected Consolidated EBITDA attributable to
such Material Project for the balance of the four full fiscal quarter period
following such Commercial Operation Date, may, at Borrower’s option, be added to
actual Consolidated EBITDA for such fiscal quarters.

With respect to any Material Project of a Material Project JV or any
wholly-owned subsidiary of a Material Project JV, the foregoing amounts shall be
adjusted to reflect (a) the projected proportionate distributions to the
applicable Loan Party in such Material Project JV or wholly-owned subsidiary of
a Material Project JV and (b) any contractual or organizational restrictions or
other limitations on such Material Project JV’s ability, or on any wholly-owned
subsidiary of a Material Project JV’s ability, to pay distributions to the
applicable Loan Party.

Notwithstanding the foregoing, (a) no such additions to Consolidated EBITDA for
a Material Project shall be allowed with respect to any Material Project unless:
(i) at least 30 days (or such lesser period as is reasonably acceptable to the
Administrative Agent) prior to the beginning of the first fiscal quarter in
which such Material Project Consolidated EBITDA is to be included (the “Initial
Quarter”), Borrower shall have delivered to the Administrative Agent written pro
forma projections of Consolidated EBITDA attributable to such Material Project,
and (ii) prior to the last day of the Initial Quarter, the Administrative Agent
shall have approved such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent, and
(b) the aggregate amount of all Material Project Consolidated EBITDA adjustments
during any period shall be limited to 20% of the total actual Consolidated
EBITDA for such period.

Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
the Transactions, any Permitted Acquisition and Asset Sale consummated at any
time on or after the first day of the Test Period thereof as if the Transactions
and each such Permitted Acquisition had been effected on the first day of such
period and as if each such Asset Sale had been consummated on the first day of
such period.

 

-12-



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” shall mean, with respect to the Borrower and
its Restricted Subsidiaries, on a consolidated basis in accordance with GAAP,
without duplication, (i) all Indebtedness of such persons of the types referred
to in clauses (a), (b), (c), (d), and (f), of the definition of “Indebtedness”
herein, (ii) all Indebtedness of others of the type referred to in clause
(i) above, secured by a Lien on property owned or acquired by any such person,
whether or not the obligations secured thereby have been assumed, but limited to
the fair market value of such property, (iii) all Contingent Obligations of any
such person with respect to Indebtedness of others of the type referred to in
clause (i) above, and (iv) all Indebtedness of the type referred to in clause
(i) above of any other entity (including any partnership in which such person is
a general partner) to the extent any such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
the terms of such Indebtedness expressly provide that such person is not liable
therefor.

“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Consolidated
Interest Expense for such Test Period.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Borrower and the Restricted Subsidiaries
for such period net of gross interest income of the Borrower and the Restricted
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP plus, without duplication (to the extent not already included in such total
consolidated interest expense):

 

  (a) imputed interest on Capital Lease Obligations and Sale/Leaseback
Attributable Indebtedness of the Borrower and the Restricted Subsidiaries for
such period;

 

  (b) commissions, discounts and other fees and charges owed by the Borrower or
any Restricted Subsidiary with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period;

 

  (c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by the Borrower or any Restricted
Subsidiary for such period;

 

  (d) cash contributions to any employee stock ownership plan or similar trust
made by the Borrower or any Restricted Subsidiary to the extent such
contributions are used by such plan or trust to pay interest or fees to any
person (other than the Borrower or any Restricted Subsidiary) in connection with
Indebtedness incurred by such plan or trust for such period;

 

  (e) the interest portion of any deferred payment obligations of the Borrower
or any Restricted Subsidiary for such period;

 

  (f) all interest on any Indebtedness of the Borrower or any Restricted
Subsidiary of the type described in clause (e) or (j) of the definition of
“Indebtedness” for such period;

 

-13-



--------------------------------------------------------------------------------

provided that (a) to the extent directly related to the Transactions or any
Permitted Acquisition, debt issuance costs, debt discount or premium and other
financing fees and expenses shall be excluded from the calculation of
Consolidated Interest Expense and (b) Consolidated Interest Expense shall be
calculated after giving effect to Hedging Agreements (including associated
costs), but excluding unrealized gains and losses with respect to Hedging
Agreements.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Borrower and the Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

 

  (a) the net income (or loss) of any person (other than the Borrower or any
Restricted Subsidiary) in which any person other than the Borrower and the
Restricted Subsidiaries has an ownership interest, except to the extent that
cash in an amount equal to any such income has actually been received by the
Borrower or any Restricted Subsidiary during such period;

 

  (b) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
the Borrower or any Restricted Subsidiary upon any Asset Sale (other than any
dispositions in the ordinary course of business) by the Borrower or any
Restricted Subsidiary;

 

  (c) gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period;

 

  (d) non-cash earnings resulting from any reappraisal, revaluation or write-up
of assets;

 

  (e) unrealized gains and losses with respect to Hedging Obligations for such
period; and

 

  (f) any extraordinary gain (or extraordinary loss), giving effect to any
related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by the Borrower or any Restricted Subsidiary
during such period;

provided that Consolidated Net Income for such period shall (to the extent not
otherwise included therein) be increased to the extent of the amount of cash
dividends or cash distributions or other payments paid in cash (or to the extent
converted into cash) to the Borrower or a Restricted Subsidiary in respect of
such period from any Person that is not a Restricted Subsidiary, or that is
accounted for by the equity method of accounting.

“Consolidated Net Tangible Assets” shall mean, at any date of determination, the
aggregate amount of assets (less applicable reserves and other properly
deductible items) after deducting therefrom (a) all current liabilities and
(b) all goodwill, trade names, trademarks,

 

-14-



--------------------------------------------------------------------------------

patents, unamortized debt discount and expense (to the extent included in said
aggregate amount of assets) and other like intangibles, all as set forth on the
most recent consolidated balance sheet of Regency MLP and its Restricted
Subsidiaries and computed in accordance with GAAP.

“Consolidated Tax Expense” shall mean, for any period, the tax expense of the
Borrower and the Restricted Subsidiaries, for such period, determined on a
consolidated basis in accordance with GAAP.

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (e) and (f) of Section 6.02, the
following conditions:

 

  (a) Borrower shall cause any proceeding instituted contesting such Lien to
stay the sale or forfeiture of any portion of the Collateral on account of such
Lien;

 

  (b) the appropriate Loan Party shall maintain cash reserves related to such
Lien to the extent required by GAAP; and

 

  (c) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the Law creating, permitting or authorizing
such Lien provides that such Lien is or must be superior to the Lien and
security interest created and evidenced by the Security Documents.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement
or arrangement of such person guaranteeing or intended to guarantee any
Indebtedness, leases, dividends or other obligations (“primary obligations”) of
any other person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation; (d) with respect to bankers’ acceptances, letters of
credit and similar credit arrangements, until a reimbursement obligation arises
(which reimbursement obligation shall constitute Indebtedness); or (e) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or any product warranties. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such person may be liable, whether singly or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.

 

-15-



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.

“Cure Amount” shall have the meaning assigned to such term in Section 8.04.

“Cure Right” shall have the meaning assigned to such term in Section 8.04.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any Issuing Bank or Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, other than via an
Undisclosed Administration (defined below), (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets,

 

-16-



--------------------------------------------------------------------------------

including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such a capacity; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.21(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, each Swingline Lender and each Lender. “Undisclosed
Administration” shall mean in relation to a Lender or its parent company, the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a Governmental Authority under
or based on the law in the country where such Lender or such parent company is
subject to home jurisdiction supervision if applicable law requires that such
appointment is not to be publicly disclosed.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Maturity Date, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to the first anniversary of the Maturity Date, or
(c) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations; provided, however, that any Equity Interests
that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change in control or an asset sale occurring prior to the first anniversary
of the Maturity Date shall not constitute Disqualified Capital Stock if such
Equity Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations.

“Dividend” with respect to any person shall mean that such person has paid a
dividend or returned any equity capital to the holders of its Equity Interests
or made any other distribution, payment or delivery of property (other than
Qualified Capital Stock of such person) or cash to the holders of its Equity
Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any of its Equity Interests
outstanding (or any options or warrants issued by such person with respect to
its Equity Interests), or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for consideration any of the Equity Interests of
such person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests).

“dollars” or “$” shall mean lawful money of the United States.

 

-17-



--------------------------------------------------------------------------------

“Effective Date” shall mean the date of this Agreement, which the parties hereto
acknowledge is the date that this Agreement became effective pursuant to
Section 10.06(a).

“ELG Joint Venture” shall mean Edwards Lime Gathering LLC, a Delaware limited
liability company. The ELG Joint Venture shall, except as expressly set forth
herein, be treated for all purposes as a “Joint Venture” hereunder.

“Eligible Assignee” shall mean (a) any Lender, (b) an Affiliate of any Lender,
(c) an Approved Fund of a Lender and (d) any other person approved by the
Administrative Agent, the Issuing Bank, the Swingline Lender and Borrower (each
such approval not to be unreasonably withheld or delayed); provided that (x) no
approval of Borrower shall be required during the continuance of an Event of
Default and (y) “Eligible Assignee” shall not include Borrower or any of its
Affiliates or Subsidiaries or any natural person.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.19.

“Energy Transfer Equity” shall mean Energy Transfer Equity, L.P.

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for investigation,
remediation, removal, cleanup, response, corrective action, damages to natural
resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of Hazardous Material at any
location or (ii) any violation of Environmental Law, and shall include any claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all applicable present and future
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees, code or other binding requirements,
and the common law, relating to protection of public health or the Environment,
the Release or threatened Release of Hazardous Material, natural resources or
natural resource damages, or occupational safety or health.

“Environmental Permit” shall mean any permit, license, approval, consent or
other authorization required by or from a Governmental Authority under
Environmental Law.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Effective Date or issued after the Effective Date, but excluding debt securities
convertible or exchangeable into such equity.

 

-18-



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the failure by any Plan to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA), whether or
not waived; (c) the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(c) of the Code or Section 303(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by any Loan Party or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (f) the
receipt by any Loan Party or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by any Loan Party or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Loan Party.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Events of Default” shall have the meaning assigned to such term in
Section 8.01.

“Excess Amount” shall have the meaning assigned to such term in Section 2.09(e).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Act Provisions” shall mean the provisions of Section 15(d) or
Section 13(b) of the Exchange Act.

“Excluded Perfections” shall mean, notwithstanding any other provision herein or
in the other Loan Documents to the contrary, the Loan Parties shall have no
obligation to perfect (or

 

-19-



--------------------------------------------------------------------------------

maintain the perfection of) any Lien that would be perfected by a Loan Party
(a) entering into control agreements with respect to cash, securities or deposit
accounts (other than with respect to Cash Collateral provided pursuant to
Section 2.09(b), Section 2.20, Section 2.21, Section 8.01 or Section 8.03), or
(b) taking any action with respect to the perfection of security interests in
motor vehicles.

“Excluded Properties” shall mean, notwithstanding any other provision herein or
in the other Loan Documents to the contrary, (a) the Collateral shall not
include assets to the extent the grant of a security interest would (i) result
in the contravention of applicable law, unless such applicable law would be
rendered ineffective with respect to the creation of such security interest by
the provisions of Article 9 of the UCC, (ii) constitute a violation of a valid
and enforceable restriction (after giving effect to applicable anti-assignment
provisions of the UCC) in favor of a third party on such grant (unless and until
any and all required consents have been obtained), or (iii) give any other party
to such contract, instrument, license or other document the right to terminate
its obligations thereunder, (b) the Collateral shall not include those
properties and assets as to which the Administrative Agent shall determine in
its reasonable discretion that the costs of obtaining such security interests
are excessive in relation to the value of the security to be afforded thereby
(it being understood that none of the foregoing shall be subject to any other
Liens other than Permitted Liens), (c) the Loan Parties shall not be required to
pledge capital stock in any Foreign Subsidiary other than 65% of the voting
stock and 100% of the non-voting stock of a first-tier Foreign Subsidiary, and
(d) except to the extent otherwise required in Section 5.10(e), the Mortgages
shall expressly exclude from the Mortgaged Property all Buildings and
Manufactured (Mobile) Homes located on such Mortgaged Property.

“Excluded Swap Obligation” shall mean, with respect to any Loan Party
individually determined on a Loan Party by Loan Party basis, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee by such Loan Party
of, or the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 5.14 of this Agreement and any other “keepwell, support
or other agreement” for the benefit of such Loan Party) at the time the
Guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a

 

-20-



--------------------------------------------------------------------------------

Loan or Revolving Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Revolving Commitment
(other than pursuant to an assignment request by the Borrower under
Section 2.15) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.14(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Executive Order” shall have the meaning assigned to such term in
Section 3.20(a).

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Existing Mortgaged Property” shall have the meaning assigned to such term in
Section 5.15.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System of the United States arranged by
federal funds brokers on such day, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) charged to Wells Fargo Bank on such day by three federal funds
brokers of recognized standing selected by it.

“Fee Letter” shall mean the confidential Fee Letter, dated November 25, 2014,
among Borrower, Wells Fargo Bank and Wells Fargo Securities, LLC.

“Fees” shall mean the Commitment Fees, Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person. Unless
otherwise specified herein, all references to a Financial Officer herein shall
mean a Financial Officer of the Ultimate General Partner.

 

-21-



--------------------------------------------------------------------------------

“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is the most
senior Lien to which such Collateral is subject (subject to Permitted Collateral
Liens).

“Flood Insurance Regulations” shall mean (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
(amending 42 USC 4001, et seq.), as the same may be amended or recodified from
time to time, (iv) the Flood Insurance Reform Act of 2004 and (v) any
regulations promulgated thereunder.

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States, any state thereof or the District
of Columbia and that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s LC Exposure with
respect to Letters of Credit issued by such Issuing Bank other than LC Exposure
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to any Swingline Lender, such Defaulting Lender’s
Swingline Exposure with respect to Swingline Loans made by such Swingline Lender
other than Swingline Exposure as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

“Fund” shall mean any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“General Partner” shall mean Regency GP LP, a Delaware limited partnership and
the general partner of Regency MLP.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Governmental Real Property Disclosure Requirements” shall mean any Law of any
Governmental Authority requiring notification of the buyer, lessee, mortgagee,
assignee or other transferee of any Real Property, facility, establishment or
business, or notification, registration or

 

-22-



--------------------------------------------------------------------------------

filing to or with any Governmental Authority, in connection with the sale,
lease, mortgage, assignment or other transfer (including any transfer of
control) of any Real Property, facility, establishment or business, of the
actual or threatened presence or Release in or into the Environment, or the use,
disposal or handling of Hazardous Material on, at, under or near the Real
Property, facility, establishment or business to be sold, leased, mortgaged,
assigned or transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Guarantors.

“Guarantors” shall mean Regency MLP and the Subsidiary Guarantors.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, option, floor, cap, collar or similar
agreement, whether exchange traded, “over-the-counter” or otherwise, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions (including any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act or a “swap agreement” as defined in
Section 101(53B)(A) of Title 11 of the United States Code entitled
“Bankruptcy”); provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Hedging Agreement. Each individual trade, confirmation or transaction entered
into under or in connection with a Hedging Agreement shall be deemed a “Hedging
Agreement” for the purposes of this Agreement.

“Hedging Bank” shall mean (a) any Person that is a party to a Hedging Agreement
with a Loan Party that entered into such Hedging Agreement (including any
individual trade, confirmation or transaction entered into under or in
connection with a Hedging Agreement) before or while such Person was a Lender or
an Affiliate of a Lender, whether or not such Person at any time ceases to be a
Lender or an Affiliate of a Lender, as the case may be, or (b) assignee of any
Person described in clause (a) above so long as such assignee is a Lender or an
Affiliate of a Lender.

 

-23-



--------------------------------------------------------------------------------

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.18(a).

“Increase Joinder” shall have the meaning assigned to such term in
Section 2.18(c).

“Incremental Revolving Commitment” shall have the meaning assigned to such term
in Section 2.18(a).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services (excluding trade accounts payable and accrued obligations incurred in
the ordinary course of business and not overdue by more than 90 days); (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited to the fair market value of such property; (f) all Capital Lease
Obligations, Purchase Money Obligations and synthetic lease obligations of such
person; (g) all Hedging Obligations to the extent required to be reflected on a
balance sheet of such person; (h) all Sale/Leaseback Attributable Indebtedness
of such person; (i) all obligations of such person for the reimbursement of any
obligor in respect of letters of credit, letters of guaranty, bankers’
acceptances and similar credit transactions; and (j) all Contingent Obligations
of such person in respect of Indebtedness referred to in clauses (a) through
(i) above. The Indebtedness of any person shall include the Indebtedness of any
other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except
(other than in the case of general partner liability) to the extent that terms
of such Indebtedness expressly provide that such person is not liable therefor.
Notwithstanding the foregoing, Indebtedness shall not include (A) deferred
compensation arrangements, (B) earn-out obligations or purchase price
adjustments until matured or earned or (C) non-compete or consulting obligations
incurred in connection with Permitted Acquisitions.

“Indemnified Taxes” shall mean (a) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Intellectual Property” shall mean, with respect to any person, all patents,
patent applications, trademarks, tradenames, servicemarks, copyrights,
technology, trade secrets, proprietary information, domain names, know-how and
processes necessary for the conduct of such person’s business as currently
conducted.

 

-24-



--------------------------------------------------------------------------------

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit I.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit D.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), (i) the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding and
(ii) the Maturity Date, (b) with respect to any Eurodollar Loan, (i) the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Loan with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and (ii) the Maturity Date.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if each affected Lender so agrees, twelve months) thereafter, as Borrower
may elect; provided that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(c) no Interest Period may end after the Maturity Date. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investments” shall have the meaning assigned to such term in Section 6.04(a).

“Investment Grade Date” shall mean the first date on which the Borrower achieves
an Investment Grade Rating.

“Investment Grade Rating” shall mean a Rating of BBB-/Baa3/BBB-, respectively,
or higher from two of the three Rating Agencies and, in the event there are
Ratings from each Rating Agency, then two of such Ratings must be BBB-/Baa3/BBB-
or higher with an outlook of stable or higher and the third such Rating can be
no less than BB+/Ba1/BB+ with an outlook of stable or higher.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

“Issuing Bank” shall mean, as the context may require, (a) (i) Wells Fargo Bank,
Bank of America, N.A. and JPMorgan Chase Bank, N.A., each in their individual
capacities as issuer of Letters of Credit issued by them and (ii) The Royal Bank
of Scotland plc in its individual capacity as issuer of Standby Letters of
Credit issued by it, provided, that no Issuing Bank shall

 

-25-



--------------------------------------------------------------------------------

be required to issue Letters of Credit having a face amount in excess of $25
million (for an aggregate amount of $100 million), provided, further, that The
Royal Bank of Scotland plc shall not be required to issue any Commercial Letter
of Credit hereunder; (b) any other Lender that may become an Issuing Bank
pursuant to Sections 2.17(i) and (j) in its capacity as issuer of Letters of
Credit issued by such Lender; or (c) collectively, all of the foregoing.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit E.

“Joint Venture” shall mean (i) a joint venture with a third party including any
such entity that would otherwise be a Subsidiary if such entity were not
designated as a Joint Venture by the Borrower (in its discretion) to the
Administrative Agent, (ii) a Subsidiary formed with the intention of
establishing a joint venture; provided that if such entity still constitutes a
Subsidiary ninety days after formation it shall no longer constitute a Joint
Venture, or (iii) each of the Closing Date Joint Ventures, for so long as any
portion of the ownership interests therein are owned by a Person that is not a
Loan Party or an Affiliate of any Loan Party (other than, with respect to the
Lone Star Joint Venture, which has ownership interests therein owned by Energy
Transfer Equity or its Subsidiaries other than Regency MLP and its
Subsidiaries); provided, that in the case of (i), (ii) or (iii), all Investments
by any Loan Party are made pursuant to and are permitted by Section 6.04.

“Law” shall mean, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative of judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.

“LC Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.17. The amount of the LC Commitment shall be
$100.0 million subject to the requirements set forth in the definition of
“Issuing Bank”.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any application for a Letter of Credit related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time. The LC Exposure of any Lender
at any time shall mean its Pro Rata Percentage of the aggregate LC Exposure at
such time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

-26-



--------------------------------------------------------------------------------

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.17(b) and substantially in the form of Exhibit F, or such other form
as shall be approved by the Administrative Agent.

“Lone Star Joint Venture” shall mean Lone Star NGL LLC (formerly known as
ETP-Regency Midstream Holdings, LLC), a Delaware limited liability company. The
Lone Star Joint Venture shall, except as expressly set forth herein, be treated
for all purposes as a “Joint Venture” hereunder.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Lenders” shall mean (i) on the Effective Date, each Lender that becomes a
Lender hereunder and (ii) after the Effective Date, any financial institution
that (x) becomes a party hereto pursuant to an Assignment and Assumption, other
than, in each case, any such financial institution that ceases to be a party
hereto pursuant to an Assignment and Assumption or (y) becomes a party hereto
pursuant to an Increase Joinder. Unless the context clearly indicates otherwise,
the term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.17.

“Letter of Credit Expiration Date” shall mean the date which is five Business
Days prior to the Maturity Date.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, (A) the per annum rate appearing on Reuters Screen LIBOR01 Page
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period and (B) if the foregoing rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. In the event that such rate is not available at such time for any
reason, then the “LIBOR Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be (1) the average of the respective rates (rounded
upwards, if necessary, to the next 1/100 of 1%) per annum at which deposits in
dollars are offered by reference banks selected by the Administrative Agent in
the London interbank market to the Administrative Agent at approximately 11:00
a.m., London time, two Business Days prior to the first day of such Interest
Period for a period

 

-27-



--------------------------------------------------------------------------------

comparable to such Interest Period and in an amount substantially equal to the
amount of such Eurodollar Borrowing and (2) if the foregoing rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, claim, charge, assignment, hypothecation, security interest
or encumbrance of any kind or any arrangement to provide priority or preference
or any filing of any financing statement under the UCC or any other similar
notice of lien under any similar notice or recording statute of any Governmental
Authority, including any easement, right-of-way or other encumbrance on title to
Real Property or Pipelines in each of the foregoing cases whether voluntary or
imposed by law, and any agreement to give any of the foregoing; (b) the interest
of a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

“Loan” shall mean an extension of credit by a Lender to the Borrower in the form
of a Revolving Loan or a Swingline Loan (and shall include any Loan contemplated
by Sections 2.18 and 2.19).

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Notes (if
any), the Security Documents, and, solely for purposes of Section 8.01(e), the
Fee Letter.

“Loan Parties” shall mean Borrower and the Guarantors.

“Manufactured (Mobile) Home” shall have the meaning assigned in the applicable
Flood Insurance Regulation.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations or condition, financial or otherwise,
of Borrower and its Subsidiaries, taken as a whole; (b) material impairment of
the ability of the Loan Parties to fully and timely perform any of their
material obligations under any Loan Document; (c) material impairment of the
rights of or benefits or remedies, taken as a whole, available to the Lenders or
the Collateral Agent under the Loan Documents; or (d) a material adverse effect
on the Collateral, taken as a whole, or the Liens, taken as a whole, in favor of
the Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on the Collateral or the priority of such Liens, taken as a whole.

“Material Project” shall mean the construction or expansion of any capital
project by (a) a Loan Party, (b) a Material Project JV or (c) any Wholly Owned
Subsidiary of a Material Project JV, the aggregate capital cost of which
(inclusive of capital costs expended prior to the acquisition thereof) is
reasonably expected by Borrower to exceed, or exceeds, $25.0 million.

“Material Project JV” shall mean a Joint Venture whose interests are owned
directly by Borrower or a Restricted Subsidiary.

 

-28-



--------------------------------------------------------------------------------

“Maturity Date” shall mean November 25, 2019 as such day may be extended
pursuant to Section 2.19 hereof, or such earlier date on which the Revolving
Commitments are terminated in full pursuant to Section 2.07(b) or Section 8.01.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“MEP Joint Venture” shall mean MidContinent Express Pipeline LLC, a Delaware
limited liability company. The MEP Joint Venture shall, except as expressly set
forth herein, be treated for all purposes as a “Joint Venture” hereunder.

“Mi Vida Joint Venture” shall mean Mi Vida JV LLC, a Delaware limited liability
company. The Mi Vida Joint Venture shall, except as expressly set forth herein,
be treated for all purposes as a “Joint Venture” hereunder.

“Mortgage” shall mean each mortgage, deed of trust or any other document,
creating and evidencing a Lien on Real Property or a Pipeline, which shall be
substantially in the form of Exhibit G or other form reasonably satisfactory to
the Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law, as
the same may be amended from time to time in accordance with the Loan Documents
(including pursuant to the Mortgage Amendments).

“Mortgage Amendment” shall have the meaning assigned to such term in
Section 5.15(i).

“Mortgaged Property” shall mean all assets of a Loan Party on which the
Collateral Agent, for the benefit of the Secured Parties, shall be granted a
Lien pursuant to the Mortgages.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Loan Party or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Loan Party or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Loan Party could
incur liability.

“Net Cash Proceeds” shall mean with respect to any Asset Sale (other than any
issuance or sale of Equity Interests) or Casualty Event, the cash proceeds
received by Borrower or any of its Restricted Subsidiaries (including cash
proceeds subsequently received (as and when received by Borrower or any of its
Restricted Subsidiaries) in respect of non-cash consideration initially
received) net of (i) selling expenses (including reasonable brokers’ fees or
commissions, legal, accounting and other professional and transactional fees,
transfer and similar taxes and Borrower’s good faith estimate of income taxes
paid or payable in connection with such sale); (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or Casualty Event or
(y) any other liabilities retained by Borrower or any of its Restricted
Subsidiaries associated with the properties sold or transferred in such Asset
Sale or Casualty Event (provided that, to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds); (iii) Borrower’s good faith estimate of payments required to be made
with respect to unassumed liabilities relating to the properties sold or
transferred within 90 days of

 

-29-



--------------------------------------------------------------------------------

such Asset Sale or Casualty Event (provided that, to the extent such cash
proceeds are not used to make payments in respect of such unassumed liabilities
within 90 days of such Asset Sale or Casualty Event, such cash proceeds shall
constitute Net Cash Proceeds); (iv) the principal amount, premium or penalty, if
any, interest and other amounts on any Indebtedness for borrowed money which is
secured by a Lien on the properties sold or transferred in such Asset Sale or
Casualty Event (so long as such Lien was permitted to encumber such properties
under the Loan Documents at the time of such sale) and which is repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
properties); and (v) all reasonable costs and expenses incurred in connection
with the collection of proceeds, awards or other compensation in respect of a
Casualty Event.

“New Mortgaged Property” shall have the meaning assigned to such term in
Section 4.01(p).

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-Renewal Notice Date” shall have the meaning assigned to such term in
Section 2.17(c)(ii).

“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of Exhibit
H-1 or H-2, respectively.

“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrower and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide Cash Collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents and (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of Borrower and the other Loan Parties under or
pursuant to this Agreement and the other Loan Documents; provided that solely
with respect to any Loan Party that is not an “eligible contract participant”
under the Commodity Exchange Act, Excluded Swap Obligations of such Loan Party
shall in any event be excluded from “Obligations” owing by such Loan Party.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.

 

-30-



--------------------------------------------------------------------------------

“Officers’ Certificate” shall mean a certificate executed by a Responsible
Officer of the general partner of the Borrower in his or her official (and not
individual) capacity.

“Ohio River System Joint Venture” shall mean Ohio River System LLC, a Delaware
limited liability company. The Ohio River System Joint Venture shall, except as
expressly set forth herein, be treated for all purposes as a “Joint Venture”
hereunder.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and limited liability company agreement
(or similar documents) of such person, (iii) in the case of any limited
partnership, the certificate of formation and limited partnership agreement (or
similar documents) of such person, (iv) in the case of any general partnership,
the partnership agreement (or similar document) of such person and (v) in any
other case, the functional equivalent of the foregoing.

“Original Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar Taxes arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, enforcement, or registration from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.15).

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Permitted Acquisition” shall mean any Acquisition in connection with which each
of the following conditions is met:

 

  (a)

before the effectiveness of such Acquisition, Borrower delivers to the
Administrative Agent and the Collateral Agent (i) UCC searches and title
investigations demonstrating that, upon the effectiveness of such Acquisition
and

 

-31-



--------------------------------------------------------------------------------

  the recording and filing of any necessary documentation, the Collateral Agent
will have a First Priority Lien on all material property to be acquired,
(ii) evidence of company authority to enter into such Acquisition, and
(iii) environmental assessments with respect to such Acquisition;

 

  (b) Borrower or the applicable Subsidiary Guarantor is the acquiring or
surviving entity;

 

  (c) no Default or Event of Default exists, and the Acquisition will not cause
a Default or Event of Default;

 

  (d) after giving effect to such Acquisition on a Pro Forma Basis, Borrower
would have been in compliance with all of the covenants set forth in
Section 6.10 as of the most recently ended Test Period (assuming, for purposes
of Section 6.10, that such transaction, and all other Permitted Acquisitions
consummated since the first day of the relevant Test Period for each of the
financial covenants set forth in Section 6.10 ending on or prior to the date of
such transaction, had occurred on the first day of such relevant Test Period);

 

  (e) after giving effect to such acquisition, the Borrower and the Restricted
Subsidiaries shall be in compliance with Section 6.15;

 

  (f) the terms of Section 5.10 shall be satisfied;

 

  (g) such Acquisition shall result in the acquisition target becoming a
Restricted Subsidiary to the extent required by, and in accordance with,
Section 5.13; and

 

  (h) the Board of Directors of the person to be acquired (or whose assets are
to be acquired) shall not have indicated publicly its opposition to the
consummation of such acquisition (which opposition has not been publicly
withdrawn).

“Permitted Collateral Liens” shall mean (i) the Liens described in clauses (a),
(b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (p), (q), (r),
(s), (t), (u) and (v) of Section 6.02 and (ii) in the case of Mortgaged
Property, “Permitted Collateral Liens” shall mean “Permitted Liens.”

“Permitted Holders” shall mean Energy Transfer Equity or any of its Affiliates.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pipeline” shall mean gathering systems and pipelines, together with all
contracts, rights-of-way, easements, servitudes, fixtures, equipment,
improvements, permits, records, and other real property appertaining thereto.

 

-32-



--------------------------------------------------------------------------------

“Pipeline ROWs” shall mean, with respect to any Pipeline, the rights-of-way,
easements, or other real property interests (other than fee simple interests)
that grant the owner of such Pipeline the right to the use of the real property
upon which such Pipeline system is located.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Loan Party
or its ERISA Affiliate or with respect to which any Loan Party could incur
liability (including under Section 4069 of ERISA).

“Platform” shall have the meaning assigned to such term in Section 10.01.

“Post-Increase Lenders” shall have the meaning assigned to such term in
Section 2.18(d).

“Pre-Increase Lenders” shall have the meaning assigned to such term in
Section 2.18(d).

“Priority Debt” shall mean the sum, without duplication, of (i) Indebtedness of
the Borrower or any Restricted Subsidiary secured by a Lien not permitted by
Sections 6.02(a) through (v) and (ii) all Indebtedness of any Unrestricted
Subsidiary.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or term, the calculation thereof after giving effect
on a pro forma basis to the change in such calculation required by the
applicable provision hereof, and otherwise on a basis in accordance with GAAP as
used in the preparation of the latest financial statements provided pursuant to
Section 5.01(a) or (b) and otherwise reasonably satisfactory to the
Administrative Agent.

“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
total Revolving Commitments of all Lenders represented by such Lender’s
Revolving Commitment.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including, cash, securities, accounts, contract rights, Equity
Interests or other ownership interests of any person and whether now in
existence or owned or hereafter entered into or acquired, including all Real
Property or Pipelines.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred prior to,
contemporaneously with or within one year after such acquisition of such
property by such person and (ii) the amount of such Indebtedness does not exceed
100% of the cost of such acquisition, installation, construction or improvement,
as the case may be, including related costs, fees and expenses.

 

-33-



--------------------------------------------------------------------------------

“PVR Acquisition” shall mean the merger of PVR MLP with and into Regency MLP,
pursuant to and in accordance with the PVR Acquisition Agreement, with no
amendments or modifications thereto, or waiver of any provisions thereof, which
would be adverse to the interests of the Lenders.

“PVR Acquisition Agreement” shall mean that certain Agreement and Plan of Merger
dated as of October 9, 2013, among PVR MLP, PVR GP, LLC, a Delaware limited
liability company and the general partner of PVR MLP, Regency MLP, Regency GP
LP, a Delaware limited partnership and the general partner of Regency MLP, and
RVP LLC, a Delaware limited liability company and a wholly-owned subsidiary of
Regency MLP, as amended by that certain Amendment No. 1 to Agreement and Plan of
Merger dated as of November 7, 2013.

“PVR MLP” shall mean PVR Partners, L.P., a Delaware limited partnership.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10 million at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Ranch Joint Venture” shall mean Ranch Westex JV LLC, a Delaware limited
liability company. The Ranch Joint Venture shall, except as expressly set forth
herein, be treated for all purposes as a “Joint Venture” hereunder.

“Rating” shall mean, as to each Rating Agency and on any day, the rating
maintained by such Rating Agency on such day for senior, unsecured, non-credit
enhanced long-term debt of the Borrower.

“Rating Agency” shall mean Moody’s Investors Service Inc., Standard & Poor’s
Rating Service and Fitch Ratings.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any Issuing
Bank or (d) any other recipient that receives a payment under any Loan Document,
as applicable.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) of any person in and to any
and all parcels of or interests in real property, whether in fee, by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof. Real Property does not include Pipelines.

“Regency MLP” shall have the meaning assigned to such term in the preamble
hereto.

 

-34-



--------------------------------------------------------------------------------

“Regency MLP Agreement” shall mean the Amended and Restated Agreement of Limited
Partnership of Regency Energy Partners LP dated as of February 3, 2006.

“Regency Western” shall mean Regency Western G&P LLC, a Delaware limited
liability company.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.17(e) to reimburse LC Disbursements.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, representatives,
trustees, agents and advisors (including attorneys, accountants and experts) of
such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Required Lenders” shall mean, at any time, Lenders having Revolving Exposures
representing more than 50% of the aggregate Revolving Exposures. The Revolving
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Removal Effective Date” shall have the meaning assigned to such term in Section
9.06(b).

“Resignation Effective Date” shall have the meaning assigned to such term in
Section 9.06(a).

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

 

-35-



--------------------------------------------------------------------------------

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Restricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
not an Unrestricted Subsidiary and (b) with respect to any reference to “Regency
MLP and its Restricted Subsidiaries”, the Borrower and any Subsidiary of the
Borrower that is not an Unrestricted Subsidiary.

“Revolving Commitment” shall mean, with respect to each Lender, the total
aggregate commitment of such Lender to make Revolving Loans pursuant to
Section 2.01 and to acquire participations in Letters of Credit and Swingline
Loans pursuant to Section 2.17 and Section 2.16, respectively, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07,
(b) reduced or increased (with such Lender’s consent) from time to time
(i) pursuant to Section 2.18 and (ii) pursuant to assignments by or to such
Lender pursuant to Section 10.04, (c) terminated pursuant to Section 2.07, or
(d) terminated pursuant to Section 8.01. The amount of each Lender’s Revolving
Commitment is set forth on Annex I, or in the Increase Joinder or the Assignment
and Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The aggregate principal amount of the Revolving
Commitments on the Effective Date is $2,000,000,000.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Loan” shall mean the loans made in respect of Revolving Commitments.
Each Revolving Loan shall either be an ABR Loan or a Eurodollar Loan.

“Revolving Loan Joinder” shall have the meaning assigned to such term in
Section 2.19(c).

“RIGS Joint Venture” shall mean RIGS Haynesville Partnership Co., a Delaware
corporation. RIGS Joint Venture shall, except as expressly set forth herein, be
treated for all purposes as a “Joint Venture” hereunder.

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

“Sale/Leaseback Attributable Indebtedness” shall mean, when used with respect to
any Sale and Leaseback Transaction, as at the time of determination, the present
value (discounted at a rate equivalent to Borrower’s then-current weighted
average cost of funds for borrowed money as at the time of determination,
compounded on a semi-annual basis) of the total obligations of the lessee for
rental payments during the remaining term of the lease included in any such Sale
and Leaseback Transaction.

 

-36-



--------------------------------------------------------------------------------

“Sanctions” shall mean economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by OFAC, the U.S.
Department of State, or the U.S. Department of Commerce (b) the United Nations
Security Council; (c) the European Union or any of its member states; (d) Her
Majesty’s Treasury; (e) Switzerland; or (f) any other relevant authority.

“Sanctioned Country” shall have the meaning assigned to such term in
Section 3.20(c).

“Sanctioned Person” shall mean, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons (whether designated by name or by
reason of being included in a class of person) maintained by the United States
(including by OFAC, the U.S. Department of State, or the U.S. Department of
Commerce), the United Nations Security Council, the European Union or any of its
member states, Her Majesty’s Treasury, Switzerland or any other relevant
authority, (b) any Person located, organized or resident in, or any Governmental
Authority or governmental instrumentality of, a Sanctioned Country or (c) any
Person 25% or more directly or indirectly owned by, controlled by, or acting for
the benefit or on behalf of, any Person described in clauses (a) or (b) hereof.

“Secured Cash Management Agreement” shall mean a Cash Management Agreement
between any Loan Party and a Cash Management Bank.

“Secured Hedging Agreement” shall mean (a) a Hedging Agreement between any Loan
Party and a Hedging Bank and (b) with respect to any Person that is not a
Hedging Bank, so long as no Event of Default has occurred and is continuing at
the time such Hedging Agreement (including any individual trade, confirmation or
transaction) is entered into and at the time the conditions in this clause
(b) are fulfilled, at the election of Borrower upon written notice to the
Administrative Agent and the Collateral Agent, each Hedging Agreement relating
to commodity prices between any such Person and a Loan Party, so long as such
Person executes and delivers to the Administrative Agent a letter agreement in
form and substance acceptable to the Administrative Agent pursuant to which such
person (i) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Sections 10.03 and
10.09 as if it were a Lender.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Secured Hedging Agreement and (c) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Secured Cash Management Agreement, provided, that, “Secured
Obligations” shall exclude Excluded Swap Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Issuing Bank, each Lender, each Cash Management Bank,
each Hedging Bank and Person that is party to a Secured Hedging Agreement
pursuant to clause (b) of the definition thereof.

“Securities Act” shall mean the Securities Act of 1933.

 

-37-



--------------------------------------------------------------------------------

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” shall mean the Second Amended and Restated Security
Agreement dated as of the Effective Date among the Loan Parties and Collateral
Agent for the benefit of the Secured Parties, as amended from time to time in
accordance herewith.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement.

“Security Documents” shall mean the Security Agreement, the Mortgages and each
other security document or pledge agreement delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as collateral for the Secured Obligations, and all UCC or other
financing statements or instruments of perfection required by this Agreement,
the Security Agreement, any Mortgage or any other such security document or
pledge agreement to be filed with respect to the security interests in property
and fixtures created pursuant to the Security Agreement or any Mortgage and any
other document or instrument utilized to pledge or grant or purport to pledge or
grant a security interest or lien on any property as collateral for the Secured
Obligations.

“Senior Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of (i) Consolidated Funded Indebtedness that is secured by a Lien on any
assets or property of any Loan Party, as of the last day of such Test Period to
(ii) Consolidated EBITDA for the Test Period then most recently ended.

“Services Agreement” shall mean the Services Agreement dated as of May 26, 2010
by and among ETE Services Company, LLC, Energy Transfer Equity, L.P. and Regency
Energy Partners LP, as amended by that certain First Amendment to Services
Agreement dated effective as of April 30, 2013.

“Southern Union Acquisition” shall mean the acquisition by Regency MLP through
its Restricted Subsidiary, Regency Western, of 100% of the Equity Interests in
Southern Union Gathering Company, LLC, the owner of Southern Union Gas Services,
Ltd., from Southern Union Company, a jointly owned affiliate of Energy Transfer
Equity and Energy Transfer Partners, L.P.

“Specified Acquisition” shall mean an Acquisition of assets, entities or
properties by Borrower or a Restricted Subsidiary for a purchase price in excess
of $50.0 million in aggregate consideration.

“Specified Acquisition Period” shall mean, upon Borrower’s election by notice to
the Administrative Agent, the two full fiscal quarters following the quarter in
which a Specified Acquisition occurs; provided only one Specified Acquisition
Period may be elected with respect to any particular Specified Acquisition.

“Specified Equity Contribution” shall mean, with respect to any fiscal quarter,
an amount equal to the cash received by the Borrower from Regency MLP in
exchange for the issuance by the Borrower of additional Equity Interests (which
shall be Qualified Capital Stock)

 

-38-



--------------------------------------------------------------------------------

in the Borrower, during the period between (and inclusive of) the first day of
such fiscal quarter and the day that is ten days after the day on which
financial statements with respect to such fiscal quarter are required to be
delivered pursuant to Section 5.01(a) or Section 5.01(b) (provided, that with
respect to the fiscal quarter in which the Effective Date occurs, such amount
shall include only any equity contribution that has been received after the
Effective Date); provided, that (a) the Borrower delivers written notice to the
Administrative Agent concurrently with delivery of a Compliance Certificate that
it has elected to treat such equity contribution as a Specified Equity
Contribution and clearly setting forth such equity contribution in the
computation required to be provided in the Compliance Certificate; (b) the
amount of the equity contribution deemed to be a Specified Equity Contribution
shall not be greater than the amount required (in the sole discretion of the
Administrative Agent) to cause the Borrower to be in compliance with the
covenants set forth in Section 6.10(a) or 6.10(b); and (c) any additional Equity
Interests in the Borrower issued to Regency MLP in connection with a Specified
Equity Contribution shall upon such issuance be pledged to the Collateral Agent
in pursuant to the Security Agreement.

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any of its Subsidiaries, (b) the obligations of
third-party insurers of Borrower or any of its Subsidiaries arising by virtue of
the laws of any jurisdiction requiring third-party insurers to obtain such
letters of credit or (c) performance, payment, deposit or surety obligations of
Borrower or any of its Subsidiaries if required by any Law or in accordance with
custom and practice in the industry, or if reasonably determined to be necessary
by Borrower or its Subsidiaries and agreed to by the Issuing Bank.

“Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

“Subordinated Indebtedness” shall mean Indebtedness of any Loan Party that is by
its terms subordinated in right of payment to the Obligations of such Loan
Party, as applicable.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(a) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (b) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (c) any partnership (i) the sole general partner or
the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (ii) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (d) any other person
that is otherwise Controlled by

 

-39-



--------------------------------------------------------------------------------

the parent and/or one or more subsidiaries of the parent. Unless the context
requires otherwise, “Subsidiary” refers to a Subsidiary of Borrower.
Notwithstanding any of the foregoing, none of the Joint Ventures, nor any direct
or indirect subsidiary of any such Joint Venture, shall be a Subsidiary for so
long as it (or in the case of a subsidiary thereof, its direct or indirect
parent) is a Joint Venture.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b) and
each other Subsidiary that from time to time is or becomes a Restricted
Subsidiary pursuant to Section 5.10 or Section 5.13.

“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.16, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.16. The amount of the Swingline Commitment
shall be $50.0 million, but in no event shall exceed the aggregate amount of the
Revolving Commitments.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” shall mean Wells Fargo Bank.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.16.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
(i) Consolidated Funded Indebtedness on such date to (ii) Consolidated EBITDA
for the Test Period then most recently ended.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to Effective Date pursuant to or as contemplated by the Loan Documents,
including (a) the execution, delivery and performance of the Loan Documents and
the borrowings thereunder and (b) the payment of all fees and expenses to be
paid on or prior to the Effective Date and owing in connection with the
foregoing.

 

-40-



--------------------------------------------------------------------------------

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“Ultimate General Partner” shall mean Regency GP LLC, a Delaware limited
liability company and the general partner of the General Partner.

“United States” shall mean the United States of America.

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower designated
as such on Schedule 5.13 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 5.13.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.14(f)(ii)(B)(3).

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to vote in the election of the Board of
Directors of such person.

“Wells Fargo Bank” shall have the meaning assigned to such term in the preamble
hereto.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and any Agent.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

-41-



--------------------------------------------------------------------------------

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, restated, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, amendments and
restatements, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits, Schedules and Annexes shall
be construed to refer to Articles and Sections of, and Exhibits, Schedules and
Annexes to, this Agreement, (e) any reference to any law or regulation herein
shall refer to such law or regulation as amended, modified or supplemented from
time to time, (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(g) “on,” when used with respect to the Mortgaged Property or any property
adjacent to the Mortgaged Property, means “on, in, under, above or about”, and
(h) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the Effective Date unless otherwise agreed
to by Borrower and the Required Lenders. If GAAP shall change after the date
hereof, the parties hereto agree to negotiate in good faith to modify the
covenants herein so that they may be construed and interpreted in accordance
with GAAP as then in effect.

SECTION 1.05 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly to make Revolving Loans to Borrower, at any time and
from time to time on or after the

 

-42-



--------------------------------------------------------------------------------

Effective Date until the earlier of the Maturity Date and the termination of the
Revolving Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment. Within
the limits set forth in this Section 2.01 and subject to the terms, conditions
and limitations set forth herein, Borrower may borrow, pay or prepay and
reborrow Revolving Loans.

SECTION 2.02 Revolving Loans.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their applicable
Revolving Commitments; provided that the failure of any Lender to make its
Revolving Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Revolving Loan
required to be made by such other Lender). Except for Loans deemed made pursuant
to Section 2.17(e)(i), (x) ABR Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $100,000 and not
less than $1.0 million or (ii) equal to the remaining available balance of the
applicable Revolving Commitments and (y) the Eurodollar Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $100,000 and not less than $3.0 million or (ii) equal to the
remaining available balance of the applicable Revolving Commitments.

(b) Subject to Sections 2.10 and 2.11, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided
that Borrower shall not be entitled to request any Borrowing that, if made,
would result in more than twelve Eurodollar Borrowings outstanding hereunder at
any one time. For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

(c) Except with respect to Loans deemed made pursuant to Section 2.17(e)(i),
each Lender shall make each Revolving Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 11:00 a.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account maintained with the Administrative
Agent as directed by Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to, in the case of an Eurodollar Borrowing, the date of such Borrowing,
and, in the case of any ABR Borrowing, prior to 11:00 am on the date of such
Borrowing, that such Lender will not make available to the Administrative Agent
such Lender’s portion of such Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the

 

-43-



--------------------------------------------------------------------------------

Administrative Agent on the date of such Borrowing in accordance with paragraph
(c) above, and the Administrative Agent may, in reliance upon such assumption,
make available to Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and Borrower severally agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of Borrower, the interest rate applicable at the time
to the Loans comprising such Borrowing and (ii) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement, and Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.02(d) shall cease.

(e) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Borrowing Procedure. To request a Borrowing, Borrower shall
deliver, by hand delivery, facsimile or electronic mail, a duly completed and
executed Borrowing Request to the Administrative Agent (i) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, not later than 9:00 a.m., New York City time, on the date of
the proposed Borrowing. Each Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

(b) the aggregate amount of such Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(e) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(f) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and

(g) that the conditions set forth in Sections 4.02(b)-(c) have been satisfied as
of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one

 

-44-



--------------------------------------------------------------------------------

month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender, the then unpaid principal
amount of each Revolving Loan of such Lender on the Maturity Date, and (ii) to
the Swingline Lender, the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Borrowing is made, Borrower shall repay all Swingline Loans that were
outstanding on the date such Borrowing is made.

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the accounts maintained pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligations of Borrower
to repay the Loans in accordance with their terms.

(c) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a Note. In such event, Borrower shall prepare, execute and deliver to such
Lender a Note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns). Thereafter, the Loans evidenced by such Note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more Notes in such form payable to the
payee named therein (or, if such Note is a registered note, to such payee and
its registered assigns).

SECTION 2.05 Fees.

(a) Commitment Fee. Borrower shall pay to the Administrative Agent a commitment
fee (a “Commitment Fee”) for the account of each Lender in accordance with such
Lender’s Pro Rata Percentage equal to the product of the applicable rate set
forth in the definition of “Applicable Fee” and the average daily amount (before
deducting any outstanding Swingline Loans) of the unused amount of the Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the Maturity Date or, if earlier, the date of termination
of such Lender’s Revolving Commitment. Accrued Commitment Fees shall be

 

-45-



--------------------------------------------------------------------------------

payable in arrears on (i) the last Business Day of March, June, September and
December of each year and on the Maturity Date, in each case commencing on the
first such date to occur after the Effective Date. Commitment Fees shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Maximum Rate, in which case interest shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(b) Administrative Agent Fees. Borrower agrees to pay to the Administrative
Agent, for its own account, administrative agent fees in the amounts and at the
times separately agreed upon between Borrower and the Administrative Agent (the
“Administrative Agent Fees”).

(c) LC and Fronting Fees. Borrower shall pay (i) to the Administrative Agent a
participation fee (“LC Participation Fee”) for the account of each Lender with
respect to its participations in Letters of Credit, which shall accrue at a rate
equal to the Applicable Margin for Revolving Loans from time to time used to
determine the interest rate on Eurodollar Loans pursuant to Section 2.06 on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure and (ii) to the Issuing Bank a fronting fee (“Fronting Fee”),
which shall accrue at the rate of 0.20% per annum on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s customary fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
LC Participation Fees and Fronting Fees shall be payable in arrears (i) on the
last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Effective Date and (ii) on
the date on which the Revolving Commitments terminate. Any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand therefor. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All LC Participation
Fees and Fronting Fees shall be computed on the basis of a year of 360 days,
unless such computation would exceed the Maximum Rate, in which case such fees
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Borrower shall pay the Fronting Fees directly to the
Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.06 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing, including each Swingline Loan, shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time, but in no event to exceed the
Maximum Rate.

 

-46-



--------------------------------------------------------------------------------

(b) Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time, but in no
event to exceed the Maximum Rate.

(c) Default Rate. Notwithstanding the foregoing, during the continuance of an
Event of Default, all overdue Obligations shall, to the extent permitted by
applicable Law, bear interest, after as well as before judgment, at a per annum
rate equal to (i) in the case of principal of or interest on any Loan, 2% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.06, but in no event to exceed the Maximum Rate or
(ii) in the case of any other amount, 2% plus the rate otherwise applicable to
such amount (in either case, the “Default Rate”).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan or a Swingline Loan), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, unless such computation would exceed the Maximum Rate, in
which case interest shall be computed on the basis of a year of 365 days (or 366
days in a leap year), except that interest computed by reference to the Base
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBOR Rate shall be determined by the Administrative Agent
in accordance with the provisions of this Agreement and such determination shall
be conclusive absent manifest error.

(f) Retroactive Adjustments of Applicable Fee or Applicable Margin. If, as a
result of any restatement of or other adjustment to the financial statements of
the Borrower or for any other reason, the Borrower or the Lenders determine that
(i) the Total Leverage Ratio as calculated by the Borrower as of any applicable
date was inaccurate and (ii) a proper calculation of the Total Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the Issuing Bank, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or the Issuing Bank), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This

 

-47-



--------------------------------------------------------------------------------

paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Bank, as the case may be, under Sections 2.05(a), 2.05(c)(c) or
2.17(e) or under Article VIII. The Borrower’s obligations under this paragraph
shall survive the termination of the Revolving Commitments and the repayment of
all other Obligations hereunder.

SECTION 2.07 Termination and Reduction of Revolving Commitments.

(a) Termination of Revolving Commitments. Unless previously terminated, the
Revolving Commitments and the Swingline Commitment shall automatically terminate
on the Maturity Date and the LC Commitment shall automatically terminate on the
Letter of Credit Expiration Date subject to the provisions set forth in
Section 2.17(c).

(b) Optional Terminations and Reductions. At its option, Borrower may at any
time terminate, or from time to time permanently reduce, the aggregate amount of
the Revolving Commitments; provided that (i) each reduction of the aggregate
amount of the Revolving Commitments shall be in an amount that is an integral
multiple of $500,000 and not less than $1.0 million and (ii) the Revolving
Commitments shall not be terminated or reduced if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.09,
the aggregate amount of Revolving Exposures would exceed the aggregate amount of
Revolving Commitments.

(c) Borrower Notice. Borrower shall notify the Administrative Agent in writing
of any election to terminate or reduce the Revolving Commitments under
Section 2.07(b) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by
Borrower pursuant to this Section 2.07(c) shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders.

SECTION 2.08 Interest Elections.

(a) Generally. Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than twelve Eurodollar
Borrowings outstanding hereunder at any one time. This Section shall not apply
to Swingline Loans, which may not be converted or continued.

 

-48-



--------------------------------------------------------------------------------

(b) Interest Election Notice. To make an election pursuant to this Section,
Borrower shall deliver, by hand delivery, facsimile or electronic mail, a duly
completed and executed Interest Election Request to the Administrative Agent not
later than the time that a Borrowing Request would be required under
Section 2.03 if Borrower were requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each Interest
Election Request shall be irrevocable. Each Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(c) Automatic Conversion to ABR Borrowing. If an Interest Election Request with
respect to a Eurodollar Borrowing is not timely delivered prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing, the Administrative Agent or
the Required Lenders may require, by notice to Borrower, that (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

-49-



--------------------------------------------------------------------------------

SECTION 2.09 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.09; provided that each partial prepayment shall
be in an amount that is an integral multiple of $500,000 and not less than $1.0
million.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, Borrower
shall, on the date of such termination, repay or prepay all its outstanding
Borrowings and all outstanding Swingline Loans and replace all outstanding
Letters of Credit or Cash Collateralize all outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.20.

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrower and the Lenders of the sum of the Revolving
Exposures after giving effect thereto and (y) if the sum of the Revolving
Exposures would exceed the aggregate amount of Revolving Commitments after
giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Borrowings and third, replace outstanding Letters of Credit or Cash
Collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.20, in an aggregate amount sufficient to eliminate such
excess.

(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, Borrower shall, without notice or demand,
immediately first, repay or prepay Borrowings, and second, replace outstanding
Letters of Credit or Cash Collateralize outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.20, in an aggregate amount
sufficient to eliminate such excess.

(iv) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or Cash Collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.20, in an
aggregate amount sufficient to eliminate such excess.

(c) Asset Sales. Not later than five Business Days following the receipt of any
Net Cash Proceeds of any Asset Sale, Borrower shall make prepayments in
accordance with Section 2.09(e) and (f) in an aggregate amount equal to 100% of
such Net Cash Proceeds; provided that:

(i) no such prepayment shall be required under this Section 2.09(c) with respect
to (A) any Asset Sale permitted by Sections 6.06(a), (c)-(g), (i) and (j),
(B) the disposition of property which constitutes a Casualty Event, or (C) Asset
Sales for fair market value resulting in no more than $30.0 million in Net Cash
Proceeds per Asset Sale (or series of related Asset Sales); and

 

-50-



--------------------------------------------------------------------------------

(ii) so long as no Default shall then exist or would arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
the Borrower shall have delivered an Officers’ Certificate to the Administrative
Agent on or prior to such date stating that such Net Cash Proceeds are expected
to be reinvested in fixed or capital assets within 360 days following the date
of such Asset Sale (which Officers’ Certificate shall set forth the estimates of
the proceeds to be so expended); provided that if all or any portion of such Net
Cash Proceeds is not so reinvested within such 360-day period, such unused
portion shall be applied on the last day of such period as a mandatory
prepayment as provided in this Section 2.09(c); provided, further, that if the
property subject to such Asset Sale constituted Collateral, then all property
purchased with the Net Cash Proceeds thereof pursuant to this subsection shall
be made subject to the Lien of the applicable Security Documents in favor of the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Sections 5.10 and 5.11.

(d) Casualty Events. Not later than seven Business Days following the receipt of
any Net Cash Proceeds from a Casualty Event, Borrower shall make prepayments in
accordance with Sections 2.09(e) and (f) in an aggregate amount equal to 100% of
such Net Cash Proceeds; provided that:

(i) no such payment shall be required under this Section 2.09(d) with respect to
any Casualty Event (or series of related Casualty Events) resulting in $30.0
million or less in Net Cash Proceeds;

(ii) so long as no Default shall then exist or arise therefrom, such proceeds
shall not be required to be so applied on such date to the extent that the
Borrower shall have delivered an Officers’ Certificate to the Administrative
Agent on or prior to such date stating that such proceeds are expected to be
used to repair, replace or restore any property in respect of which such Net
Cash Proceeds were paid or to reinvest in other fixed or capital assets, no
later than 360 days following the date of receipt of such proceeds; provided
that so long as construction or other work to so replace, repair or restore has
commenced within such 360-day period but has not been completed (and can
reasonably be expected to be completed pursuant to a written contract to be
completed within 540 days of receipt), any such remaining proceeds shall
continue to not be required to be so applied so long as they are used to repay
any outstanding Revolving Loans; provided further that if the property subject
to such Casualty Event constituted Collateral under the Security Documents, then
all property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.10 and 5.11; and

(iii) if any portion of such Net Cash Proceeds shall not be so applied within
such 360-day period (or 540-day period, as applicable), such unused portion
shall be applied on the last day of such period as a mandatory prepayment as
provided in this Section 2.09(d).

 

-51-



--------------------------------------------------------------------------------

(e) Application of Prepayments. Amounts to be applied pursuant to this
Section 2.09 to the prepayment of Revolving Loans shall be applied first to
reduce outstanding ABR Loans. Any amounts remaining after each such application
shall be applied to prepay Eurodollar Loans. Notwithstanding the foregoing, if
the amount of any prepayment of Loans required under this Section 2.09 shall be
in excess of the amount of the ABR Loans at the time outstanding (an “Excess
Amount”), only the portion of the amount of such prepayment as is equal to the
amount of such outstanding ABR Loans shall be immediately prepaid and, at the
election of Borrower, the Excess Amount shall be either (A) deposited in an
escrow account on terms satisfactory to the Collateral Agent and applied to the
prepayment of Eurodollar Loans on the last day of the then next-expiring
Interest Period for Eurodollar Loans; provided that (i) interest in respect of
such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount shall have been used in full to repay such Loans and (ii) at any
time while an Event of Default has occurred and is continuing, the
Administrative Agent may, and upon written direction from the Required Lenders
shall, apply any or all proceeds then on deposit to the payment of such Loans in
an amount equal to such Excess Amount or (B) prepaid immediately, together with
any amounts owing to the Lenders under Section 2.12.

(f) Notice of Prepayment. Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by written
notice of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than four hours (during the normal Business Day) prior to
such prepayment and (iii) in the case of prepayment of a Swingline Loan, not
later than 11:00 a.m., New York City time, on the date of prepayment. Each such
notice shall be irrevocable; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.07, then such notice of prepayment may
be revoked if such termination is revoked in accordance with Section 2.07. Each
such notice shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Credit Extension of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing and otherwise
in accordance with this Section 2.09. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.06.

 

-52-



--------------------------------------------------------------------------------

SECTION 2.10 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist (which notice shall be promptly given), (A) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (B) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

SECTION 2.11 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate) or the
Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal, Letters of
Credit, Revolving Commitment, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (excluding Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, Administrative Agent or Issuing Bank of making, converting to,
continuing or maintaining any Eurodollar Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender, the Issuing
Bank, the Administrative Agent or such Lender’s or the Issuing Bank’s holding
company, if any, of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender, the Administrative Agent or the Issuing Bank hereunder (whether of
principal, interest or any other amount), then, upon request of such Lender, the
Administrative Agent or the Issuing Bank, Borrower will pay to such Lender, the
Administrative Agent or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender, the Administrative Agent or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

-53-



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the Issuing Bank determines (in good
faith, but in its sole absolute discretion) that any Change in Law affecting
such Lender or the Issuing Bank or any lending office of such Lender or such
Lender’s or the Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Revolving Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section 2.11 and delivered
to Borrower shall be conclusive absent manifest error. Subject to
Section 2.11(d), Borrower shall pay such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 2.11 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

SECTION 2.12 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan
earlier than the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Revolving Loan on the date
specified in any notice delivered pursuant hereto or (d) the assignment of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto as a result of a request by Borrower pursuant to Section 2.15(b), then,
in any such event, Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBOR Rate

 

-54-



--------------------------------------------------------------------------------

that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
Eurodollar market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.12 shall be delivered to Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest error.
Borrower shall pay such Lender the amount shown as due on any such certificate
within 5 days after receipt thereof.

SECTION 2.13 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrower shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or Reimbursement Obligations, or of amounts payable under Sections 2.11,
2.12, 2.14 or 10.03, or otherwise) on or before the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff, defense deduction,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at Wells Fargo Bank, National Association, 1525 W W T Harris
Boulevard, 1st Floor, Charlotte, North Carolina 28262, Attention: Brian Ballard,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.11,
2.12, 2.14 and 10.03 shall be made directly to the persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars, except as expressly specified otherwise.

(b) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties.

(c) Sharing of Setoff. If any Lender (and/or the Issuing Bank, which shall be
deemed a “Lender” for purposes of this Section 2.13(c)) shall, by exercising any
right of setoff or

 

-55-



--------------------------------------------------------------------------------

counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(ii) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(iii) the provisions of this Section 2.13(c) shall not be construed to apply to
(x) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
Borrower or any Restricted Subsidiary thereof (as to which the provisions of
this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. If under applicable bankruptcy, insolvency or any
similar law any Secured Party receives a secured claim in lieu of a setoff or
counterclaim to which this Section 2.13(c) applies, such Secured Party shall to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights to which the Secured Party is entitled under
this Section 2.13(c) to share in the benefits of the recovery of such secured
claim.

(d) Borrower Default. Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

-56-



--------------------------------------------------------------------------------

SECTION 2.14 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Borrower shall be increased
as necessary so that after making all required deductions (including deductions
and withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Indemnification by Borrower. The Loan Parties shall jointly and severally
indemnify each Recipient within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Recipient (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Recipient, shall be conclusive absent manifest error. The Loan
Parties shall jointly and severally indemnify Administrative Agent, and shall
make payment in respect thereof within ten (10) days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to
Administrative Agent as required pursuant to Section 2.14(d).

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

-57-



--------------------------------------------------------------------------------

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.14, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or

 

-58-



--------------------------------------------------------------------------------

reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent such documentation

 

-59-



--------------------------------------------------------------------------------

prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement and
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with Sections 1471
through 1474 of the Code. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If a Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by Borrower
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to Borrower an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.14 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Recipient, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). The Borrower, upon the request of such
Recipient, shall repay to such Recipient the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Recipient is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the Recipient be required
to pay any amount to the Borrower pursuant to this paragraph (g) the payment of
which would place the Recipient in a less favorable net after-Tax position than
the Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to Borrower or any other person.

(h) Defined Terms. For purposes of this Section 2.14, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

(i) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

-60-



--------------------------------------------------------------------------------

SECTION 2.15 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires Borrower to pay any Indemnified
Taxes to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.14, as the case may be and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment. A
certificate setting forth such costs and expenses submitted by such Lender to
Borrower shall be conclusive absent manifest error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender becomes a Defaulting Lender, or if a Lender has a
good faith dispute with respect to the satisfaction of a condition set forth in
Article IV that the Administrative Agent and Borrower believe in good faith has
been satisfied, or if Borrower exercises its replacement rights under
Section 10.02(d), then Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.04), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that:

(i) Borrower shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.04(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.12), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Law.

 

-61-



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

SECTION 2.16 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to Borrower from time to
time during the period from the Effective Date to the Maturity Date, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$50.0 million, (ii) the sum of the total Revolving Exposures exceeding the total
Revolving Commitments or (iii) the Revolving Exposure of any Lender exceeding
the Revolving Commitments of such Lender; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, repay and reborrow Swingline
Loans.

(b) Swingline Loans. To request a Swingline Loan, Borrower shall deliver, by
hand delivery, facsimile or electronic mail, a duly completed and executed
Borrowing Request to the Administrative Agent and the Swingline Lender, not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and the amount of the requested Swingline Loan.
Each Swingline Loan shall be an ABR Loan. The Swingline Lender shall make each
Swingline Loan available to Borrower by means of a credit to the general deposit
account of Borrower with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.17(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan. Borrower shall not request a
Swingline Loan if at the time of or immediately after giving effect to the
Credit Extension contemplated by such request a Default has occurred and is
continuing or would result therefrom. Swingline Loans shall be made in minimum
amounts of $500,000 and integral multiples of $500,000 above such amount.

(c) Prepayment. Borrower shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written notice to
the Swingline Lender and the Administrative Agent before 12:00 (noon), New York
City time, on the proposed date of repayment.

(d) Participations. The Swingline Lender may at any time in its discretion by
written notice given to the Administrative Agent (provided such notice
requirement shall not apply if the Swingline Lender and the Administrative Agent
are the same entity) not later than 11:00 a.m., New York City time, on the next
succeeding Business Day following such notice require the Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
then outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which Lenders will participate. Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Lender, specifying in
such notice such Lender’s Pro Rata Percentage of such Swingline Loan or Loans.
Each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the

 

-62-



--------------------------------------------------------------------------------

Administrative Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. Each Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever (so long as such payment shall not cause such Lender’s Revolving
Exposure to exceed such Lender’s Revolving Commitment). Each Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify Borrower of any participations in
any Swingline Loan acquired by the Lenders pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from Borrower (or other party on behalf of Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent. Any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph, as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve Borrower of any default in the payment thereof.

SECTION 2.17 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, Borrower may
request that an Issuing Bank, and each Issuing Bank agrees, in reliance upon the
agreements of the Lenders in this Section 2.17, to issue Letters of Credit for
its own account or the account of a Restricted Subsidiary in a form reasonably
acceptable to the Administrative Agent and such Issuing Bank, at any time and
from time to time on any Business Day during the period from the Effective Date
until the Letter of Credit Expiration Date (provided that Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Restricted Subsidiary). During any time
that there is more than one Issuing Bank hereunder, Borrower may, in its
discretion, select which Issuing Bank is to issue any particular Letter of
Credit.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions and
Notices. To request the issuance of a Letter of Credit or the amendment, renewal
or extension of an outstanding Letter of Credit, Borrower shall deliver, by hand
or telecopier (or transmit by electronic communication, if arrangements for
doing so have been approved by the applicable Issuing Bank), an LC Request to
the applicable Issuing Bank and the Administrative Agent not later than 11:00
a.m. on the third Business Day preceding the requested date of issuance,
amendment, renewal or extension (or such later date and time as is acceptable to
the applicable Issuing Bank).

 

-63-



--------------------------------------------------------------------------------

A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the applicable Issuing Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the amount thereof;

(iii) the expiry date thereof (which shall not be later than the date specified
in Section 2.17(c));

(iv) the name and address of the beneficiary thereof;

(v) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Restricted Subsidiaries (provided that Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Restricted Subsidiary);

(vi) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(viii) such other matters as the applicable Issuing Bank may require.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the applicable Issuing
Bank:

(i) the Letter of Credit to be amended, renewed or extended;

(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);

(iii) the expiry date thereof (which shall not be later than the date specified
in Section 2.17(c));

(iv) the nature of the proposed amendment, renewal or extension; and

(v) such other matters as the applicable Issuing Bank may require.

If requested by the applicable Issuing Bank, Borrower also shall submit a letter
of credit application on such Issuing Bank’s standard form in connection with
any request for a Letter of Credit. In the event of any conflict or
inconsistency between this Agreement and the terms and conditions of any letter
of credit application or other agreement submitted by Borrower to, or entered
into by Borrower with, the applicable Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. No Issuing
Bank shall have any obligation to issue, amend, renew or extend, and Borrower
shall not request the issuance, amendment,

 

-64-



--------------------------------------------------------------------------------

renewal or extension of (and, upon issuance, amendment, renewal or extension of
each Letter of Credit, Borrower shall be deemed to represent and warrant that),
any Letter of Credit at any time if after giving effect to such issuance,
amendment, renewal or extension, (i) the LC Exposure would exceed the LC
Commitment, (ii) the total Revolving Exposure would exceed the total Revolving
Commitments, (iii) the Revolving Exposure of any Lender would exceed the
Revolving Commitment of such Lender or (iv) any condition set forth in
Section 4.02 in respect of such issuance, amendment, renewal or extension shall
not have been satisfied. Unless the applicable Issuing Bank shall agree
otherwise, no Letter of Credit shall be in an initial amount less than $100,000,
in the case of a Commercial Letter of Credit, or $500,000, in the case of a
Standby Letter of Credit.

Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the applicable Issuing Bank shall promptly
notify the Administrative Agent, who shall promptly notify each Lender, thereof,
which notice shall be accompanied by a copy of such Letter of Credit or
amendment, renewal, extension or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.17(d). On the first Business Day of each calendar month,
the applicable Issuing Bank shall provide to the Administrative Agent a report
listing all outstanding Letters of Credit and the amounts and beneficiaries
thereof and the Administrative Agent shall promptly provide such report to each
Lender.

(c) Expiration Date.

(i) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (A) in the case of Letters of Credit issued to the Texas Railroad
Commission, (x) the date that is 18 months after the date of issuance of such
Letter of Credit or such longer period of time as may be agreed by the
applicable Issuing Bank or as provided under Section 2.17(c)(ii) (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension or such longer period of time as may be agreed by the applicable
Issuing Bank) and (y) the Letter of Credit Expiration Date and (B) in the case
of all other Letters of Credit, (1) if such Letter of Credit is a Standby Letter
of Credit, (x) the date which is one year after the date of the issuance of such
Standby Letter of Credit or such longer period of time as may be agreed by the
applicable Issuing Bank or as provided under Section 2.17(c)(ii) (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension or such longer period of time as may be agreed by the applicable
Issuing Bank) and (y) the Letter of Credit Expiration Date and (2) if such
Letter of Credit is a Commercial Letter of Credit, (x) the date that is 270 days
after the date of issuance of such Commercial Letter of Credit or such longer
period of time as may be agreed by the applicable Issuing Bank or as provided
under Section 2.17(c)(ii) (or, in the case of any renewal or extension thereof,
270 days after such renewal or extension or such longer period of time as may be
agreed by the applicable Issuing Bank) and (y) the Letter of Credit Expiration
Date.

(ii) If Borrower so requests in any LC Request, any Issuing Bank may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit such Issuing
Bank to prevent any such

 

-65-



--------------------------------------------------------------------------------

renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Renewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable Issuing Bank, Borrower shall
not be required to make a specific request to such Issuing Bank for any such
renewal. Once an Auto-Renewal Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the renewal of such Letter of Credit at any time to an expiry
date not later than the earlier of (i) one year from the date of such renewal
and (ii) the Letter of Credit Expiration Date; provided that such Issuing Bank
shall not permit any such renewal if (x) such Issuing Bank has determined that
it would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of
Section 2.17(f) or otherwise), or (y) it has received notice on or before the
day that is two Business Days before the Non-Renewal Notice Date, (A) from the
Administrative Agent that any Lender directly affected thereby has elected not
to permit such renewal or (B) from the Administrative Agent, any Lender or
Borrower that one or more of the applicable conditions specified in Section 4.02
are not then satisfied.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby irrevocably grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Pro Rata Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by Borrower on the date due as provided in Section 2.17(e),
or of any reimbursement payment required to be refunded to Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, or expiration, termination or Cash
Collateralization of any Letter of Credit and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement.

(i) If any Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit it has issued, Borrower shall reimburse such LC Disbursement by paying to
such Issuing Bank an amount equal to such LC Disbursement not later than 3:00
p.m., New York City time, on the date that such LC Disbursement is made if
Borrower shall have received notice of such LC Disbursement prior to 11:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
Borrower prior to such time on such date, then not later than 3:00 p.m., New
York City time, on the Business Day immediately following the day that Borrower
receives such notice;

 

-66-



--------------------------------------------------------------------------------

provided that Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with ABR Loans or Swingline Loans in an equivalent amount and, to the extent so
financed, Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Loans or Swingline Loans.

(ii) If Borrower fails to make such payment when due, the applicable Issuing
Bank shall notify the Administrative Agent and the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
Borrower in respect thereof and such Lender’s Pro Rata Percentage thereof. Each
Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., New York City time, on such date
(or, if such Lender shall have received such notice later than 12:00 noon, New
York City time, on any day, not later than 11:00 a.m., New York City time, on
the immediately following Business Day), an amount equal to such Lender’s Pro
Rata Percentage of the unreimbursed LC Disbursement in the same manner as
provided in Section 2.02(c) with respect to Revolving Loans made by such Lender,
and the Administrative Agent will promptly pay to the applicable Issuing Bank
the amounts so received by it from the Lenders. The Administrative Agent will
promptly pay to the applicable Issuing Bank any amounts received by it from
Borrower pursuant to the above paragraph prior to the time that any Lender makes
any payment pursuant to the preceding sentence and any such amounts received by
the Administrative Agent from Borrower thereafter will be promptly remitted by
the Administrative Agent to the Lenders that shall have made such payments and
to the applicable Issuing Bank, as appropriate.

(iii) If any Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Administrative Agent as provided above, each of
such Lender and Borrower severally agrees to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with the foregoing to but excluding the date such amount is paid, to
the Administrative Agent for the account of the applicable Issuing Bank at
(A) in the case of Borrower, the rate per annum set forth in Section 2.17(h) and
(B) in the case of such Lender, at a rate determined by the Administrative Agent
in accordance with banking industry rules or practices on interbank
compensation.

(f) Obligations Absolute. The Reimbursement Obligation of Borrower as provided
in Section 2.17(e) shall be absolute, unconditional and irrevocable, and shall
be paid and performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit being proved to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) payment by any Issuing Bank under a Letter of Credit it has
issued against presentation of a draft or other document that fails to comply
with the terms of such Letter of Credit; (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.17 constitute a legal or equitable discharge
of, or provide a right of setoff against, the obligations of Borrower hereunder;
(v) the fact that a Default shall

 

-67-



--------------------------------------------------------------------------------

have occurred and be continuing; (vi) any material adverse change in the
business, property, results of operations, prospects or condition, financial or
otherwise, of Borrower and its Subsidiaries; or (vii) the existence of any
claim, counterclaim, setoff, defense or other right that the Borrower or any
Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction. None of the Agents, the Lenders, the Issuing Banks or any
of their Affiliates shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by Borrower to the extent permitted by applicable Law) suffered by Borrower that
are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the applicable Issuing
Bank (as finally determined by a court of competent jurisdiction), such Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly give written
notice to the Administrative Agent and Borrower of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve Borrower of its Reimbursement Obligation to the Issuing Bank and the
Lenders with respect to any such LC Disbursement (other than with respect to the
timing of such Reimbursement Obligation set forth in Section 2.17(e)).

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest payable on
demand, for each day from and including the date such LC Disbursement is made to
but excluding the date that Borrower reimburses such LC Disbursement, at the
rate per annum determined pursuant to Section 2.06(c). Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to Section 2.17(e) to reimburse the applicable Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

-68-



--------------------------------------------------------------------------------

(i) Additional Issuing Banks. Borrower may, at any time and from time to time,
designate one or more additional Lenders to act as an Issuing Bank under the
terms of this Agreement, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld) and such Lender(s). Any Lender
designated as an Issuing Bank pursuant to this paragraph (i) shall be deemed (in
addition to being a Lender) to be the Issuing Bank with respect to Letters of
Credit issued or to be issued by such Lender, and all references herein and in
the other Loan Documents to the term “Issuing Bank” shall, with respect to such
Letters of Credit, be deemed to refer to such Lender in its capacity as Issuing
Bank, as the context shall require.

(j) Resignation or Removal of the Issuing Bank. Any Issuing Bank may resign as
an Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and Borrower. The resigning Issuing Bank may
be replaced at any time by written agreement among Borrower, each Agent, the
resigning Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of any Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.05(c)(c). From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or such
addition or to any previous Issuing Bank, or to such successor or such addition
and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.

(k) Other. No Issuing Bank shall be under any obligation to issue any Letter of
Credit if

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it;

 

-69-



--------------------------------------------------------------------------------

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank.

(iii) the Letter of Credit is to be denominated in a currency other than
dollars; or

(iv) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

No Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) such Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(l) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each Standby Letter of Credit and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each Commercial Letter of Credit. Notwithstanding the
foregoing, no Issuing Bank shall be responsible to Borrower for, and each
Issuing Bank’s rights and remedies against Borrower shall not be impaired by,
any action or inaction of such Issuing Bank with respect to such Issuing Bank’s
obligations under a Letter of Credit expressly required under any law, order, or
practice that is expressly required to be applied to such Letter of Credit,
including the Law or any order of a Governmental Authority of a jurisdiction
where such Issuing Bank or the beneficiary of such Letter of Credit is located,
the practice stated in the ISP or UCP, as applicable, or, unless expressly
provided otherwise by the terms of such Letter of Credit, in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice applicable to letters of credit of the same type as such
Letter of Credit, whether or not any Letter of Credit chooses such law or
practice.

SECTION 2.18 Increase in Commitments; Release of Collateral.

(a) Borrower Request. Borrower may by 10 Business Days’ written notice to the
Administrative Agent request, on up to but no more than four separate occasions,
prior to the Maturity Date, an increase to the existing Revolving Commitments
(an “Incremental Revolving Commitment”) by an aggregate amount not in excess of
$500.0 million minus the amount of previous Incremental Revolving Commitments
made after the Effective Date pursuant to this Section 2.18 in the aggregate and
not less than $5.0 million individually. Each such notice shall specify (i) the
date (each, an “Increase Effective Date”) on which Borrower proposes that the
increased or new Revolving Commitments shall be effective, which shall be a date
not less than 10 Business Days after the date on which such notice is delivered
to the Administrative Agent and (ii) the identity of each Eligible Assignee to
whom Borrower proposes any portion of such increased or new Revolving
Commitments be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the increased or new
Revolving Commitments may elect or decline, in its sole discretion, to provide
such increased or

 

-70-



--------------------------------------------------------------------------------

new Revolving Commitment. Any Borrowings with respect to the Incremental
Revolving Commitment made pursuant to this Section 2.18 must comply with the
requirements of Section 2.03.

(b) Conditions. The increased or new Revolving Commitments shall become
effective, as of such Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.02 shall be satisfied;

(ii) no Event of Default shall have occurred and be continuing or would result
from the borrowings to be made on the Increase Effective Date;

(iii) as of the applicable Test Period, after calculating Consolidated EBITDA,
Indebtedness and Consolidated Interest Expense on a Pro Forma Basis to give
effect to the Borrowings to be made on the Increase Effective Date, any
Permitted Acquisition (including any Permitted Acquisition financed on the
Increase Effective Date) and Asset Sales consummated at any time on or after the
first day of the Test Period as if the incurrence of such Indebtedness and any
such Permitted Acquisition had been effected on the first day of such period and
as if each such Asset Sale had been consummated on the first day of such period,
the Borrower shall be in compliance with each of the covenants set forth in
Section 6.10;

(iv) Borrower shall make any payments required pursuant to Section 2.12 in
connection with any adjustment of Revolving Loans pursuant to Section 2.18(d);

(v) Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction; and

(vi) Each Incremental Revolving Commitment shall have the same terms, other than
Applicable Margins, Applicable Fees and upfront fees, as the existing Revolving
Commitments; provided, that if the Applicable Margin or the Applicable Fee for
any Incremental Revolving Commitment are more than 0.50% higher than the
Applicable Margin or Applicable Fee for the existing Revolving Commitments, then
the Applicable Margin or Applicable Fee, as applicable, for the existing
Revolving Commitments shall be increased to the extent necessary so that such
Applicable Margin or Applicable Fee are equal to the Applicable Margin or
Applicable Fee, as applicable, for the Incremental Revolving Commitment minus
0.50%; provided, further, that in determining the Applicable Margin applicable
to the Incremental Revolving Commitment and the existing Revolving Commitments,
(i) any upfront fees payable by the Borrower to the Lenders under the Fee Letter
or any fee letter executed in connection with the Incremental Revolving
Commitment in the initial primary syndications thereof (with such upfront fees
being equated to interest based on assumed four-year life to maturity) and the
effects of any and all interest rate floors shall be included and (ii) any
arrangement fees payable to the Arrangers (or their respective Affiliates) in
connection with the existing Revolving Commitments of the Incremental Revolving
Commitment shall be excluded.

 

-71-



--------------------------------------------------------------------------------

(c) Terms of New Loans and Revolving Commitments. The Incremental Revolving
Commitment shall be effected by a joinder agreement (the “Increase Joinder”)
executed by Borrower, the Administrative Agent and each Lender making such
Incremental Revolving Commitment, in form and substance satisfactory to each of
them. The Increase Joinder may, without the consent of any other Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.18. In addition, unless otherwise specifically
provided herein, all references in the Loan Documents to Revolving Loans shall
be deemed, unless the context otherwise requires, to include references to
Revolving Loans made pursuant to the new Revolving Commitments.

(d) Adjustment of Revolving Loans. Each of the Lenders having a Revolving
Commitment prior to such Increase Effective Date (the “Pre-Increase Lenders”)
shall assign to any Lender which is acquiring an Incremental Revolving
Commitment on the Increase Effective Date (the “Post-Increase Lenders”), and
such Post-Increase Lenders shall purchase from each Pre-Increase Lender, at the
principal amount thereof together with accrued and unpaid interest and fees, if
any, such interests in the Revolving Loans and participation interests in LC
Exposure and Swingline Loans outstanding on such Increase Effective Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans and participation interests in LC Exposure
and Swingline Loans will be held by Pre-Increase Lenders and Post-Increase
Lenders ratably in accordance with their Pro Rata Percentages after giving
effect to such Incremental Revolving Commitments.

(e) Equal and Ratable Benefit. The Loans and Revolving Commitments established
pursuant to this Section 2.18 shall constitute Loans and Revolving Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Security Documents. The Loan Parties shall take any actions reasonably required
by the Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to be perfected
under the UCC or otherwise after giving effect to the establishment of any such
new Revolving Commitments.

SECTION 2.19 Modification of Revolving Loans.

(a) Borrower Request. Borrower may by 30 Business Days’ written notice to the
Administrative Agent elect to request, effective as of the Maturity Date, to
extend the Revolving Loans and the Revolving Commitments beyond such Maturity
Date or to replace the Revolving Commitments. Such notice shall specify (i) the
date on which Borrower proposes that the extended or new Revolving Commitments
shall mature and (ii) the identity of each Eligible Assignee to whom Borrower
proposes any portion of such extended or new Revolving Commitments be allocated
and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the extended or new Revolving
Commitments may elect or decline, in its sole discretion, to provide such
extended or new Revolving Commitment and if it so declines the unpaid principal
amount of its Revolving Loans shall be paid in full on the Maturity Date.

 

-72-



--------------------------------------------------------------------------------

(b) Conditions. The extended or new Revolving Commitments shall become
effective, as of the Maturity Date; provided that:

(i) each of the conditions set forth in Section 4.02 shall be satisfied;

(ii) no Event of Default shall have occurred and be continuing or would result
from the extension or replacement of the Revolving Commitments; and

(iii) Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.

(c) Terms of New Revolving Loans and Revolving Commitments. The terms and
provisions of Revolving Loans and Revolving Commitments made pursuant to such
extension or replacement shall be identical to those of the current Revolving
Loans and Revolving Commitments. The extended or new Revolving Commitments shall
be effected by a joinder agreement (the “Revolving Loan Joinder”) executed by
Borrower, the Administrative Agent and each Lender making such extended or new
Revolving Commitment, in form and substance satisfactory to each of them. The
Revolving Loan Joinder may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.19.

(d) Equal and Ratable Benefit. The Loans and Revolving Commitments extended or
established pursuant to this paragraph shall constitute Loans and Revolving
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents. The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the extension or establishment of any such Loans or any such Revolving
Commitments.

SECTION 2.20 Cash Collateralization.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or any Issuing Bank, if, as of the Letter of Credit Expiration Date, any LC
Exposure for any reason remains outstanding, the Borrower shall Cash
Collateralize all LC Exposure prior to the Maturity Date. At any time that there
shall exist a Defaulting Lender, within one Business Day following the written
request of the Administrative Agent, or any Issuing Bank (with a copy to the
Administrative Agent) the Borrower shall Cash Collateralize all Fronting
Exposure (determined in the case of Cash Collateral provided pursuant to the
immediately preceding sentence, after giving effect to Section 2.21(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

 

-73-



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Collateral Agent, for the benefit of the Issuing Banks, and the
Lenders (including the Swingline Lender), and agrees to maintain, a First
Priority security interest in all such Cash Collateral, and in all proceeds of
the foregoing, as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.20(c). If at any time the Collateral Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Collateral Agent as herein provided, or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure, the Borrower
will, promptly upon demand by the Collateral Agent, pay or provide to the
Collateral Agent additional Cash Collateral in an amount sufficient to eliminate
such deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.20 or
Section 2.21 in respect to Letters of Credit or Swingline Loans shall be held
and applied to the satisfaction of the specific LC Exposure, Swingline Exposure,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such Obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.20 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the good faith determination by the
Collateral Agent that there exists excess Cash Collateral; provided that,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the existence and continuance of a Default or Event of Default
and (y) subject to Section 2.21 the Person providing Cash Collateral and the
Issuing Bank or Swingline Lender, as applicable, may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

SECTION 2.21 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender to the extent permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant

 

-74-



--------------------------------------------------------------------------------

to Section 10.08 shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to Cash Collateralize the
Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.20; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize future Fronting Exposure with respect to such
Defaulting Lender’s obligations to purchase participations in any future
Swingline Loan or Letter of Credit, in accordance with Section 2.20; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Banks or Swingline
Lenders as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Banks or Swingline
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any final and non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments without giving effect to Section 2.21(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.21(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

-75-



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive LC Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.20.

(C) With respect to any Commitment Fee or LC Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’
Fronting Exposure in accordance with the procedures set forth in Section 2.20.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata

 

-76-



--------------------------------------------------------------------------------

by the Lenders in accordance with the Revolving Commitments (without giving
effect to Section 2.21(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party (notwithstanding anything in this Agreement to the contrary,
Regency MLP shall not be considered a “Loan Party” or a “Company” for purposes
of any Section of this Article except Sections 3.01, 3.02, 3.03, 3.09 and 3.10)
represents and warrants to the Administrative Agent, the Collateral Agent, each
Issuing Bank and each of the Lenders that:

SECTION 3.01 Organization; Powers. Each (a) Loan Party (i) is duly organized and
validly existing under the laws of the jurisdiction of its organization,
(ii) has all requisite organizational power and authority to (A) carry on its
business as now conducted and to own and lease its assets and (B) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and (iii) is qualified and is licensed and in good standing (to the extent
such concept is applicable in the applicable jurisdiction) to do business in
every jurisdiction where such qualification and license is required, except in
such jurisdictions where the failure to so qualify, be licensed or be in good
standing, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect and (b) Unrestricted Subsidiary (i) is duly
organized and validly existing under the laws of the jurisdiction of its
organization, (ii) has all requisite organizational power and authority to carry
on its business as now conducted and to own and lease its assets and (iii) is
qualified and is licensed and in good standing (to the extent such concept is
applicable in the applicable jurisdiction) to do business in every jurisdiction
where such qualification and license is required, except with respect to clauses
(b)(i) through (b)(iii) where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. There is no existing default under any Organizational Document of any
Company or any event which, with the giving of notice or passage of time or
both, would constitute a default by any party thereunder, except any such
default, individually or in the aggregate, that could not reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action on the part of such Loan Party. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan

 

-77-



--------------------------------------------------------------------------------

Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03 No Conflicts. Except as set forth on Schedule 3.03, the
Transactions (a) do not require any consent, exemption, authorization, approval,
registration or filing with, or any other action by, any Governmental Authority
or any other third person, nor is any consent, approval, registration, filing or
other action necessary for the validity or enforceability of any Loan Document
or the consummation of the Transactions, except (i) such as have been obtained
or made and are in full force and effect, (ii) filings necessary to perfect
Liens created by the Loan Documents and (iii) consents, approvals,
registrations, filings, permits or actions the failure to obtain or perform
which could not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate the Organizational Documents of any Loan Party, (c) will
not violate any Law in any material respect, (d) will not violate or result in a
default or require any consent or approval under any indenture, agreement or
other instrument binding upon any Loan Party or its property, or give rise to a
right thereunder to require any payment to be made by any Loan Party, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of any Loan Party, except
Permitted Liens.

SECTION 3.04 Financial Statements.

(a) Historical Financial Statements. Borrower has heretofore delivered to the
Lenders the consolidated balance sheets and related income statements and
statements of cash flows and statements of changes in member interests of
Regency MLP (i) as of and for the twelve-month period ended December 31, 2013,
and (ii) monthly financial statements for each fiscal month ended thereafter
ending more than 45 days prior to the Effective Date, and in the case of clause
(i), certified by a Financial Officer. Such financial statements and all
financial statements delivered pursuant to Sections 5.01(a) and (b) have been
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, and fairly present, in all material respects, the consolidated
financial condition and results of operations and cash flows of Borrower and its
Subsidiaries as of the dates and for the periods to which they relate.

(b) No Liabilities. Except as set forth in the financial statements referred to
in Section 3.04(a), there are no liabilities of any Loan Party of any kind,
whether accrued, contingent, absolute, determined, determinable or otherwise,
which could reasonably be expected to result in a Material Adverse Effect. Since
December 31, 2013 there has been no event, change, circumstance or occurrence
that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.05 Properties.

(a) Generally. Each Loan Party has good title to, or valid leasehold interests
in, or valid easement or other property interest in, license of, or rights to
use, all of its real

 

-78-



--------------------------------------------------------------------------------

property (except where the failure to have such valid easement or other property
interest in, license of, or rights to use its real property could not reasonably
be expect have a Material Adverse Effect) and good and valid title to all of its
personal property material to its business, free and clear of all Liens except
for, in the case of Collateral, Permitted Collateral Liens and, in the case of
all other material property, Permitted Liens and minor irregularities or
deficiencies in title that, individually or in the aggregate, do not and could
not reasonably be expected to have a Material Adverse Effect. The property of
the Loan Parties, taken as a whole, is in good operating order, condition and
repair (ordinary wear and tear excepted) in accordance with industry standards.

(b) Collateral. Each Loan Party owns or has rights to use all of the Collateral
and all rights with respect to any of the foregoing used in, necessary for or
material to each Loan Party’s business as currently conducted. The use by each
Loan Party of such Collateral and all such rights with respect to the foregoing
do not infringe on the rights of any person other than such infringement which
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. No claim has been made and remains outstanding that
any Loan Party’s use of any Collateral does or may violate the rights of any
third party that could, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.06 Equity Interests and Subsidiaries.

(a) Equity Interests. Schedule 3.06(a) sets forth, as of the Effective Date, a
complete and accurate list of (i) each Subsidiary of Borrower, its jurisdictions
of organization, the address of its principal place of business, and its U.S.
taxpayer identification number and (ii) the number of each class of its Equity
Interests authorized, and the number outstanding and the number of shares
covered by all outstanding options, warrants, rights of conversion or purchase
and similar rights. All Equity Interests of each Loan Party are duly and validly
issued and are fully paid and non-assessable, and, other than the Equity
Interests of Borrower, are owned by Borrower, directly or indirectly through
Wholly-Owned Subsidiaries. All Equity Interests of Borrower are owned directly
or indirectly by Regency MLP. Each Loan Party is the record and beneficial owner
of, and has good and defensible title to, the Equity Interests pledged by it
under the Security Agreement, free of any and all Liens, rights or claims of
other persons, except the security interest created by the Security Agreement,
and there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests. All Subsidiaries of Borrower existing on the Effective
Date are Restricted Subsidiaries and Guarantors.

(b) No Consent of Third Parties Required. No consent of any person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary or
reasonably desirable (from the perspective of a secured party) in connection
with the creation, perfection or First Priority status of the security interest
of the Collateral Agent in any Equity Interests pledged to the Collateral Agent
for the benefit of the Secured Parties under the Security Agreement or the
exercise by the Collateral Agent of the voting or other rights provided for in
the Security Agreement or the exercise of remedies in respect thereof.

(c) Organizational Chart. An accurate organizational chart, showing the
ownership structure of Regency MLP, Borrower and each of its Subsidiaries on the
Effective Date, and after giving effect to the Transactions, is set forth on
Schedule 3.06(c).

 

-79-



--------------------------------------------------------------------------------

SECTION 3.07 Litigation; Compliance with Laws. There are no actions, suits,
claims, disputes or proceedings at law or in equity or in arbitration by or
before any Governmental Authority now pending or, to the knowledge of any
Company, threatened against or affecting any Company or any business, property,
revenues or rights of any Company (a) that involve any Loan Document, the
Transactions, any Borrowing, the use of proceeds thereof or the issuance of
Letters of Credit hereunder or (b) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. Except
for matters covered by Section 3.17, no Company or any of its property is in
violation of, nor will the continued operation of its property as currently
conducted violate, any Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any Company’s Real Property or is in default with respect to any Law,
where any such violation or default, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08 Agreements. No Loan Party is a party to any agreement or instrument
or subject to any corporate or other constitutional restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
No Loan Party is in default in any manner under any provision of any indenture
or other agreement or instrument evidencing Indebtedness, or any other agreement
or instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect, and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute such a default.

SECTION 3.09 Federal Reserve Regulations. No Loan Party is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock. No part of the proceeds of
any Loan or any Letter of Credit will be used, whether directly or indirectly,
and whether immediately, incidentally or ultimately, for any purpose that
entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, Regulation U or Regulation X.
The pledge of the Securities Collateral pursuant to the Security Agreement does
not violate such regulations.

SECTION 3.10 Investment Company Act. No Loan Party is an “investment company” or
a company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.11 Use of Proceeds. On and after the Effective Date, Borrower and its
Subsidiaries will use the proceeds of the Loans for working capital and general
corporate purposes (including to effect Permitted Acquisitions and Investments
permitted under Section 6.04).

SECTION 3.12 Taxes. Each Loan Party has (a) timely filed or caused to be timely
filed all federal Tax Returns and all material state, local and foreign Tax
Returns or materials

 

-80-



--------------------------------------------------------------------------------

required to have been filed by it and (b) duly and timely paid, collected or
remitted or caused to be duly and timely paid, collected or remitted all Taxes
(whether or not shown on any Tax Return) due and payable, collectible or
remittable by it and all assessments received by it, except Taxes (i) that are
being contested in good faith by appropriate proceedings and for which such Loan
Party has set aside on its books adequate reserves in accordance with GAAP and
(ii) which could not, individually or in the aggregate, have a Material Adverse
Effect. Each Loan Party made adequate provision in accordance with GAAP for all
Taxes not yet due and payable. Each Loan Party is unaware of any proposed or
pending tax assessments, deficiencies or audits that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect.

SECTION 3.13 No Material Misstatements. No written information, report,
financial statement, certificate, Borrowing Request, LC Request, exhibit or
schedule furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the Transactions, the negotiation of any Loan
Document or included therein or delivered pursuant thereto, taken as a whole,
contained or contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not misleading as of the
date such information is dated or certified; provided that (a) to the extent any
such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, each Loan Party represents only
that it acted in good faith and utilized reasonable assumptions and due care in
the preparation of such information, report, financial statement, exhibit or
schedule (it being recognized by the Lenders, however, that projections as to
future events are not to be viewed as facts and that results during the
period(s) covered by such projections may differ from the projected results and
that such differences may be material and that the Loan Parties make no
representation that such projections will be realized) and (b) as to statements,
information and reports supplied by third parties after the Effective Date,
Borrower represents only that it is not aware of any material misstatement or
omission therein.

SECTION 3.14 Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party pending or, to the knowledge of any
Loan Party, threatened. The hours worked by and payments made to employees of
any Loan Party have not been in violation of the Fair Labor Standards Act of
1938, as amended, or any other applicable federal, state, local or foreign law
dealing with such matters in any manner which could reasonably be expected to
result in a Material Adverse Effect. All payments due from any Loan Party, or
for which any claim may be made against any Loan Party, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Loan Party except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound.

SECTION 3.15 Solvency. Immediately after the consummation of the Transactions to
occur on the Effective Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the properties of each Loan Party (individually and on a
consolidated basis with its Subsidiaries, and determined on a going concern
basis) will exceed the probable liability of its debts and other

 

-81-



--------------------------------------------------------------------------------

liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each Loan Party does not intend to,
and does not believe that it will, incur debts or liabilities beyond its ability
to pay such debts and liabilities as they mature; and (d) each Loan Party
(individually and on a consolidated basis with its Subsidiaries) will not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.

SECTION 3.16 Employee Benefit Plans. Each Loan Party and its ERISA Affiliates is
in compliance in all material respects with the applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder. No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, could reasonably be expected to
result in material liability of any Loan Party or any of its ERISA Affiliates or
the imposition of a Lien on any of the property of any Loan Party. The present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000 the fair market value of
the property of all such underfunded Plans. Using actuarial assumptions and
computation methods consistent with subpart I of subtitle E of Title IV of
ERISA, the aggregate liabilities of each Loan Party or its ERISA Affiliates to
all Multiemployer Plans in the event of a complete withdrawal therefrom, as of
the close of the most recent fiscal year of each such Multiemployer Plan, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.17 Environmental Matters. Except as set forth in Schedule 3.17 and
except as, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect:

(i) The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, Environmental Law;

(ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing;

(iii) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in liability by the Companies under Environmental Law;

(iv) There is no Environmental Claim pending or, to the knowledge of the Loan
Parties, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or relating to
the operations of the Companies, and there are no actions, activities,
circumstances, conditions, events or incidents that could form the basis of such
an Environmental Claim;

 

-82-



--------------------------------------------------------------------------------

(v) No Real Property or facility owned, operated or leased by the Companies and,
to the knowledge of the Loan Parties, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (A) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (B) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (C) included on any similar list maintained by any Governmental
Authority including any such list relating to petroleum;

(vi) No material Lien has been recorded or, to the knowledge of any Loan Party,
threatened under any Environmental Law with respect to any Real Property or
other assets of the Companies;

(vii) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law; and

(viii) The Loan Parties have made available to the Lenders all material records
and files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law, including those concerning the existence of Hazardous
Material at Real Property or facilities currently or formerly owned, operated,
leased or used by the Companies.

SECTION 3.18 Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by each Loan Party as of the Effective
Date. All material insurance maintained by the Companies is in full force and
effect. Each Company has insurance in such amounts and covering such risks and
liabilities as are customary for companies of a similar size engaged in similar
businesses in similar locations.

SECTION 3.19 Security Documents.

(a) Security Agreement. The Security Agreement is effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral and, (i) when financing statements and other filings in appropriate
form are filed in the applicable offices in accordance with Law and as provided
in the Security Agreement and (ii) upon the taking of possession or control by
the Collateral Agent of the Security Agreement Collateral with respect to which
a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by each Security
Agreement), the Liens created by the Security Agreement shall constitute fully
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
(other than such Security

 

-83-



--------------------------------------------------------------------------------

Agreement Collateral in which a security interest cannot be perfected under the
UCC as in effect at the relevant time in the relevant jurisdiction), in each
case subject to no Liens other than Permitted Collateral Liens.

(b) Mortgages. Each Mortgage is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable First Priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Permitted Collateral Liens or other
Liens acceptable to the Collateral Agent, and when the Mortgages are filed in
the applicable offices in accordance with Applicable Law and as provided in the
respective Mortgages, the Mortgages shall constitute First Priority fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, in each
case prior and superior in right to any other person, other than Liens permitted
by such Mortgage.

(c) Valid Liens. Each Security Document delivered pursuant to Sections 5.10 and
5.11 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Collateral thereunder, and when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable Law, such Security Document will constitute First
Priority fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Permitted Collateral Liens.

SECTION 3.20 Anti-Terrorism Law; Anti-Corruption Laws and Sanctions.

(a) No Company or any of their respective directors or officers and, to the
knowledge of each Company, no employee or Affiliate of any Company and, to the
knowledge of the Borrower, no agent of any Company or other Affiliate that will
act in any capacity in connection with or benefit from the credit facility
established hereby is in violation of (i) any Law applicable to any Lender or
any Company concerning or relating to terrorism or anti-money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56, (ii) any Anti-Corruption
Laws or (iii) any Sanctions.

(b) No Company and to the knowledge of the Companies, no Affiliate or broker or
other agent of any Company acting or benefiting in any capacity in connection
with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

 

-84-



--------------------------------------------------------------------------------

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; or

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order.

(c) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by each Company and their respective directors,
officers, employees and agents with Anti-Corruption Laws, applicable
Anti-Terrorism Laws and applicable Sanctions. None of the Companies or any
director, officer, employee, agent, or Affiliate of any Company is an individual
or entity that is, or is owned or controlled by persons that are: (i) Sanctioned
Persons or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject or target of any Sanctions broadly
restricting or prohibiting dealings with such country, territory or government,
including, without limitation, Cuba, Iran, Burma, North Korea, Sudan and Syria
(“Sanctioned Country”). No Borrowing or Letter of Credit, use of proceeds or
other transaction contemplated by this Agreement will cause a violation of
Anti-Terrorism Laws, Anti-Corruption Laws or applicable Sanctions by any person
participating in the transactions contemplated by this Agreement, whether as
lender, borrower, guarantor, agent, or otherwise. The Borrower represents that,
except as disclosed to the Agent and the Lenders prior to the date of this
Credit Agreement, neither it nor any of its Subsidiaries, nor its parent company
or any Guarantor, or, to the knowledge of the Borrower, any other Affiliate has
engaged in or intends to engage in any dealings or transactions with, or for the
benefit of, any Sanctioned Person or with or in any Sanctioned Country.

(d) None of the Companies or any director, officer, agent, employee or Affiliate
of any Company is aware of or has taken any action, directly or indirectly, that
would result in a material violation by such Persons of the FCPA, including
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and, the Companies and their Affiliates
have conducted their business in material compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

(e) No Company and, to the knowledge of the Company, no broker or other agent of
any Company acting in any capacity in connection with the Loans (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any person described in paragraphs (a),
(c) and (d) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

-85-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

SECTION 4.01 Conditions Precedent to the Effective Date. The occurrence of the
Effective Date and the obligation of each Issuing Bank and each Lender to make
its initial Credit Extensions hereunder is subject to the satisfaction of the
following conditions precedent:

(a) Credit Agreement. The Administrative Agent shall have received from each
party hereto duly executed counterparts (in such number as may be requested by
the Administrative Agent) of this Agreement signed on behalf of such party.

(b) Notes. The Administrative Agent shall have received duly executed Notes
payable to (i) each Lender requesting a Note in a principal amount equal to such
Lender’s Revolving Commitment dated as of the Effective Date and (ii) the
Swingline Lender in a principal amount equal to such Swingline Lender’s
Swingline Commitment as of the Effective Date.

(c) Security Agreement. The Collateral Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Collateral Agent) of the Security Agreement. In connection with the execution
and delivery of the Security Agreement the following Collateral Agent shall have
been received:

(i) certificates, together with undated, blank stock powers for each
certificate, representing all of the issued and outstanding Equity Interest of
(i) Borrower, (ii) each of the Restricted Subsidiaries and (iii) each of the
Joint Ventures to the extent such Equity Interests are owned by the Borrower or
a Restricted Subsidiary;

(ii) proper UCC financing statements in form appropriate for filling under the
UCC of all jurisdictions that the Administrative Agent and Collateral Agent may
deem necessary in order to perfect the Liens created under the Security
Agreement, covering the Security Agreement Collateral; and

(iii) evidence of completion of all other actions, recordings and filings of or
with respect to the Security Agreement that the Administrative Agent or the
Collateral Agent may deem necessary in order to perfect (or maintain the
perfection of) the Liens created thereby.

(d) Opinions of Counsel. The Administrative Agent shall have received (i) a
legal opinion, in form and substance reasonably satisfactory to the
Administrative Agent, from Sidley Austin LLP, counsel to Borrower, (ii) a legal
opinion, in form and substance reasonably satisfactory to the Administrative
Agent, from Liskow & Lewis, counsel to Borrower, (iii) a legal opinion, in form
and substance reasonably satisfactory to the Administrative Agent, from Hall
Estill, counsel to Borrower, (iv) a legal opinion, in form and substance
reasonably satisfactory to the Administrative Agent, from Spilman Thomas &
Battle, PPLC, counsel to Borrower and (v) such other opinions of counsel to
Borrower, in form and substance reasonably satisfactory to the Administrative,
as may be reasonably requested by the Administrative Agent or its counsel.

 

-86-



--------------------------------------------------------------------------------

(e) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer of the
Borrower, confirming compliance with the conditions precedent set forth in this
Section 4.01 and Section 4.02 (other than conditions the satisfaction of which
is subject to the determination of the Administrative Agent, the Collateral
Agent, the Issuing Banks, the Swingline Lender, the Arrangers, or the other
Lenders).

(f) Organizational Documents; Incumbency; Resolutions. The Administrative Agent
shall have received a certificate of a Responsible Officer of each Loan Party
dated the Effective Date which shall certify that (i) attached thereto are true
and complete copies of each Organizational Document of such Loan Party;
(ii) each individual named in such certificate of such Loan Party is a duly
elected, qualified and acting officer of such Loan Party as of the Effective
Date, holds the offices set forth opposite his/her name on such certificate as
of the Effective Date, and the signature set forth beside the name and title of
said officer and authorized signatory on such certificate is his/her true and
authentic signature as of the Effective Date; and (iii) attached thereto are
true and complete copies of the resolutions of the governing body of such Loan
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents delivered in connection herewith on
behalf of such Loan Party and that such resolutions are in full force and effect
without modification or amendment as of the date hereof.

(g) Organization/Good Standing. The Administrative Agent shall have received
such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in its jurisdiction of incorporation or formation and each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification.

(h) Financial Statements: Pro Forma Balance Sheet; Projections. The Arrangers
shall have received, and shall be reasonably satisfied with the form and
substance of, the audited financial statements for the fiscal year ended
December 31, 2013 and the forecasts of the financial performance of Regency MLP,
Borrower and the Restricted Subsidiaries, pro forma for the Transactions on an
annual basis through the Maturity Date.

(i) Lien Searches. The Administrative Agent shall have received such UCC and
other lien searches as the Administrative Agent shall have reasonably requested,
and such termination statements or other documents as may be necessary to
confirm that the Collateral is subject to no other Liens (other than Permitted
Liens) in favor of any Persons.

(j) Consents; Authorization. The Borrower shall have obtained all consents,
exemptions, authorizations, approvals, registrations or filings with, or any
other action by, any Governmental Authority or any other third person required
by Section 3.03, each of which shall be in full force and effect as of the
Effective Date.

(k) Fees. The Administrative Agent, the Arrangers and the Lenders shall have
received all applicable Fees and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses

 

-87-



--------------------------------------------------------------------------------

required to be reimbursed or paid by the Borrower hereunder (including, the
reasonable fees and expenses of Vinson & Elkins L.L.P., counsel to the
Administrative Agent and the Collateral Agent, to the extent previously invoiced
to the Borrower).

(l) Other Proceedings. There shall be no action, suit or other proceeding
seeking to enjoin or prevent the execution and delivery of the Loan Documents or
the Transactions.

(m) USA PATRIOT Act. The Administrative Agent and the Lenders shall have
received, at least five business days prior to the Effective Date (or such later
date approved by the Administrative Agent) all documentation and other
information that is required by the regulatory authorities under the applicable
“know your customer” and anti-money-laundering rules and regulations, including,
the Act.

(n) Environmental. The Administrative Agent shall be reasonably satisfied with
the environmental condition of any New Mortgaged Property.

(o) Flood Insurance. Either (i) the Administrative Agent shall be satisfied that
there are no Buildings and Manufactured (Mobile) Homes that are subject to a
Mortgage and that as a result, each Loan Party is in compliance with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time or (ii) the Administrative Agent shall
have received a certificate from each Loan Party indicating which of such Loan
Party’s Buildings and Manufactured (Mobile) Homes that are subject to a Mortgage
are located in a “flood hazard area” in any Flood Insurance Rate Map published
by the Federal Emergency Management Agency (or any successor agency) and, if
necessary, evidence of flood insurance.

(p) New Mortgaged Property. The Collateral Agent shall have received the
following with respect to the real property set forth on Schedule 4.01(p) (the
“New Mortgaged Property”):

(i) a Mortgage or Mortgage Amendment, as applicable, on (i) any New Mortgaged
Property consisting of a Pipeline together with all real property that is part
of such Pipeline system and that is owned in fee by a Loan Party and (ii) at
least 80% of the Pipeline ROWs for such Pipeline (calculated based upon the
length of such Pipeline), duly executed and acknowledged by the applicable Loan
Party, and in form for recording in the recording office of each applicable
political subdivision where each such New Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof under applicable
Law, in each case in form and substance reasonably satisfactory to the
Collateral Agent;

(ii) with respect to each Mortgage or Mortgage Amendment, as applicable,
opinions of local counsel or such other special counsel to the Loan Parties,
which opinions (1) shall be addressed to the Collateral Agent and each of the
Secured Parties, (2) shall cover the due authorization, execution, delivery and
enforceability of such Mortgage or Mortgage Amendment and such other matters
incident to the transactions contemplated herein as Administrative Agent may
reasonably request and (3) shall be in form and substance reasonably
satisfactory to the Collateral Agent;

 

-88-



--------------------------------------------------------------------------------

(iii) such other certificates, documents and information as are reasonably
requested by the Lenders; and

(iv) such title information satisfactory to the Collateral Agent on the New
Mortgaged Property as the Collateral Agent may reasonably require.

(q) Insurance. The Administrative Agent shall have received certificates of
insurance naming the Collateral Agent as loss payee with respect to such of the
Loan Parties’ property insurance policies as the Administrative Agent deems
material in its reasonable discretion and additional insured with respect to
such of the Loan Parties’ liability insurance policies as the Administrative
Agent deems material in its reasonable discretion, and covering the Loan
Parties’ properties with such insurance carriers, for such amounts and covering
such risks as are acceptable to the Administrative Agent.

(r) Mi Vida Joint Venture. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying that attached
thereto are: (a) a true and complete executed copy of the contribution agreement
with respect to the Mi Vida Joint Venture, (b) the limited liability company
agreement of the Mi Vida Joint Venture and (c) such other related documents and
information as the Administrative Agent shall have reasonably requested.

(s) Miscellaneous. The Administrative Agent shall have received such other
assurances, certificates, instruments, or documents as the Administrative Agent
reasonably may require.

SECTION 4.02 Conditions to All Credit Extensions. The obligation of each Lender
and each Issuing Bank to make any Credit Extension shall be subject to, and to
the satisfaction of, each of the conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received an LC
Request as required by Section 2.17(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a Borrowing Request as required by Section 2.16(b).

(b) No Default. No Default has occurred and is continuing or would result from
such Credit Extension or from the application of the proceeds therefrom.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (or in all respects
if such representation or warranty is by its terms already qualified as to
materiality) on and as of the date of such Credit Extension with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.

 

-89-



--------------------------------------------------------------------------------

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Sections 4.02(b) and (c) have been satisfied. Borrower
shall provide such information (including calculations in reasonable detail of
the covenants in Section 6.10) as the Administrative Agent may reasonably
request to confirm that the conditions in Sections 4.02(b) and (c) have been
satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower and each Restricted Subsidiary covenant and agree with each Lender
that so long as this Agreement shall remain in effect and until the Revolving
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full and all Letters of Credit have been canceled or have
expired and all amounts drawn thereunder have been reimbursed in full, unless
the Required Lenders shall otherwise consent in writing, the Borrower will, and
will cause each of its Restricted Subsidiaries to:

SECTION 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent and each Lender:

(a) Annual Reports. As soon as available and in any event within 90 days (or
such earlier date on which Regency MLP is required to file a Form 10-K under the
Exchange Act) after the end of each fiscal year (i) the consolidated balance
sheet of Regency MLP as of the end of such fiscal year and related consolidated
income statements and statements of cash flows and changes in member interests
for such fiscal year, in comparative form with such financial statements as of
the end of, and for, the preceding fiscal year, and notes thereto, accompanied
by an opinion of Grant Thornton LLP or other independent public accountants of
recognized national standing reasonably satisfactory to the Administrative Agent
(which opinion shall not be qualified as to scope or contain any going concern
or other qualification), stating that such financial statements fairly present,
in all material respects, the consolidated financial condition, results of
operations and cash flows of Regency MLP and its Subsidiaries as of the dates
and for the periods specified in accordance with GAAP, (ii) a narrative report
and management’s discussion and analysis, in reasonable detail, of the financial
condition and results of operations of Borrower for such fiscal year, as
compared to amounts for the previous fiscal year (it being understood that the
information required by clauses (i) and (ii) may be furnished in the form of a
Form 10-K), and (iii) as soon as reasonably available and in any event within
120 days after the end of each fiscal year, each Joint Venture’s consolidated
balance sheet, income statement and cash flow statement for such fiscal year
prepared in accordance with GAAP (with footnotes to such financial statements),
together with an audit report thereon by an independent accounting firm of
established national reputation. At any time at which the information described
in clauses (i) and (ii) above is required to be delivered hereunder but Regency
MLP is not subject to

 

-90-



--------------------------------------------------------------------------------

the Exchange Act Provisions, Regency MLP shall also furnish a management report
in reasonable detail setting forth (A) statement of income items and
Consolidated EBITDA of Borrower for such fiscal year, showing variance, by
dollar amount and percentage, from amounts for the previous fiscal year and
(B) key operational information and statistics for such fiscal year consistent
with internal and industry-wide reporting standards;

(b) Quarterly Reports. As soon as available and in any event within 45 days (or
such earlier date on which Regency MLP is required to file a Form 10-Q under the
Exchange Act) after the end of each of the first three fiscal quarters of each
fiscal year (i) the consolidated balance sheet of Regency MLP as of the end of
such fiscal quarter and related consolidated income statements and statements of
cash flows for such fiscal quarter and for the then elapsed portion of the
fiscal year, in comparative form with the consolidated statements of income and
cash flows for the comparable periods in the previous fiscal year, and notes
thereto, all prepared in accordance with Regulation S-X under the Securities Act
and accompanied by a certificate of a Financial Officer stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of Regency MLP as of
the date and for the periods specified in accordance with GAAP consistently
applied, and on a basis consistent with audited financial statements referred to
in clause (a) of this Section, subject to normal year-end audit adjustments and
the absence of footnotes required by GAAP, (ii) a narrative report and
management’s discussion and analysis, in reasonable detail, of the financial
condition and results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to the comparable periods in the
previous fiscal year (it being understood that the information required by
clauses (i) and (ii) may be furnished in the form of a Form 10-Q) and (iii) as
soon as reasonably available and in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year, each Joint
Venture’s unaudited consolidated balance sheet and unaudited income statement
for such quarter and unaudited cash flow statement for such year-to-date period
prepared in accordance with GAAP. At any time at which the information described
in clauses (i) and (ii) above is required to be delivered hereunder but Regency
MLP is not subject to the Exchange Act Provisions, Regency MLP shall also
furnish a management report in reasonable detail setting forth (A) statement of
income items and Consolidated EBITDA of Borrower for such fiscal quarter and for
the then elapsed portion of the fiscal year, showing variance, by dollar amount
and percentage, from amounts for the comparable periods in the previous fiscal
year and (B) key operational information and statistics for such fiscal quarter
and for the then elapsed portion of the fiscal year consistent with internal and
industry-wide reporting standards;

(c) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate and
(ii) concurrently with any delivery of financial statements under
Section 5.01(a) above, a report of the accounting firm auditing such financial
statements stating that in the course of its regular audit of the financial
statements of Regency MLP and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge that any Default insofar as it relates to financial or
accounting matters subject to audit procedures has occurred or, if such
accounting firm believes such a Default has occurred, specifying the nature and
extent thereof;

 

-91-



--------------------------------------------------------------------------------

(d) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Loan Party with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange;

(e) Budgets. Within 60 days after the beginning of each fiscal year, a budget
for the Borrower in form reasonably satisfactory to the Administrative Agent for
each quarter of such fiscal year prepared in detail, with appropriate
presentation and discussion of the principal assumptions upon which such budget
is based, accompanied by the statement of a Financial Officer to the effect that
the budget of the Borrower is a reasonable estimate for the periods covered
thereby and, promptly when available, any significant revisions of such budget;

(f) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender written notice of the following promptly (and, in any event, in
the case of notices delivered pursuant to clause (a), (b), (c) and (d) below,
within five Business Days of knowledge thereof):

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against any
Company or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect or (ii) with respect to any Loan Document;

(c) any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect;

(d) any material change in the accounting policies or financial reporting
practices of Borrower or Regency MLP; and

(e) (i) the (A) acquisition, or (B) Commercial Operation Date, in each case, of
a Pipeline that is required to be mortgaged pursuant to Section 5.10(d),
(ii) the acquisition of any Real Property that is required to be mortgaged
pursuant to Section 5.10(c) and (iii) the construction or acquisition of any
Building or Manufactured (Mobile) Home on any Mortgaged Property that is
required to be mortgaged pursuant to Section 5.10(e), in each case, within 30
days of the acquisition (or, in the case of clause (i)(B) above, the Commercial
Operation Date, or in the case of clause (iii) above, the acquisition or
construction) thereof.

Any information that any Loan Party is required to deliver to the Administrative
Agent or any Lender pursuant to Section 5.01 and this Section 5.02 shall be
deemed delivered if and when such information is filed on EDGAR or the
equivalent thereof with the Securities and Exchange Commission.

 

-92-



--------------------------------------------------------------------------------

SECTION 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence and good standing under the laws of
the jurisdiction of its organization, except as otherwise expressly permitted
under Section 6.05 or Section 6.06 or, in the case of any Subsidiary, where the
failure to perform such obligations, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) (i) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, Leases,
servitudes, easements, permits, privileges, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary in the conduct of its business;
(ii) maintain and operate such business in substantially the manner in which it
is presently conducted and operated; (iii) comply with all applicable Laws
(including any and all zoning, building, Environmental Law, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting the Real Property) and decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted; (iv) pay and perform its
obligations under all Leases and Loan Documents; and (v) at all times maintain,
preserve and protect all property material to the conduct of such business and
keep such property, taken as a whole, in good repair, working order and
condition (other than wear and tear occurring in the ordinary course of business
and Casualty Events) and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times except in the case of (i), (ii), (iii),
(iv) and (v) where the failure to comply, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
provided that nothing in this Section 5.03(b) shall prevent (x) sales of
property, consolidations or mergers by or involving any Company in accordance
with Section 6.05 or Section 6.06; (y) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (z) the abandonment by any Company of
any rights, franchises, licenses, trademarks, trade names, copyrights or patents
that such person reasonably determines are not useful to its business or no
longer commercially desirable.

(c) Maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, each Restricted Subsidiary and their respective
directors, officers, employees and agents with Anti-Terrorism Laws, applicable
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.04 Insurance.

(a) Generally. Keep its insurable property adequately insured at all times by
reputable insurers that are, to the knowledge of the Borrower and its Restricted
Subsidiaries, financially sound; maintain such other insurance, to such extent
and against such risks as is

 

-93-



--------------------------------------------------------------------------------

customary with companies in the same or similar businesses operating in the same
or similar locations, including insurance with respect to Mortgaged Properties
and other properties material to the business of the Companies against such
casualties and contingencies and of such types and in such amounts with such
deductibles as is customary in the case of similar businesses operating in the
same or similar locations.

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof, (ii) name the Collateral Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or loss payee (in the
case of property insurance), as applicable, and (iii) be reasonably satisfactory
in all other respects to the Collateral Agent.

(c) Certificates. Concurrently with the annual renewal of the insurance required
to be maintained pursuant to this Section 5.04, if requested by the
Administrative Agent and the Collateral Agent, Borrower shall deliver a
certificate or certificates of insurance showing that all insurance required to
be maintained pursuant to this Section 5.04 has been obtained and is in effect
to the Administrative Agent and the Collateral Agent.

(d) Flood Insurance. With respect to each portion of Mortgaged Property (other
than Pipelines) on which improvements are located, obtain flood insurance in
such total amount as the Administrative Agent or the Required Lenders may from
time to time reasonably require, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.

SECTION 5.05 Obligations and Taxes. Except as may be required by the Loan
Documents, pay its Indebtedness and other obligations promptly and in accordance
with their terms and pay and discharge promptly when due all Taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy, claim, Indebtedness or obligation so long as (a) the
validity or amount thereof shall be contested in good faith by appropriate
proceedings timely instituted and diligently conducted and the applicable Loan
Party shall have set aside on its books adequate reserves or other appropriate
provisions with respect thereto in accordance with GAAP and (b) the failure to
pay could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06 Employee Benefits. Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within 5
days after any Responsible Officer of any Loan Party or any ERISA Affiliates of
any Loan Party knows or has reason to know that, any ERISA

 

-94-



--------------------------------------------------------------------------------

Event has occurred that, alone or together with any other ERISA Event could
reasonably be expected to result in liability of the Loan Parties or any of
their ERISA Affiliates in an aggregate amount exceeding $1.0 million or the
imposition of a Lien, a statement of a Financial Officer setting forth details
as to such ERISA Event and the action, if any, that the Loan Parties propose to
take with respect thereto, and (y) upon request by the Administrative Agent,
copies of (i) each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) filed by any Loan Party or any ERISA Affiliate with the Internal
Revenue Service with respect to each Plan; (ii) the most recent actuarial
valuation report for each Plan; (iii) all notices received by any Loan Party or
any ERISA Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan (or employee benefit plan sponsored or
contributed to by any Loan Party) as the Administrative Agent shall reasonably
request.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all Laws are made of all dealings and transactions in
relation to its business and activities. Each Loan Party will permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the property of such Loan Party at
reasonable times during normal business hours and as often as reasonably
requested and at such time to make extracts from and copies of such financial
records (provided that so long as no Event of Default has occurred and is
continuing the Lenders shall be entitled to only one such visit per year
coordinated by the Administrative Agent and each other visit by the
Administrative Agent shall be at its expense), and permit any representatives
designated by the Administrative Agent or any Lender to discuss the affairs,
finances, accounts and condition of any Loan Party with the officers and
employees thereof and advisors therefor (including independent accountants).

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.11 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Commercial Letter of Credit
or Standby Letter of Credit, as the case may be. The Borrower will not request
any Borrowing or any Letter of Credit, and the Borrower will not use, and shall
procure that its subsidiaries and its or their respective directors, officers,
employees, Affiliates and agents will not use, directly or indirectly, the
proceeds of any Borrowing or Letters of Credit, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Terrorism Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or involving any goods originating in or with a Sanctioned Person or
Sanctioned Country or (iii) in any other manner that would result in a violation
of any Sanctions by any Person (including any Person participating in the
transactions contemplated hereunder, whether as underwriter, advisor, investor,
or otherwise).

 

-95-



--------------------------------------------------------------------------------

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.

(a) Comply, and use commercially reasonable efforts to cause all lessees and
other persons occupying Real Property of any Loan Party to comply, in all
material respects with all Environmental Laws and Environmental Permits
applicable to its operations and Real Property; obtain and renew all material
Environmental Permits necessary for its operations and Real Property; and
conduct all Responses required by, and in accordance with, Environmental Laws;
provided that no Loan Party shall be required to undertake any Response to the
extent that (i) its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP, (ii) such Response is being promptly
and properly undertaken by a third party having adequate financial resources
pursuant to a contractual obligation owed by such third party to such Loan
Party, or (iii) the failure to do so could not reasonably be expected to result
in a Material Adverse Effect.

(b) If a Default caused by reason of a breach of Section 3.17 or Section 5.09(a)
shall have occurred and be continuing for more than 20 days without the Loan
Parties commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of Borrower, an
environmental assessment report regarding the matters which are the subject of
such Default, including, where appropriate, soil and/or groundwater sampling,
prepared by an environmental consulting firm and, in the form and substance,
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them.

(c) Each Loan Party that is an owner of Mortgaged Property shall not use, store,
handle or install nor permit to be used, handled or installed in the Mortgaged
Property any Hazardous Materials, other than in compliance with applicable
Environmental Laws except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.10 Additional Collateral; Additional Guarantors. Subject in all
respects to the definition of Excluded Properties and Excluded Perfections:

(a) Subject to this Section 5.10 and prior to the Investment Grade Date, with
respect to any property acquired after the Effective Date by any Loan Party that
is intended to be subject to the Lien created by any of the Security Documents
but is not so subject, promptly (and in any event within 30 days after the
acquisition thereof, subject to extension in the sole discretion of the
Collateral Agent) (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments or supplements to the relevant Security
Documents or such other documents as the Administrative Agent or the Collateral
Agent shall deem necessary or advisable to grant to the Collateral Agent, for
its benefit and for the benefit of the other Secured Parties, a First Priority
Lien on such property subject to no Liens other than Permitted Collateral Liens,
and (ii) take all actions necessary to cause such Lien to be duly perfected to
the extent required by such Security Document in accordance with all applicable
Laws, including the filing

 

-96-



--------------------------------------------------------------------------------

of financing statements in such jurisdictions as may be reasonably requested by
the Administrative Agent. Borrower shall otherwise take such actions and execute
and/or deliver to the Collateral Agent such documents as the Administrative
Agent or the Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of the Security Documents against such
after-acquired properties.

(b) With respect to any person that becomes a Restricted Subsidiary after the
Effective Date or with respect to any Joint Venture equity interest created or
acquired by the Borrower or any Restricted Subsidiary after the Effective Date,
Borrower’s or such Restricted Subsidiary’s equity ownership interest in such
Restricted Subsidiary or Joint Venture shall be pledged as provided in
Section 5.1 of the Security Agreement, promptly (and in any event within 30 days
after such person becomes a Restricted Subsidiary or a Joint Venture, subject to
extension in the sole discretion of the Collateral Agent) (i) prior to the
Investment Grade Date, deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of such Restricted Subsidiary or all of
the Equity Interests of such Joint Venture that are owned by the Borrower or a
Restricted Subsidiary, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests, and all intercompany notes
owing from such Restricted Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) cause such new Restricted Subsidiary (A) to
execute a Joinder Agreement or such comparable documentation to become a
Subsidiary Guarantor and a joinder agreement to the Security Agreement,
substantially in the form annexed thereto or, in the case of a Foreign
Subsidiary that is a Restricted Subsidiary, execute a security agreement
compatible with the laws of such Foreign Subsidiary’s jurisdiction in form and
substance reasonably satisfactory to the Administrative Agent, and (B) to take
all actions necessary or reasonably advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
Security Agreement to be duly perfected to the extent required by such agreement
in accordance with all applicable Law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent. Notwithstanding the foregoing,
(1) the Equity Interests required to be delivered to the Collateral Agent
pursuant to clause (i) of this Section 5.10(b) shall not include any Equity
Interests of a Foreign Subsidiary created or acquired after the Effective Date
and (2) no Foreign Subsidiary shall be required to take the actions specified in
clause (ii) of this Section 5.10(b), if, in the case of either clause (1) or
(2), doing so would constitute an investment of earnings in United States
property under Section 956 (or a successor provision) of the Code, which
investment would or could reasonably be expected to trigger a material increase
in the net income of a United States shareholder of such Subsidiary pursuant to
Section 951 (or a successor provision) of the Code; provided that this exception
shall not apply to (A) Voting Stock of any Restricted Subsidiary which is a
first-tier controlled foreign corporation (as defined in Section 957(a) of the
Code) representing 65% of the total voting power of all outstanding Voting Stock
of such Restricted Subsidiary and (B) 100% of the Equity Interests not
constituting Voting Stock of any such Restricted Subsidiary, except that any
such Equity Interests constituting “stock entitled to vote” within the meaning
of Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock
for purposes of this Section 5.10(b).

(c) Prior to the Investment Grade Date, promptly grant to the Collateral Agent,
within 60 days (subject to extension in the sole discretion of the Collateral
Agent) of the

 

-97-



--------------------------------------------------------------------------------

acquisition thereof, a security interest in and Mortgage on (i) each Real
Property owned in fee by such Loan Party acquired by such Loan Party after the
Effective Date and that, together with any improvements thereon, individually
has a fair market value of at least $35.0 million, and (ii) unless the
Collateral Agent otherwise consents, each leased Real Property of such Loan
Party which lease individually has a fair market value in excess of $35.0
million, in each case, as additional security for the Secured Obligations
(unless the subject property is already mortgaged to a third party to the extent
permitted by Section 6.02). Such Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected First Priority Liens subject only to Permitted Collateral
Liens or other Liens acceptable to the Collateral Agent. The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of any existing
Mortgage or new Mortgage against such after-acquired Real Property (including a
local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent) in respect of such Mortgage).

(d) Prior to the Investment Grade Date, promptly grant to the Collateral Agent,
within 60 days (or such later date as agreed to by the Collateral Agent in its
sole discretion) of (i) the acquisition of a Pipeline by a Loan Party to the
extent that such Pipeline, the Pipeline ROWs for such Pipeline system and the
real property that is part of such Pipeline system have an aggregate purchase
price which equals or exceeds $25.0 million and (ii) the Commercial Operation
Date of a Pipeline to the extent the aggregate capital cost of such Pipeline,
the Pipeline ROWs for such Pipeline system and the real property that is part of
such Pipeline system have an aggregate capital cost (inclusive of acquisition
and capital costs expended prior to the acquisition thereof, if applicable)
equal to or exceeding $25 million, a security interest in such Pipeline (to be
perfected by a transmitting utility UCC financing statement) and a Mortgage on
the Pipeline, the Pipeline ROWs for such Pipeline and all real property that is
part of such Pipeline system and that is owned in fee by a Loan Party, in each
case, as additional security for the Secured Obligations. The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of any existing
Mortgage or new Mortgage against such after-acquired Pipeline (including a local
counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent) in respect of such Mortgage).

(e) Prior to the Investment Grade Date, promptly grant to the Collateral Agent,
within 60 days (subject to extension in the sole discretion of the Collateral
Agent), a security interest in and Mortgage lien on (i) any Building or
Manufactured (Mobile) Home on

 

-98-



--------------------------------------------------------------------------------

any Mortgaged Property that individually has a replacement value of at least
$25.0 million, as additional security for the Secured Obligations. Such Mortgage
shall be granted pursuant to documentation reasonably satisfactory in form and
substance to the Administrative Agent and the Collateral Agent. The Mortgage or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgage and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of any existing
Mortgage or new Mortgage against such Building or Manufactured (Mobile) Home
(including (i) a local counsel opinion (in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent), (ii) a Life
of Loan flood hazard determination with respect to the parcel of real property
on which such Building or Manufactured (Mobile) Home is located (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by Borrower and each Loan Party related thereto) and (iii) in the event
such Building or Manufactured (Mobile) Home is located in an area identified by
the Federal Emergency Management Agency (or successor agency) as a Special Flood
Hazard Area with respect to where flood insurance has been made available under
the National Flood Insurance Act of 1968 (as now or hereinafter in effect or
successor act thereto) evidence of flood insurance in form and substance
reasonably acceptable to the Administrative Agent and Collateral Agent) in
respect of such Mortgage.

(f) Notwithstanding anything to the contrary contained in this Agreement, the
Security Documents, any Loan Document or any other document executed in
connection herewith, on or after Investment Grade Date, all Collateral and the
Security Documents shall be released automatically and terminated without any
further action. In connection with the foregoing, the Collateral Agent shall, at
Borrower’s expense, promptly execute and file in the appropriate location and
deliver to Borrower and each such Guarantor or Guarantor’s designee such
termination and full or partial release statements or confirmation thereof, as
applicable, and do such other things as are necessary to release the liens to be
released pursuant hereto promptly upon the effectiveness of any such release.

SECTION 5.11 Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at Borrower’s expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral (other than Excluded
Perfections) covered thereby subject to no other Liens except as permitted
herein or by the applicable Security Document (including, but not limited to,
financing statements, continuation statements and extension agreements), or
obtain any consents or waivers as may be necessary or appropriate in connection
therewith; deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the

 

-99-



--------------------------------------------------------------------------------

Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents; and correct any material defect or error that may be discovered in
any Security Document or in the execution, acknowledgement, filing or
recordation thereof. Upon the exercise by the Administrative Agent, the
Collateral Agent or any Lender of any power, right, privilege or remedy pursuant
to any Loan Document which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority, execute and
deliver all applications, certifications, instruments and other documents and
papers that the Administrative Agent, the Collateral Agent or such Lender may
require. If the Administrative Agent, the Collateral Agent or the Required
Lenders determine that they are required by any Law to have appraisals prepared
in respect of the Real Property of any Loan Party constituting Collateral,
Borrower shall provide to the Administrative Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Federal Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
and are otherwise in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent.

SECTION 5.12 Information Regarding Collateral. Not effect any change (i) in any
Loan Party’s legal name, (ii) in the location of any Loan Party’s chief
executive office, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent and the Administrative Agent not less than 20 days’ prior
written notice (in the form of an Officers’ Certificate), or such lesser notice
period agreed to by the Collateral Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Collateral Agent or the Administrative Agent may reasonably
request and (B) it shall have taken all action reasonably satisfactory to the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable; provided, however, that if such Loan Party does not
have, and has not had, assets or liabilities in excess of $25,000, such notice
may be provided promptly (but in no event later than 15 days, subject to
extension in the sole discretion of the Collateral Agent) after effecting the
changes described above. Each Loan Party agrees to promptly provide the
Collateral Agent with certified Organizational Documents reflecting any of the
changes described in the preceding sentence. Each Loan Party also agrees to
promptly notify the Collateral Agent of any change in the location of any office
in which it maintains books or records relating to Collateral owned by it.

SECTION 5.13 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Unless designated after the Effective Date in writing to the Administrative
Agent pursuant to this Section, any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries after the Effective Date shall be
classified as a Restricted Subsidiary.

(b) The Borrower may designate any Subsidiary (including a newly formed or newly
acquired Subsidiary) as an Unrestricted Subsidiary, provided that (i) any such
designation

 

-100-



--------------------------------------------------------------------------------

shall be deemed to be an Investment on the date of such designation in an
Unrestricted Subsidiary in an amount equal to the sum of the (A) the fair market
value of the outstanding Investments of the Borrower and the Restricted
Subsidiaries in such Unrestricted Subsidiary and (B) the aggregate principal
amount of any Indebtedness owed by such Unrestricted Subsidiary to the Borrower
and its Restricted Subsidiaries immediately prior to such designation, all
calculated, on a consolidated basis in accordance with GAAP, (ii) the
representations and warranties of the Loan Parties contained in each of the Loan
Documents shall be true and correct on and as of the date of such designation as
if made on and as of such date (or, if stated to have been made expressly as of
an earlier date, were true and correct as of such earlier date), (iii) after
giving effect to such designation, no Default or Event of Default would exist,
(iv) immediately after giving effect to such designation, the Borrower and its
Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Section 6.10, (v) such Subsidiary shall be treated as an
“Unrestricted Subsidiary” for purposes of any indenture or agreement governing
notes which is permitted under the terms of this Agreement and to which any Loan
Party is or becomes a party, (vi) the Investment represented by such designation
shall be permitted under Section 6.04(a)(xiv) and (vii) the Borrower shall
provide to the Administrative Agent an Officer’s Certificate in form
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions has been satisfied. Except as provided in this Section, no
Restricted Subsidiary may be re-designated as an Unrestricted Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct in all material respects (or in all respects if such
representation or warranty is by its terms already qualified as to materiality)
on and as of the date of such designation as if made on and as of the date of
such designation (or, if stated to have been made expressly as of an earlier
date, were true and correct as of such earlier date), (ii) after giving effect
to such designation, no Default or Event of Default would exist and
(iii) immediately after giving effect to such designation, the Borrower and its
Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Section 6.10.

(d) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, guarantee any Indebtedness or other obligations of any
Unrestricted Subsidiary, other than (i) to the extent permitted by Section 6.04
and (ii) guarantees of performance obligations of any Unrestricted Subsidiary
arising in the ordinary course of business and related to the operation of such
Unrestricted Subsidiary’s business; provided that, for the avoidance of doubt,
no such Guarantee under the forgoing clause (ii) shall, directly or indirectly,
(A) benefit the holder of Indebtedness of such Unrestricted Subsidiary or
(B) guarantee payment obligations of an Unrestricted Subsidiary, including
accounts payable and capital expenditures, or payment obligations related to the
purchase, construction or development of property.

(e) The Borrower will not permit any Unrestricted Subsidiary to hold any Equity
Interests in, or any Indebtedness of, any Restricted Subsidiary or any Material
Project JV.

SECTION 5.14 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its

 

-101-



--------------------------------------------------------------------------------

obligations under this Agreement or any other Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 5.14 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 5.14, or
otherwise under this Agreement or any other Loan Document, voidable under
applicable Laws relating to fraudulent conveyance or fraudulent transfer, and
not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until: (i) the
termination of the Revolving Commitments and (ii) the payment in full of the
Obligations. Each Qualified ECP Guarantor intends that this Section 5.14
constitute, and this Section 5.14 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 5.15 Post-Closing Matters. Within 60 days following the Effective Date
(subject to extension in the sole discretion of the Collateral Agent), the
Collateral Agent shall have received the following with respect to the real
property subject to a Mortgage as of the Effective Date (the “Existing Mortgaged
Property”):

(i) an amendment to each existing Mortgage (each a “Mortgage Amendment”) (or to
the extent requested by the Administrative Agent, a new Mortgage or an amended
and restated Mortgage) duly executed and acknowledged by the applicable Loan
Party, and in form for recording in the recording office where such existing
Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable Law, in each case in form and substance
reasonably satisfactory to the Collateral Agent;

(ii) with respect to each Mortgage Amendment, opinions of local counsel or such
other special counsel to the Loan Parties, which opinions (a) shall be addressed
to the Collateral Agent and each of the Lenders, (b) shall cover the due
authorization, execution, delivery and enforceability of the respective Mortgage
as amended by the Mortgage Amendment and such other matters incident to the
transactions contemplated herein as Administrative Agent may reasonably request
and (c) shall be in form and substance reasonably satisfactory to the Collateral
Agent; and

(iii) such other certificates, documents and information as are reasonably
requested by the Lenders.

 

-102-



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

The Borrower, its Restricted Subsidiaries and, solely with respect to
Section 6.14, Regency MLP, covenant and agree with each Lender that, so long as
this Agreement shall remain in effect and until the Revolving Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, Borrower will not, nor will it cause or permit any
Restricted Subsidiary to, and, solely with respect to Section 6.14, Regency MLP
will not:

SECTION 6.01 Indebtedness.

(a) Prior to the Investment Grade Date, incur, create, assume or permit to
exist, directly or indirectly, any Indebtedness, except:

(i) Indebtedness incurred under this Agreement (including Sections 2.18 and
2.19) and the other Loan Documents;

(ii) (A) Indebtedness outstanding on the Effective Date and listed on Schedule
6.01(b), and (B) refinancings or renewals thereof; provided that (1) any such
refinancing Indebtedness is in an aggregate principal amount not greater than
the aggregate principal amount of the Indebtedness being renewed or refinanced,
plus the amount of any premiums required to be paid thereon and reasonable fees
and expenses associated therewith and an amount equal to any unutilized
commitment under the Indebtedness being renewed or refinanced, (2) such
refinancing Indebtedness has a later or equal final maturity and longer or equal
weighted average life than the Indebtedness being renewed or refinanced and
(3) the covenants, events of default, subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced;

(iii) Indebtedness under Hedging Obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case entered into
in the ordinary course of business and not for speculative purposes; provided
that if such Hedging Obligations relate to interest rates, (A) such Hedging
Obligations relate to payment obligations on Indebtedness otherwise permitted to
be incurred by the Loan Documents and (B) the notional principal amount of such
Hedging Obligations at the time incurred does not exceed the principal amount of
the Indebtedness to which such Hedging Obligations relate;

(iv) Indebtedness permitted by Section 6.04(a)(v);

(v) Indebtedness in respect of (A) Purchase Money Obligations and refinancings
or renewals thereof, in an aggregate amount not to exceed $10.0 million at any
time outstanding, and (B) Capital Lease Obligations and refinancings or renewals
thereof, in an aggregate amount not to exceed $10.0 million at any time
outstanding;

(vi) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of the Borrower or any Restricted Subsidiary in the ordinary
course of business, including guarantees or obligations of the Borrower or any
Restricted Subsidiary with respect to letters of credit supporting such bid,
performance or surety bonds, workers’ compensation claims, self-insurance
obligations and bankers acceptances (in each case other than for an obligation
for money borrowed);

 

-103-



--------------------------------------------------------------------------------

(vii) Contingent Obligations of the Borrower or any Restricted Subsidiary in
respect of Indebtedness otherwise permitted under this Section 6.01;

(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(ix) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(x) unsecured Indebtedness of the Borrower or any Restricted Subsidiary;
provided that (A) no Event of Default has occurred and is continuing or would
occur after giving effect to such incurrence, (B) after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis, Borrower shall be in
compliance with all covenants set forth in Section 6.10 as of the most recent
Test Period, (C) the latest maturity date of such Indebtedness shall not be
prior to the Maturity Date and shall not have a weighted average life to
maturity that is shorter than that of the existing Loans, and (D) such
Indebtedness does not have the benefit of, directly or indirectly, any covenants
or definitions that are more restrictive than those set forth herein;

(xi) Indebtedness of the Borrower or any Restricted Subsidiary (A) constituting
Indebtedness of such Borrower or Restricted Subsidiary solely under clause
(e) of the definition of “Indebtedness” and solely because of a Lien on the
Equity Interests of a Joint Venture owned by such Borrower or Restricted
Subsidiary to secure Indebtedness of such Joint Venture and its Subsidiaries and
(B) whose holder’s sole recourse to Borrower or any Restricted Subsidiary is
through such Lien on such Equity Interests;

(xii) non-recourse Indebtedness of a Restricted Subsidiary of Borrower assumed
by such Restricted Subsidiary in connection with any Permitted Acquisition (or,
if such Restricted Subsidiary is acquired as part of such Permitted Acquisition,
existing prior thereto); provided, however, that such Indebtedness exists at the
time of such Permitted Acquisition at least in the amounts assumed in connection
therewith and is not drawn down, created or increased in contemplation of or in
connection with such Permitted Acquisition;

(xiii) Indebtedness arising from agreements incurred by the seller in connection
with an Asset Sale permitted pursuant to Section 6.06 and providing for
indemnification, adjustments of purchase price or similar obligations; provided,
however, that such Indebtedness shall be permitted solely if it is not reflected
on the balance sheet and other financial statements of the Borrower or the
Restricted Subsidiary, as applicable, (unless such amount reflected on the
balance sheet and other financial statements does not exceed $2.0 million) other
than as a contingent obligation referred to in a footnote to such financial
statements;

 

-104-



--------------------------------------------------------------------------------

(xiv) Indebtedness owed to any person with respect to premiums payable for
property, casualty or liability insurance for the Borrower or any Restricted
Subsidiary, so long as such Indebtedness shall not be in excess of the amount of
the unpaid cost of, and shall be incurred only to defer the cost of, such
insurance for the year in which such Indebtedness is incurred and such
Indebtedness shall be outstanding only during such year;

(xv) Indebtedness consisting of indemnity obligations in connection with any
Permitted Acquisition; provided, however, that such Indebtedness shall be
permitted solely if it is not reflected on the balance sheet and other financial
statements of the Borrower or the Restricted Subsidiary, as applicable, (unless
such amount reflected on the balance sheet and other financial statements does
not exceed $2.0 million) other than as a contingent obligation referred to in a
footnote to such financial statements; and

(xvi) concurrently with and after the consummation of the PVR Acquisition,
Indebtedness of Penn Virginia Resource Partners, L.P. and Penn Virginia Resource
Finance Corporation pursuant to that certain Indenture dated as of April 27,
2010, among Penn Virginia Resource Partners, L.P., Penn Virginia Resource
Finance Corporation and Wells Fargo Bank, National Association, as Trustee, as
supplemented by the First Supplemental Indenture dated as of April 27, 2010 and
the Third Supplemental Indenture dated as of May 17, 2012.

(b) On or after the Investment Grade Date, incur, create, assume or permit to
exist, directly or indirectly, any Priority Debt at any one time outstanding in
an aggregate principal amount exceeding 10% of Consolidated Net Tangible Assets.

SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, or (ii) in the case of any such charge or
claim which has or may become a Lien against any of the Collateral, such Lien
and the contest thereof shall satisfy the Contested Collateral Lien Conditions;

(b) Liens in respect of property of the Borrower or any Restricted Subsidiary
imposed by Law, which were incurred in the ordinary course of business and do
not secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Borrower and the Restricted Subsidiaries, taken as a whole, and
do not materially impair the use thereof in the operation of the business of the
Borrower and the

 

-105-



--------------------------------------------------------------------------------

Restricted Subsidiaries, taken as a whole, (ii) which, if they secure
obligations that are then overdue by more than 90 days and unpaid, are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, which proceedings (or orders
entered in connection with such proceedings) have the effect of preventing the
forfeiture or sale of the property subject to any such Lien, and (iii) in the
case of any such Lien which has or may become a Lien against any of the
Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions;

(c) any Lien in existence on the Effective Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(a)(ii)(B)(1), does not secure an aggregate amount of Indebtedness,
if any, greater than that secured on the Effective Date and (ii) does not
encumber any property other than the property subject thereto on the Effective
Date (any such Lien, an “Existing Lien”);

(d) terms, conditions, exceptions, limitations, easements, rights-of-way,
restrictions (including zoning restrictions), covenants, licenses,
encroachments, protrusions and other similar charges or encumbrances, and minor
title deficiencies on or with respect to any Real Property or Pipelines, in each
case whether now or hereafter in existence, not (i) securing Indebtedness,
(ii) individually or in the aggregate materially impairing the value or
marketability of such material Real Property or material Pipeline or
(iii) individually or in the aggregate materially interfering with the ordinary
conduct of the business of the Loan Parties at such material Real Property or
material Pipeline, and for the purposes of this Agreement, a minor title
deficiency shall include, but not be limited to, terms, conditions, exceptions,
limitations, easements, rights-of-way, servitudes, permits, surface leases and
other similar rights in respect of surface operations, and easements for
pipelines, streets, alleys, highways, telephone lines, power lines, railways and
other easements and rights-of-way, on, over or in respect of any of the
properties of Borrower or any Restricted Subsidiary that are customarily granted
in the midstream industry or oil and gas industry; provided, however, that such
deficiencies shall not have, individually or in the aggregate, a Material
Adverse Effect;

(e) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which the Borrower or the Restricted Subsidiary, as
applicable, shall in good faith be prosecuting an appeal or proceedings for
review in respect of which there shall be secured a subsisting stay of execution
pending such appeal or proceedings and, in the case of any such Lien which has
or may become a Lien against any of the Collateral, such Lien and the contest
thereof shall satisfy the Contested Collateral Lien Conditions;

(f) Liens (other than any Lien imposed by ERISA) (x) imposed by Law or deposits
made in connection therewith in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation or (y) incurred in the ordinary course of business to
secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money); provided that (i) with respect to clauses (x) and (y) of this paragraph
(f), such Liens are for amounts not yet due and payable or delinquent or, to the
extent such amounts are so due and

 

-106-



--------------------------------------------------------------------------------

payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings for orders entered in connection with such proceedings
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien, (ii) to the extent such Liens are not imposed by Law, such Liens
shall in no event encumber any property other than cash and Cash Equivalents,
(iii) in the case of any such Lien against any of the Collateral, such Lien and
the contest thereof shall satisfy the Contested Collateral Lien Conditions and
(iv) the aggregate amount of deposits at any time pursuant to clause (y) of this
paragraph (f) shall not exceed $1.0 million in the aggregate;

(g) Leases of the properties of Borrower or any Restricted Subsidiary, in each
case entered into in the ordinary course of the Borrower’s or such Restricted
Subsidiary’s business so long as such Leases are subordinate in all respects to
the Liens granted and evidenced by the Security Documents and do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of Borrower or any Restricted Subsidiary or
(ii) materially impair the use (for its intended purposes) or the value of the
property subject thereto;

(h) Liens, other than on Real Property, arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of
business;

(i) Liens securing Indebtedness incurred pursuant to Section 6.01(a)(v);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and do not encumber any other property of the Borrower or
any Restricted Subsidiary;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any of the Borrower or any Restricted Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided that, unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

(k) Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with the Borrower or any Restricted
Subsidiary to the extent permitted hereunder (and not created in anticipation or
contemplation thereof); provided that such Liens do not extend to property not
subject to such Liens at the time of acquisition (other than improvements
thereon) and are no more favorable to the lienholders than such existing Lien;

(l) Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

 

-107-



--------------------------------------------------------------------------------

(m) licenses of Intellectual Property granted by the Borrower or any Restricted
Subsidiary in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of the Borrower and the
Restricted Subsidiaries;

(n) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(o) Liens on the Equity Interests of Joint Ventures to secure Indebtedness
permitted pursuant to Section 6.01(a)(xi) if no holder of such Indebtedness has
or could have upon the occurrence of any contingency any recourse against the
Borrower or any Restricted Subsidiary or any assets of the Borrower or any
Restricted Subsidiary (other than such Equity Interests);

(p) Liens upon specific items of inventory or other goods and related proceeds
of the Borrower or any Restricted Subsidiary securing such person’s obligations
in respect of bankers’ acceptances or documentary letters of credit issued or
created for the account of such person to facilitate the shipment or storage of
such inventory or other goods;

(q) pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, insurance premiums, co-payment, co-insurance, retentions and
similar obligations to providers of insurance in the ordinary course of business
not to exceed $1.0 million at any time outstanding;

(r) Liens solely on any cash earnest money deposits not to exceed $5.0 million
at any time outstanding made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition or a Joint Venture;

(s) options, put and call arrangements, rights of first refusal, setoff rights,
rights of first offer and similar contractual encumbrances, and customary
limitations and restrictions constituting negative pledges contained in, and
limited to, specific leases, licenses, conveyances, partnership agreements and
co-owners’ agreements, and similar agreements to the extent that any such Lien
referred to in this clause does not materially impair the use of the property
covered by such Lien for the purposes for which such property is held or
materially impair the value of such property subject thereto;

(t) Liens on assets being disposed of by the Borrower or any Restricted
Subsidiary pursuant to merger agreements, stock or asset purchase agreements and
similar agreements in respect of the disposition of such assets, provided that
such merger agreement, stock or asset purchase agreement or similar agreement in
respect of the disposition of such asset is permitted pursuant to the terms of
this Agreement;

(u) Liens incurred in the ordinary course of business in connection with margin
requirements under Hedging Agreements not to exceed in the aggregate $25.0
million at any time outstanding;

(v) Liens incurred in the ordinary course of business of the Borrower and the
Restricted Subsidiaries with respect to obligations that do not in the aggregate
exceed $25.0 million at any time outstanding, so long as such Liens, to the
extent covering any Collateral, are junior to the Liens granted pursuant to the
Security Documents; and

 

-108-



--------------------------------------------------------------------------------

(w) Liens incurred in connection with any Priority Debt permitted under
Section 6.01(b);

provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents.

SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06 and (ii) any Liens
arising in connection with its use of such property are permitted by
Section 6.02.

SECTION 6.04 Investment, Loan and Advances.

(a) Prior to the Investment Grade Date, directly or indirectly, lend money or
credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other obligations or
securities of, or any other interest in, or make any capital contribution to,
any other person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract (all of the foregoing, collectively,
“Investments”), except that the following shall be permitted:

(i) Investments outstanding on the Effective Date and identified on
Schedule 6.04(a)(i);

(ii) the Borrower and the Restricted Subsidiaries may (i) acquire and hold
accounts receivables, payment intangibles, chattel paper, notes receivable and
similar items owing to any of them if created or acquired in the ordinary course
of business, (ii) invest in, acquire and hold cash and Cash Equivalents,
(iii) endorse negotiable instruments held for collection in the ordinary course
of business or (iv) make lease, utility and other similar deposits in the
ordinary course of business;

(iii) Hedging Obligations incurred pursuant to Section 6.01(a)(iii);

(iv) loans and advances to directors, employees and officers of Borrower and the
Restricted Subsidiaries for bona fide business purposes, in aggregate amount not
to exceed $5.0 million at any time outstanding;

(v) Investments (i) by Borrower in any Subsidiary Guarantor and (ii) by a
Subsidiary Guarantor in another Subsidiary Guarantor; provided that any
Investment in the form of a loan or advance shall be evidenced by the
Intercompany Note and pledged by such Borrower or Subsidiary Guarantor as
Collateral pursuant to the Security Documents;

 

-109-



--------------------------------------------------------------------------------

(vi) Investments in securities of trade creditors or customers in the ordinary
course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers or in settlement of amounts due
(including in settlement of delinquent obligations and other disputes with
supplies and customers);

(vii) Investments made by Borrower or any Restricted Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.06 or other asset sales not prohibited by this Agreement;

(viii) Investments made by Borrower or any Restricted Subsidiary in any Closing
Date Entity; provided, that, after giving pro forma effect to such Investment,
the Borrower shall be in compliance with all of the covenants set forth in
Section 6.10;

(ix) Investments in pledges, deposits and payment or performance bonds made or
given in the ordinary course of business;

(x) Investments in Capital Expenditures of the Borrower and the Restricted
Subsidiaries;

(xi) Investments constituting Contingent Obligations permitted by Section 6.01;

(xii) advances and loans to Regency MLP for the purposes and in the amounts
necessary to pay the fees, expenses and taxes permitted by Section 6.08;

(xiii) Investments in respect of Permitted Acquisitions; and

(xiv) other Investments in an aggregate amount not to exceed $500.0 million at
any time outstanding.

(b) On or after the Investment Grade Date, make or permit to remain outstanding
any Investments, except Investments that do not (i) violate the Borrower’s or
any Restricted Subsidiary’s partnership or other governing agreement, and
(ii) after giving effect to such Investment, violate Section 6.15.

SECTION 6.05 Mergers and Consolidations; Dissolution. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation
(or agree to do any of the foregoing at any future time), except that the
following shall be permitted:

(a) Asset Sales in compliance with Section 6.06;

(b) Acquisitions in compliance with Section 6.07;

(c) any Restricted Subsidiary may merge or consolidate with or into Borrower or
any Subsidiary Guarantor (as long as Borrower is the surviving person in the
case of any merger or consolidation involving Borrower, and a Subsidiary
Guarantor is the surviving person and remains a Wholly Owned Subsidiary of
Borrower in any merger or consolidation involving a

 

-110-



--------------------------------------------------------------------------------

Subsidiary Guarantor); provided that the Lien on and security interest in
property granted or to be granted in favor of the Collateral Agent under the
Security Documents shall be maintained or created in accordance with the
provisions of Section 5.10 or Section 5.11, as applicable; and

(d) any Restricted Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect.

To the extent the Required Lenders (or all Lenders if required by Section 10.02)
waive the provisions of this Section 6.05 with respect to the sale of any
Collateral, or any Collateral is sold as permitted by this Section 6.05, such
Collateral (unless sold to the Borrower or its Restricted Subsidiaries) shall be
sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions they deem appropriate in order to effect the
foregoing.

SECTION 6.06 Asset Sales. Effect any Asset Sale, or agree to effect any Asset
Sale, except that the following shall be permitted:

(a) abandonment or disposition of used, worn out, obsolete or surplus property
by the Borrower or any Restricted Subsidiary in the ordinary course of business
and the abandonment or other disposition of Intellectual Property that, in the
reasonable judgment of Borrower, should be replaced, is no longer economically
practicable to maintain or is no longer useful in the conduct of the business of
the Borrower and the Restricted Subsidiaries taken as a whole;

(b) other Asset Sales; provided that the aggregate consideration received in
respect of all Asset Sales pursuant to this Section 6.06(b) shall not exceed
five percent (5%) of Consolidated Net Tangible Assets in any four consecutive
fiscal quarters of Borrower;

(c) leases of real or personal property in the ordinary course of business and
in accordance with the applicable Security Documents;

(d) mergers and consolidations in compliance with Section 6.05;

(e) Investments in compliance with Section 6.04;

(f) assignments and licenses of Intellectual Property of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(g) any Asset Sale by any Restricted Subsidiary to Borrower or any other
Restricted Subsidiary;

(h) transfers resulting from Casualty Events so long as the proceeds thereof are
applied in accordance with Section 2.09(d);

(i) the Borrower and any Restricted Subsidiary may transfer assets as part of
the consideration for Investment in a Joint Venture so long as the fair market
value of such assets is counted against the amount of Investments allowed under
Section 6.04(a)(viii);

 

-111-



--------------------------------------------------------------------------------

(j) the Borrower and any Restricted Subsidiary may dispose of defaulted
receivables and similar obligations in the ordinary course of business; and

(k) the Borrower and any Restricted Subsidiary may dispose of non-core assets
acquired in a Permitted Acquisition.

To the extent the Required Lenders (or all Lenders if required by Section 10.02)
waive the provisions of this Section 6.06 with respect to the sale of any
Collateral, or any Collateral is sold as permitted by this Section 6.06, such
Collateral (unless sold to the Borrower or any Restricted Subsidiary) shall be
sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions they deem appropriate in order to effect the
foregoing.

SECTION 6.07 Acquisitions. Prior to the Investment Grade Date, make any
Acquisition, except that the following shall be permitted:

(a) Capital Expenditures by Borrower and the Restricted Subsidiaries;

(b) purchases and other acquisitions of tangible or intangible property in the
ordinary course of business;

(c) Investments in compliance with Section 6.04;

(d) leases of real or personal property in the ordinary course of business and
in accordance with the applicable Security Documents;

(e) Permitted Acquisitions; and

(f) mergers and consolidations in compliance with Section 6.05;

provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.10 or
Section 5.11, as applicable.

SECTION 6.08 Dividends.

(a) Prior to the Investment Grade Date, authorize, declare, pay or set aside
funds for the express purpose of making, directly or indirectly, any Dividends
with respect to Borrower or any Restricted Subsidiary, except that the following
shall be permitted:

(i) Dividends by any Restricted Subsidiary to Borrower or to any Guarantor that
is a Wholly Owned Subsidiary of Borrower;

(ii) payments to Regency MLP as reimbursement for expenses pursuant to the
Regency MLP Agreement; and

(iii) so long as no Default or Event of Default has occurred or is continuing
either prior to or after giving effect to such Dividends, Dividends to Regency

 

-112-



--------------------------------------------------------------------------------

MLP up to the amount of Available Cash; provided that the Borrower shall not be
permitted to make cash Dividends to Regency MLP in respect of any Qualified
Capital Stock issued pursuant to a Specified Equity Contribution for four full
consecutive quarters following the issuance of such Qualified Capital Stock.

(b) On or after the Investment Grade Date, authorize, declare, pay or set aside
funds for the express purpose of making, directly or indirectly, any Dividends
with respect to the Borrower or any Restricted Subsidiary if an Event of Default
has occurred and is continuing, or could result therefrom; provided that the
Borrower shall not be permitted to make cash Dividends to Regency MLP in respect
of any Qualified Capital Stock issued pursuant to a Specified Equity
Contribution for four full consecutive quarters following the issuance of such
Qualified Capital Stock.

SECTION 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of Borrower or any Restricted
Subsidiary (other than between or among Borrower and the Restricted
Subsidiaries), other than on terms and conditions at least as favorable to
Borrower or such Restricted Subsidiary as would reasonably be obtained by
Borrower or such Restricted Subsidiary at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:

(a) Dividends permitted by Section 6.08;

(b) Investments permitted by Sections 6.04(a)(iv), (v), (vi), (viii), (xii) and
(xiv);

(c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of the Ultimate General Partner;

(d) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(e) the existence of, and the performance by Borrower or any Restricted
Subsidiary of its obligations under the terms of, any limited liability company,
limited partnership or other Organizational Document or security holders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party on the Effective Date and which has been
disclosed to the Lenders as in effect on the Effective Date, and similar
agreements that it may enter into thereafter; provided, however, that the
existence of, or the performance by Borrower or any Restricted Subsidiary of
obligations under, any amendment to any such existing agreement or any such
similar agreement entered into after the Effective Date shall only be permitted
by this Section 6.09(e) to the extent not more adverse to the interest of the
Lenders in any material respect, when taken as a whole, than any of such
documents and agreements as in effect on the Effective Date;

 

-113-



--------------------------------------------------------------------------------

(f) sales of Qualified Capital Stock of Regency MLP to Affiliates of Borrower
not otherwise prohibited by the Loan Documents and the granting of registration
and other customary rights in connection therewith;

(g) any transaction with an Affiliate where the only consideration paid by
Borrower or any Restricted Subsidiary is Qualified Capital Stock of Regency MLP;

(h) the Transactions as contemplated by the Loan Documents;

(i) payments or transactions pursuant to the Regency MLP Agreement; and

(j) payments or transactions pursuant to the Services Agreement.

SECTION 6.10 Financial Covenants.

(a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio for the last
day of each Test Period to exceed 5.50 to 1.0; provided that the Total Leverage
Ratio for the last day of each Test Period occurring after the Investment Grade
Date shall not exceed (i) 5.00 to 1.00 or (ii) during a Specified Acquisition
Period, 5.50 to 1.00.

(b) Minimum Consolidated Interest Coverage Ratio. Prior to the Investment Grade
Date, permit the Consolidated Interest Coverage Ratio, for the last day of any
Test Period to be less than 2.50 to 1.0.

(c) Maximum Senior Secured Leverage Ratio. Prior to the Investment Grade Date,
permit the Senior Secured Leverage Ratio for the last day of any Test Period
ending at any time after the Effective Date to exceed 3.25 to 1.0.

SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly:

(a) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption or acquisition for value of, or any prepayment or
redemption as a result of any asset sale, change of control or similar event of,
any outstanding Subordinated Indebtedness, except as otherwise permitted by this
Agreement; or

(b) terminate, amend, modify (including electing to treat any Pledged Interests
(as defined in the Security Agreement) as a “security” under Section 8-103 of
the UCC) or change any of its Organizational Documents (including by the filing
or modification of any certificate of designation) or any agreement to which it
is a party with respect to its Equity Interests (including any stockholders’
agreement), or enter into any new agreement with respect to its Equity
Interests, other than any such amendments, modifications or changes or such new
agreements which are not adverse in any material respect to the interests of the
Lenders.

SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Restricted Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by

 

-114-



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary, or pay any Indebtedness owed to Borrower
or a Restricted Subsidiary, (b) make loans or advances to Borrower or any
Restricted Subsidiary or (c) transfer any of its properties to Borrower or any
Restricted Subsidiary, except for such encumbrances or restrictions existing
under or by reason of (i) applicable Law; (ii) this Agreement and the other Loan
Documents; (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of a Restricted Subsidiary;
(iv) customary provisions restricting assignment of any agreement entered into
by a Restricted Subsidiary in the ordinary course of business; (v) any holder of
a Lien permitted by Section 6.02 restricting the transfer of the property
subject thereto; (vi) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 6.06
pending the consummation of such sale; (vii) any agreement in effect at the time
such Restricted Subsidiary becomes a Restricted Subsidiary of Borrower, so long
as such agreement was not entered into in connection with or in contemplation of
such person becoming a Restricted Subsidiary of Borrower; (viii) without
affecting the Borrower or any Restricted Subsidiary’s obligations under
Section 5.10, customary provisions in partnership agreements, limited liability
company organizational governance documents, asset sale and stock sale
agreements and other similar agreements entered into in the ordinary course of
business that restrict the transfer of ownership interests in such partnership,
limited liability company or similar person; (ix) restrictions on cash or other
deposits or net worth imposed by suppliers or landlords under contracts entered
into in the ordinary course of business; (x) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any person, or the properties or
assets of any person, other than the person or the properties or assets of the
person so acquired; or (xi) any encumbrances or restrictions imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents of
the contracts, instruments or obligations referred to in clause (vii) above;
provided that such amendments or refinancings are no more materially restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment or refinancing.

SECTION 6.13 Limitation on Issuance of Capital Stock. With respect to Borrower
or any Restricted Subsidiary, issue any Equity Interest other than Qualified
Capital Stock. All Equity Interests issued in accordance with this Section 6.13
shall, to the extent required by Sections 5.10 and 5.11 or any Security
Agreement, be delivered to the Collateral Agent for pledge pursuant to the
Security Agreement.

SECTION 6.14 Limitation on Operating Subsidiaries. Regency MLP will not create
another operating Subsidiary other than Borrower or a Restricted Subsidiary of
Borrower; provided, that, for the avoidance of doubt, the Borrower shall be
permitted to create operating Subsidiaries in accordance with the terms of this
Agreement.

SECTION 6.15 Business. Engage (directly or indirectly) in any business other
than those businesses in which Borrower and its Restricted Subsidiaries are
engaged on the Effective Date (or which are reasonably related thereto or are
reasonable extensions thereof).

SECTION 6.16 Fiscal Year. Change its fiscal year-end to a date other than
December 31.

 

-115-



--------------------------------------------------------------------------------

SECTION 6.17 No Further Negative Pledge. Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist any Lien upon
any of their respective properties or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following: (1) this
Agreement and the other Loan Documents; (2) covenants in documents creating
Liens permitted by Section 6.02 prohibiting further Liens on the properties
encumbered thereby; (3) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents on any
Collateral securing the Secured Obligations and does not require the direct or
indirect granting of any Lien securing any Indebtedness or other obligation by
virtue of the granting of Liens on or pledge of property of Borrower or any
Restricted Subsidiary to secure the Secured Obligations; and (4) any prohibition
or limitation that (a) exists pursuant to applicable Law, (b) consists of
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 6.06 pending the consummation of
such sale, (c) restricts subletting or assignment of any lease governing a
leasehold interest of Borrower or a Restricted Subsidiary, (d) exists in any
agreement in effect at the time such Restricted Subsidiary becomes a Restricted
Subsidiary of Borrower, so long as such agreement was not entered into in
contemplation of such person becoming a Restricted Subsidiary or (e) is imposed
by any amendments or refinancings that are otherwise permitted by the Loan
Documents of the contracts, instruments or obligations referred to in clause
(3) or (4)(d); provided that such amendments and refinancings are no more
materially restrictive with respect to such prohibitions and limitations than
those prior to such amendment or refinancing.

SECTION 6.18 Anti-Terrorism Law; Anti-Money Laundering.

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.20, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and
Borrower and the Restricted Subsidiaries shall deliver to the Lenders any
certification or other evidence requested from time to time by any Lender in its
reasonable discretion, confirming Borrower’s and the Restricted Subsidiaries’
compliance with this Section 6.18).

(b) Cause or permit any of the funds of Borrower or any Restricted Subsidiary
that are used to repay the Loans to be derived from any unlawful activity with
the result that the making of the Loans would be in violation of any Law.

SECTION 6.19 Embargoed Person. Cause or permit (a) any of the funds or
properties of Borrower or any Restricted Subsidiary that are used to repay the
Loans to constitute property of, or be beneficially owned directly or indirectly
by, any person subject to Sanctions or trade restrictions under United States
law (“Embargoed Person” or “Embargoed Persons”) that is identified on (1) the
“List of Specially Designated Nationals and Blocked Persons” maintained by OFAC
and/or on any other similar list maintained by OFAC pursuant to any authorizing
statute including, but not limited to, the International Emergency Economic
Powers

 

-116-



--------------------------------------------------------------------------------

Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., and any Executive Order or Law promulgated thereunder, with the result
that the investment in Borrower or any Restricted Subsidiary (whether directly
or indirectly) is prohibited by a Law, or the Loans made by the Lenders would be
in violation of a Law, or (2) the Executive Order, any related enabling
legislation or any other similar Executive Orders or (b) any Embargoed Person to
have any direct or indirect interest, of any nature whatsoever in Borrower or
any Restricted Subsidiary, with the result that the investment in Borrower or
any Restricted Subsidiary (whether directly or indirectly) is prohibited by a
Law or the Loans are in violation of a Law.

ARTICLE VII

GUARANTEE

SECTION 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to,
and the Notes held by each Lender of, Borrower, and all other Secured
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document, any Hedging Agreement or any Cash Management Agreement
entered into with a counterparty that is a Secured Party, in each case strictly
in accordance with the terms thereof (such obligations, other than Excluded Swap
Obligations, being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby jointly and severally agree that if Borrower or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

SECTION 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations of Borrower under this Agreement,
the Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Guarantor (except for payment in full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

-117-



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrower or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Secured Parties, and their respective
successors and assigns, notwithstanding that from time to time during the term
of this Agreement there may be no Guaranteed Obligations outstanding.

SECTION 7.03 Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment

 

-118-



--------------------------------------------------------------------------------

by or on behalf of Borrower or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise.

SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Revolving Commitments of
the Lenders under this Agreement it shall waive any claim and shall not exercise
any right or remedy, direct or indirect, arising by reason of any performance by
it of its guarantee in Section 7.01, whether by subrogation or otherwise,
against Borrower or any Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party permitted pursuant to Section 6.01(a)(iv) shall be subordinated to such
Loan Party’s Secured Obligations in the manner set forth in the Intercompany
Note evidencing such Indebtedness.

SECTION 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 8.01 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 8.01) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.

SECTION 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

-119-



--------------------------------------------------------------------------------

SECTION 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests or property of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is Borrower or a
Subsidiary, such Transferred Guarantor shall, upon the consummation of such sale
or transfer, be released from its obligations under this Agreement (including
under Section 10.03 hereof) and its obligations to pledge and grant any
Collateral owned by it pursuant to any Security Document and, in the case of a
sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Security Agreements shall be released, and the Collateral Agent shall
take such actions as are necessary to effect each release described in this
Section 7.09 in accordance with the relevant provisions of the Security
Documents.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):

(a) default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment (whether
voluntary or mandatory) thereof or by acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made in or in connection with
or pursuant to any Loan Document or the borrowings or issuances of Letters of
Credit hereunder or in any notice or certificate delivered hereunder, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished;

(d) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in Section 5.02(a), 5.03(a) or
5.08 or in Article VI;

(e) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after (i) in the case of a default under Section 5.02(e), the occurrence of such
default and (ii) in the case of a default under any other any other covenant,
condition or agreement contained in any Loan Document (other than those
specified in paragraphs (a), (b) or (d) or clause (e)(i) immediately above)
written notice thereof from the Administrative Agent or any Lender to Borrower;

(f) any Loan Party shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same

 

-120-



--------------------------------------------------------------------------------

shall become due and payable beyond any applicable grace period, or (ii) fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Indebtedness or a trustee or other representative
on its or their behalf (with or without the giving of notice, the lapse of time
or both) to cause, such Indebtedness to become due prior to its stated maturity
or become subject to a mandatory offer purchase by the obligor; provided that it
shall not constitute an Event of Default pursuant to this paragraph (f) unless
the aggregate amount of all such Indebtedness referred to in clauses (i) and
(ii) exceeds $100.0 million at any one time (provided that, in the case of
Hedging Obligations, the amount counted for this purpose shall be the amount
payable by all Loan Parties if such Hedging Obligations were terminated at such
time);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party, or of a substantial part of the property of any Loan
Party, under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
for a substantial part of the property of any Loan Party; or (iii) the
winding-up or liquidation of any Loan Party; and such proceeding or petition
shall continue undismissed and unstayed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(h) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or for a
substantial part of the property of any Loan Party; (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; (v) make a general assignment for the benefit of creditors;
(vi) admit in writing its inability or fail generally to pay its debts as they
become due; (vii) take any action for the purpose of effecting any of the
foregoing; or (viii) subject to the rights of Restricted Subsidiaries of
Borrower under Section 6.05(d), wind up or liquidate;

(i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $50.0 million (that are not covered by insurance
from an insurance company with an A.M. Best financial strength rating of at
least A-, it being understood that even if such amounts are covered by insurance
from such an insurance company such amounts shall count against such basket if
responsibility for such amounts has been denied by such insurance company) shall
be rendered against any Loan Party or any combination thereof and the same shall
remain undischarged, unvacated or unbonded for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon properties of any Loan Party
to enforce any such judgment;

 

-121-



--------------------------------------------------------------------------------

(j) one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect;

(k) any security interest and Lien purported to be created by any Security
Document with respect to any Collateral worth, individually or in the aggregate,
in excess of $1.0 million shall cease to be in full force and effect, or shall
cease to give the Collateral Agent, for the benefit of the Secured Parties, the
Liens, rights, powers and privileges purported to be created and granted under
such Security Document (including a perfected First Priority security interest
in and Lien on all of such Collateral (except as otherwise expressly provided in
this Agreement or such Security Document)) in favor of the Collateral Agent, or
shall be asserted by Borrower or any other Loan Party not to be a valid,
perfected, First Priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in or Lien on such
Collateral;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations; or

(m) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Regency MLP
or Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Borrower, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Revolving Commitments, (ii) require that the Borrower Cash
Collateralize the LC Exposure (in an amount equal to the then outstanding amount
thereof); and (iii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other Obligations of Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrower and the Guarantors, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event with respect to
Borrower described in paragraph (g) or (h) above, the Revolving Commitments
shall automatically terminate, the obligation of the Borrower to Cash
Collateralize the LC Exposure as aforesaid shall automatically become effective
and the principal of the Loans and Reimbursement Obligations then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
Obligations of Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 

-122-



--------------------------------------------------------------------------------

SECTION 8.02 Rescission. If at any time after termination of the Revolving
Commitments or acceleration of the maturity of the Loans, Borrower shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations owing by it that shall have become due otherwise than
by acceleration (with interest on principal and, to the extent permitted by law,
on overdue interest, at the rates specified herein) and all Defaults (other than
non-payment of principal of and accrued interest on the Loans due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant
Section 10.02, then upon the written consent of the Required Lenders and written
notice to Borrower, the termination of the Revolving Commitments or the
acceleration and their consequences may be rescinded and annulled; but such
action shall not affect any subsequent Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders and the Issuing Banks to a decision that may be made at the
election of the Required Lenders, and such provisions are not intended to
benefit Borrower and do not give Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

SECTION 8.03 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to this Agreement, promptly by
the Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(c) Third, to the Administrative Agent for the account of the Issuing Banks, to
Cash Collateralize that portion of the LC Exposure comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Section 2.20;

(d) Fourth, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal and
Reimbursement Obligations), and any fees, premiums and scheduled periodic
payments due under Secured Hedging Agreements or Secured Cash Management
Agreements constituting Secured Obligations and any interest accrued thereon, in
each case equally and ratably in accordance with the respective amounts thereof
then due and owing;

 

-123-



--------------------------------------------------------------------------------

(e) Fifth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations (including Reimbursement Obligations) and any
breakage, termination or other payments under Secured Hedging Agreements or
Secured Cash Management Agreements constituting Secured Obligations and any
interest accrued thereon; and

(f) Sixth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency. Each Loan Party
acknowledges the relative rights, priorities and agreements of the Secured
Parties, as set forth in this Agreement, including as set forth in this
Section 8.03. Notwithstanding the foregoing, amounts received from the Borrower
or any Guarantor that is not an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder shall not be
applied to the Indebtedness that is comprised of Excluded Swap Obligations (it
being understood, that in the event that any amount is applied to Indebtedness
other than Excluded Swap Obligations as a result of this clause, the Collateral
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to this Section 8.03 from amounts received from “eligible
contract participants” under the Commodity Exchange Act or any regulations
promulgated thereunder to ensure, as nearly as possible, that the proportional
aggregate recoveries with respect to Indebtedness described in this Section 8.03
by the holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Indebtedness pursuant to this
Section 8.03).

SECTION 8.04 Right to Cure. Notwithstanding anything to the contrary contained
in Section 8.01, in the event that Borrower fails to comply with the
requirements of Section 6.10(a) or (b), until the expiration of the 10th day
subsequent to the date the certificate calculating such covenant is required to
be delivered pursuant to Section 5.01(c), Regency MLP shall have the right to
make a Specified Equity Contribution to the Borrower (the “Cure Right”), and
upon the receipt by Borrower of such Specified Equity Contribution (the “Cure
Amount”) pursuant to the exercise by Regency MLP of such Cure Right such
covenant shall be recalculated giving effect to the following pro forma
adjustments:

(i) Consolidated EBITDA shall be increased, solely for the purpose of measuring
such covenants and not for any other purpose under this Agreement, by an amount
equal to the Cure Amount; and

(ii) If, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of all such covenants, the Borrower
shall be deemed to have satisfied the requirements of such covenants as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of either such covenant that had occurred shall be deemed cured for this
purposes of the Agreement.

 

-124-



--------------------------------------------------------------------------------

In each Test Period, (x) there shall be at least two fiscal quarters in which no
cure set forth in this Section 8.04 is made, (y) the Cure Right shall not be
exercised in consecutive fiscal quarters and (z) the Cure Amount applied to the
Cure Right shall not exceed 15% of Consolidated EBITDA for such Test Period. The
Cure Right shall not be exercised more than 4 times during the term of this
Agreement. The payment of any Dividends in respect of Qualified Capital Stock
issued pursuant to a Specified Equity Contribution shall be subject to the
limitations set forth in Section 6.08.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 9.01 Appointment and Authority.

(a) Each of the Lenders (including the Swingline Lender), the Issuing Banks and
the other Secured Parties hereby irrevocably appoints Wells Fargo Bank, to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Collateral Agent, the Lenders and the
Issuing Banks, and neither Borrower nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions.

(b) Each of the Lenders (including the Swingline Lender), the Issuing Banks and
the other Secured Parties hereby irrevocably appoints and authorizes Wells Fargo
Bank, to act on its behalf as the Collateral Agent hereunder and under the other
Loan Documents (and to hold any security interest created by the Security
Documents for and on behalf of or on trust for) such Lender for the purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, the Secured Obligations or
the Guarantee Obligations together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent or the Collateral Agent pursuant to Section 9.05 for the purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.10, as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent) as if set forth in full herein with respect thereto. Without limiting the
generality of the foregoing, the Lenders hereby expressly authorize the
Collateral Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of the this
Agreement and the Security Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders.

SECTION 9.02 Rights as a Lender. Each person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each

 

-125-



--------------------------------------------------------------------------------

person serving as an Agent hereunder in its individual capacity. Such person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrower or any Subsidiary or other Affiliate thereof as if
such person were not an Agent hereunder and without any duty to account therefor
to the Lenders.

SECTION 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Law;
and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrower, a
Lender or the Issuing Bank.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) that value or the sufficiency of
any Collateral, or (vi) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent. Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under

 

-126-



--------------------------------------------------------------------------------

agency doctrine of any applicable Law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

SECTION 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Banks, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Banks
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Banks prior to the making of such Loan or the
issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by such Agent. Each
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of each Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

SECTION 9.06 Resignation or Removal of Agent.

(a) Each Agent may at any time give notice of its resignation to the Lenders,
the Issuing Bank and Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (the “Resignation Effective Date”), then the retiring Agent
may on behalf of the Lenders and the Issuing Banks, appoint a successor Agent
meeting the qualifications set forth above, provided, that, if the Agent shall
notify Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender because
it meets the requirements of clause (d) of the definition of Defaulting Lender,
the Required Lenders may, to the extent not prohibited by applicable Law, by
notice in writing to the Borrower and such Person remove such Person as
Administrative Agent and, in consultation

 

-127-



--------------------------------------------------------------------------------

with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (the “Removal Effective Date”), then the Administrative Agent
being removed may on behalf of the Lenders and each Issuing Bank, appoint a
successor Administrative Agent from the remaining Lenders; provided that if the
Administrative Agent shall notify the Lenders that no qualifying Person has
accepted such appointment, then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date. For the avoidance
of doubt, no Person serving as Administrative Agent shall be subject to removal
pursuant to the terms of this clause (b) solely by virtue of the ownership or
acquisition of any equity interest in such Person or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Person.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor Agent
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) or removed Agent, and the retiring or removed Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by Borrower to a successor Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Borrower and
such successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 10.03 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

SECTION 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and each
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender and each Issuing Bank also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

-128-



--------------------------------------------------------------------------------

SECTION 9.08 No Other Duties, etc.; Appointment. Anything herein to the contrary
notwithstanding, none of the agents or Arrangers listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, a Lender or any Issuing Bank
hereunder. The Administrative Agent and Borrower may appoint syndication agents
and amend (or amend and restate) this Agreement to reflect such appointments
without the approval of any Lender other than any resigning syndication agent.

SECTION 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Exposure shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loan, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Issuing Banks and the Agents and
their respective agents and external counsel and all other amounts due the
Lenders, the Issuing Banks and the Agents under Sections 2.05 and 10.03) allowed
in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequester or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensations, expenses,
disbursements and advances of the Administrative Agent and its agents and
external counsel, and any other amounts due the Administrative Agent under
Sections 2.05 and 10.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
of Issuing Bank in any such proceeding.

SECTION 9.10 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall severally indemnify upon
demand each Agent and its Related Parties (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent and its Related Parties from
and against any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any external counsel
for any

 

-129-



--------------------------------------------------------------------------------

Agent) incurred by it; provided that no Lender shall be liable for the payment
to any Agent or its Related Party of any portion of such losses, claims,
damages, liabilities and related expenses resulting from such Agent’s or Related
Party’s own gross negligence or willful misconduct, as determined by the final
non-appealable judgment of a court of competent jurisdiction; provided, that, no
action taken in accordance with the directions of the Required Lenders (or such
other number or percentage of the Lenders as shall be required by the Loan
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 9.10. In the case of any investigation, litigation
or proceeding giving rise to any loss, claim, damage, liability and related
expense this Section 9.10 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse the Administrative Agent or
Collateral Agent upon demand for its ratable share of any costs or out-of-pocket
expenses (including attorney costs) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that such Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section 9.10 shall survive
termination of the Revolving Commitments, the payment of all other Obligations,
Secured Obligations and Guaranteed Obligations, and the resignation of such
Agent.

SECTION 9.11 Collateral and Guaranty Matters. The Lenders, the Issuing Banks and
the Secured Parties irrevocably authorize the Collateral Agent, at its option
and in its discretion, to release any Lien on any property granted to or held by
the Collateral Agent under any Loan Document (a) upon termination of the
Revolving Commitments and payment in full of all Secured Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (b) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any Asset Sale permitted
hereunder or under any other Loan Document, (c) subject to Section 10.02, if
approved, authorized or ratified in writing by the Required Lenders or, except
to the extent that any such loss of perfection or priority results from the
failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Security Documents or to file UCC continuation statements and
except as to Collateral consisting of Real Property or Pipelines to the extent
that such losses are covered by a lender’s title insurance policy and such
insurer has not denied coverage or (d) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
Section 7.09; and

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property. In each case
as specified in this Section 9.11, the Administrative Agent or the Collateral
Agent will (and each Lender irrevocably authorizes such Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Security Documents in accordance with the terms of
the Loan Documents and this Section 9.11.

 

-130-



--------------------------------------------------------------------------------

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any withholding
tax applicable to such payment. If the IRS or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender for any other reason, or the
Administrative Agent has paid over to the IRS applicable withholding tax
relating to a payment to a Lender but no deduction has been made from such
payment, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent in connection
with such tax, including any penalties or interest and together with any all
expenses incurred.

SECTION 9.12 Secured Hedging Agreements and Secured Cash Management Agreements.
The benefit of the Security Documents and of the provisions of this Agreement
relating to any Collateral securing the Obligations shall also extend to and be
available to the Hedging Banks with respect to any Secured Hedging Agreement
including any Hedging Agreement in existence prior to the date hereof, but
excluding any additional transactions or confirmations entered into (a) after
such Hedging Bank ceases to be a Lender or an Affiliate of a Lender or (b) after
assignment by a Hedging Bank to another Hedging Bank that is not a Lender or an
Affiliate of a Lender. No Cash Management Bank or Hedging Bank that obtains the
benefits of Section 8.03 or any Collateral by virtue of the provisions hereof or
of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. No
Person that is party to a Secured Hedging Agreement pursuant to clause (b) of
the definition thereof that obtains the benefits of Section 8.03 or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral).
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Cash
Management Agreements and Secured Hedging Agreements unless the Administrative
Agent has received written notice of such Secured Cash Management Agreements and
Secured Hedging Agreements, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank,
Hedging Bank or Person that is party to a Secured Hedging Agreement pursuant to
clause (b) of the definition thereof, as the case may be.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to any Loan Party, to Borrower at:

Regency Gas Services LP

2001 Bryan St.

Suite 3700

Dallas, Texas 75201

Attention: Tom Long

Telecopier No.: (214) 840-5400

E-mail: tom.long@regencygas.com

 

-131-



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, the Collateral Agent, Swingline Lender or
Issuing Bank, to it at:

Wells Fargo Bank, National Association

1525 W W T Harris Boulevard, 1st Floor

Charlotte, North Carolina 28262

Attention: Brian Ballard

Telecopier No.: (704) 590-2774

E-mail: brian.a.ballard1@wellsfargo.com

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
the Register.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may (subject to Section 10.01(d)) be delivered
or furnished by electronic communication (including electronic mail and Internet
or intranet websites) pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices to any Lender or
any Issuing Bank pursuant to Article II if such Lender or such Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Collateral Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it (including as set forth in
Section 10.01(d)); provided that approval of such procedures may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return electronic mail or
other written acknowledgement); provided that if such notice or other
communication is not sent during the normal business hours of the recipient,

 

-132-



--------------------------------------------------------------------------------

such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address, telecopier
number or electronic mail address for notices and other communications hereunder
by notice to the other parties hereto.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
brian.a.ballard1@wellsfargo.com or at such other e-mail address(es) provided to
Borrower from time to time or in such other form, including hard copy delivery
thereof, as the Administrative Agent shall require. In addition, each Loan Party
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in this Agreement or any other Loan Document or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require. Nothing in this Section 10.01 shall prejudice the right of the
Agents, any Lender or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document or as any such Agent
shall require.

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Borrower shall also deliver to the
Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, any warranty of merchantability, fitness for a particular purpose,
non-infringement of

 

-133-



--------------------------------------------------------------------------------

third party rights or freedom from viruses or other code defects, is made by any
Agent in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its Related Parties have any liability to the
Loan Parties, any Lender or any other person for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Internet, except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct.

SECTION 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent, any Issuing Bank or any Lender
in exercising, and no course of dealing with respect to, any right, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege, or any abandonment or discontinuance of steps to enforce such a
right, power or privilege, hereunder or under any other Loan Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies of each Agent, each Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
this Section 10.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or the Issuing Bank may have had notice or knowledge of
such Default at the time. No notice or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances.

(b) Required Consents. Subject to Sections 10.02(c) and (d), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:

(i) increase the Revolving Commitment of any Lender without the written consent
of such Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant
or Default shall constitute an increase in the Revolving Commitment of any
Lender);

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon (provided, that any amendment to the financial

 

-134-



--------------------------------------------------------------------------------

covenant definitions in this Agreement shall not constitute a reduction in the
rate of interest for purposes of this clause (ii) and provided, further, that,
any waiver of all or a portion of any post-default increase in interest rates
shall be effective upon the consent of the Required Lenders), or reduce any Fees
payable hereunder, or change the form or currency of payment of any Obligation,
without the written consent of each Lender directly affected thereby (it being
understood that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (ii));

(iii) (A) change the scheduled final maturity of any Loan, (B) postpone the date
for payment of any Reimbursement Obligation or any interest or fees payable
hereunder, (C) change the amount of, waive or excuse any such payment (other
than waiver of any increase in the interest rate pursuant to Section 2.06(c)),
or (D) postpone the scheduled date of expiration of any Revolving Commitment or
any Letter of Credit beyond the Maturity Date, in any case, without the written
consent of each Lender directly affected thereby;

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

(v) permit the assignment or delegation by Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(vi) release Regency MLP or all or substantially all of the Subsidiary
Guarantors from their Guarantee (except as expressly provided in Article VII),
or limit their liability in respect of such Guarantee, without the written
consent of each Lender;

(vii) release all or substantially all of the Collateral from the Liens of the
Security Documents or alter the relative priorities of the Secured Obligations
entitled to the Liens of the Security Documents, in each case without the
written consent of each Lender (it being understood that additional Loans made
pursuant to Sections 2.18 and 2.19 or consented to by the Required Lenders may
be equally and ratably secured by the Collateral with the then existing Secured
Obligations under the Security Documents);

(viii) change Section 2.13(b) or (c) in a manner that would alter the pro rata
sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), 2.16(d) and
2.17(d), without the written consent of each Lender directly affected thereby;

(ix) change any substantive provision of this Section 10.02(b) or
Section 10.02(c) or (d), without the written consent of each Lender directly
affected thereby;

(x) change the percentage set forth in the definition of “Required Lenders,” or
any other provision of any Loan Document (including this Section) specifying the
number or percentage of Lenders required to waive, amend or modify any

 

-135-



--------------------------------------------------------------------------------

rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender, other than to increase such
percentage or number or to give any additional Lender or group of Lenders such
right to waive, amend or modify or make any such determination or grant any such
consent;

(xi) change or waive any provision of Article X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;

(xii) change or waive any obligation of the Lenders relating to the issuance of
or purchase of participations in Letters of Credit, without the written consent
of the Required Lenders, the Administrative Agent and the Issuing Bank;

(xiii) change or waive any provision hereof relating to Swingline Loans
(including the definition of “Swingline Commitment”), without the written
consent of the Swingline Lender; or

(xiv) expressly change or waive any condition precedent in Section 4.02 to any
Borrowing without the written consent of the Required Lenders.

Notwithstanding anything in this Section 10.02 to the contrary, any Increase
Joinder or Revolving Loan Joinder may, without the consent of any Lenders other
than those participating in such joinder, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of Sections
2.18 and 2.19, as applicable.

(c) Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Law.

(d) Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrower shall have the right to replace such non-consenting
Lender or Lenders, so long as all non-consenting Lenders are so replaced, with
one or more persons pursuant to Section 2.15 so long as at the time of such
replacement each such new Lender consents to the proposed change, waiver,
discharge or termination.

 

-136-



--------------------------------------------------------------------------------

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel, and local counsel, for the Administrative Agent and/or the
Collateral Agent), the reasonable travel, photocopy, mailing, courier, telephone
and other similar expenses, and the cost of environmental invasive and
non-invasive assessments and audits and surveys and appraisals, in connection
with the syndication of the credit facilities provided for herein (including the
obtaining and maintaining of CUSIP numbers for the Loans), the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder,
(iii) all costs, expenses, Taxes, assessments and other charges incurred by the
Administrative Agent or any Lender in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Document or any other document referred to therein, (iv) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank (including the fees, charges and
disbursements of any counsel, and local counsel who specialize in gas and
pipeline matters, for the Administrative Agent, the Collateral Agent, any Lender
or the Issuing Bank), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.03, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and (v) all
documentary and similar taxes and charges in respect of the Loan Documents.

(b) Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), the Collateral Agent (and any sub-agent
thereof) each Lender and the Issuing Bank, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel, and local counsel who specialize in gas and pipeline matters,
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by Borrower or any other Loan Party arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release or
threatened Release of Hazardous Materials on, at, under or from any property
owned, leased or operated by any Company at any time, or any Environmental Claim

 

-137-



--------------------------------------------------------------------------------

related in any way to any Company, or (iv) (x) conduct of any Company or any of
its partners, directors, officers, employees, agents or advisors that violates
any Sanctions or (y) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Borrower
or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction; provided,
further, that Borrower shall not be required to reimburse the legal fees and
expenses of more than one outside counsel (in addition to any reasonably
necessary special counsel and up to one local counsel in each applicable local
jurisdiction) for all Indemnitees unless, in the reasonable written opinion of
outside counsel to such Indemnitees, representation of all such Indemnitees
would be inappropriate due to the existence of an actual or potential conflict
of interest.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent, the Issuing Bank, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Swingline Lender or the Issuing
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Swingline Lender or Issuing
Bank in connection with such capacity. The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 2.13(c). For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Exposure and unused Revolving Commitments at the
time.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

-138-



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section 10.03 shall be payable not
later than three (3) Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.03 shall survive the resignation
of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Swingline Lender, the replacement of any Lender, the termination of the
Revolving Commitments and the repayment, satisfaction or discharge of all the
Obligations.

SECTION 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Swingline Lender and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void), (ii) no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (A) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section 10.04, (B) by way of participation
in accordance with the provisions of paragraph (d) of this Section 10.04 or
(C) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by Borrower or any Lender shall be null and void) and
(iii) no Lender may assign to the Borrower, an Affiliate of the Borrower, a
Defaulting Lender, an Affiliate of a Defaulting Lender or any natural person all
or any portion of such Lender’s rights and obligations under this Agreement or
all or any portion of its Revolving Commitments or the Loans owing to it
hereunder. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
at the time owing to it); provided that

(i) except in the case of any assignment made in connection with the primary
syndication of the Revolving Commitment and Loans by the Arrangers or an
assignment of the entire remaining amount of the assigning Lender’s Revolving
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each

 

-139-



--------------------------------------------------------------------------------

such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5.0 million, in the case of any assignment in
respect of Revolving Loans and/or Revolving Commitments, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed) (provided that all amounts assigned shall be aggregated in
calculating the $5.0 million minimum in the event of simultaneous assignments to
or from two or more Lender Affiliates);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Revolving Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches on a non-pro rata basis; and

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together, if the assignment
is not to a Lender, an Affiliate of a Lender or an Approved Fund, with a
processing and recordation fee of $3,500, and the Eligible Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent such information
regarding the Eligible Assignee as may be requested by the Administrative Agent.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.14 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.04.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

-140-



--------------------------------------------------------------------------------

The Register shall be available for inspection by Borrower, the Issuing Bank,
the Collateral Agent, the Swingline Lender and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower, the Administrative Agent, the Issuing Bank or the Swingline
Lender sell participations to any person (other than a natural person or
Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Administrative Agent and the Lenders and Issuing Bank
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 2.12 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.15 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent (i) such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation or (ii) the Borrower consents to the participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.15 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.14 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error,

 

-141-



--------------------------------------------------------------------------------

and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. In the case of any Lender that is a
fund that invests in bank loans, such Lender may, without the consent of
Borrower or the Administrative Agent, collaterally assign or pledge all or any
portion of its rights under this Agreement, including the Loans and Notes or any
other instrument evidencing its rights as a Lender under this Agreement, to any
holder of, trustee for, or any other representative of holders of, obligations
owed or securities issued, by such fund, as security for such obligations or
securities.

SECTION 10.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.11, 2.13 and 2.14 and Article X shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the payment of the
Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Revolving Commitments or the termination of this Agreement, any
other Loan Document or any provision hereof or thereof.

SECTION 10.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when the conditions set forth in
Section 4.01 are satisfied (or

 

-142-



--------------------------------------------------------------------------------

waived pursuant to Section 10.02), when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Borrower, the Guarantors, the Agents and the Lenders
agree that (i) all obligations under the Existing Credit Agreement, that is
amended and restated hereby, shall continue to exist under and be evidenced by
this Agreement and the other Loan Documents and shall constitute Obligations and
(ii) except as expressly stated herein or amended, the other Loan Documents are
ratified and confirmed as remaining unmodified and in full force and effect with
respect to all Secured Obligations. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 10.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the remaining
provisions hereof and thereof shall remain in full force and effect and shall be
liberally construed to carry out the provisions and intent hereof and thereof;
provided, if any one or more of the provisions contained in this Agreement or
any other Loan Document shall be determined or held to be invalid or
unenforceable because such provision is overly broad as to duration, geographic
scope, activity, subject or otherwise, such provision shall be deemed amended
(and any court or other tribunal is hereby authorized to reform this Agreement
or such other Loan Document accordingly) by limiting and reducing it to the
minimum extent necessary to make such provision valid and enforceable. The
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of Borrower or any other Loan Party against any and all of
the obligations of Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such

 

-143-



--------------------------------------------------------------------------------

Lender or the Issuing Bank, irrespective of whether or not such Lender or the
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY, BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANKS OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 10.09(b). EACH OF THE
PARTIES HERETO HEREBY AGREES THAT

 

-144-



--------------------------------------------------------------------------------

SECTION 5-1401 AND 4-1402 OF THE GENERAL OBLIGATIONS OF LAW OF THE STATE OF NEW
YORK SHALL APPLY TO THE LOAN DOCUMENTS AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN
SECTION 10.01. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors (including
accountants, legal counsel and other advisors) and other representatives (it
being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Law or by any subpoena
or similar legal process, (d) to any other party to this Agreement or to any
other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action, suit or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.12, to (i) any
assignee of or Participant in, or

 

-145-



--------------------------------------------------------------------------------

any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations or (iii) any rating agency for the purpose of obtaining a credit
rating applicable to any Lender, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower. For purposes of this
Section, “Information” means all information received from Regency MLP or any of
its Subsidiaries relating to Regency MLP or any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the Issuing Bank on a nonconfidential
basis prior to disclosure by Regency MLP or any of its Subsidiaries; provided
that, in the case of information received from Regency MLP or any of its
Subsidiaries after the Effective Date, such information is clearly identified at
the time of delivery as confidential. Any person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such person has exercised the
same degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information.

SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address and tax
identification number of Borrower and other information regarding Borrower that
will allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the Act. This notice is given in accordance with the
requirements of the Act and is effective as to the Lenders and the
Administrative Agent.

SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Laws which are presently in effect, or to the extent allowed by Law,
under such Law which may hereafter be in effect and which allow a higher maximum
nonusurious interest rate than applicable Laws allow as of the Effective Date,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

-146-



--------------------------------------------------------------------------------

SECTION 10.15 Obligations Absolute. To the fullest extent permitted by
applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

SECTION 10.16 No Advisory or Fiduciary Responsibility. The Administrative Agent,
the Collateral Agent, the Swingline Lender, the Issuing Banks, the Lenders and
their respective Affiliates (collectively, solely for purposes of this
Section 10.16, the “Lenders”) may have economic interests that conflict with
those of the Loan Parties, their equityholders and/or their Affiliates. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees that: (a) (i) no
fiduciary, advisory or agency relationship between such Loan Party and any
Lender is intended to be or has been created in respect of the transactions
contemplated hereby or by the other Loan Documents, irrespective of whether such
Lender has advised or is advising any Loan Party on other matters; (ii) the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between the Loan Parties, on the one
hand, and the Lenders, on the other hand; (iii) each Loan Party has consulted
its own legal, accounting, regulatory and tax advisors to the extent that it has
deemed appropriate; and (iv) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the Lenders
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Loan Party or any other Person;
(ii) none of the Lenders has any obligation to any Loan Party with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Lenders may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Loan
Parties, and no Lender has any obligation to disclose any of such interests to
the Loan Parties. To the fullest extent permitted by Law, each Loan Party hereby
waives and releases any claims that it may have against any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

-147-



--------------------------------------------------------------------------------

SECTION 10.17 Amendment and Restatement.

(a) On the Effective Date (i) this Agreement renews and extends (and does not
release or novate) the indebtedness and obligations outstanding under the
Existing Credit Agreement, (ii) the commitments under the Existing Credit
Agreement are renewed and replaced by the commitments to the Borrower hereunder
and all other covenants and provisions of the Existing Credit Agreement are
terminated, except provisions that expressly survive such termination pursuant
to the terms of the Existing Credit Agreement, including indemnification
provisions, (iii) all Liens and guarantee agreements securing or benefiting the
commitments, obligations and liabilities under the Existing Credit Agreement
shall continue and shall secure and benefit the Loans and other obligations and
liabilities of the Loan Parties under this Agreement, and (iv) each Loan
Document that was in effect immediately prior to the date of this Agreement
shall continue to be effective and, unless the context otherwise requires, any
reference to the Existing Credit Agreement contained therein shall be deemed to
refer to this Agreement. From and after the Effective Date, all Letters of
Credit (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement will be deemed outstanding under this Agreement and
will be governed as if issued under this Agreement.

(b) The Lenders hereby waive any requirements for notice of prepayment and the
payment of any related prepayment penalties, minimum amounts of prepayments of
Loans (as defined in the Existing Credit Agreement), ratable reductions of the
commitments of the Lenders under the Existing Credit Agreement and ratable
payments on account of the principal or interest of any Loan (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement to the extent
such prepayment, reductions or payments are required pursuant thereto.

(c) After giving effect to this Agreement and any Borrowing made on the
Effective Date, (a) each Lender who holds Loans in an aggregate amount less than
its Pro Rata Percentage (after giving effect to this Agreement) of all Loans
shall advance new Loans which shall be disbursed to the Administrative Agent and
used to repay Loans outstanding to each Lender who holds Loans in an aggregate
amount greater than its Pro Rata Percentage of all Loans, (b) each Lender’s
participation in each Letter of Credit, if any, shall be automatically adjusted
to equal its Pro Rata Percentage (after giving effect to this Agreement) and
(c) such other adjustments shall be made as the Administrative Agent shall
specify so that the Revolving Exposure applicable to each Lender equals its Pro
Rata Percentage (after giving effect to this Agreement) of the aggregate
Revolving Exposure of all Lenders. The Administrative Agent may make such
reallocations, disbursements and fund transfers amongst the Lenders as it deems
appropriate to effectuate the terms of this Agreement and to otherwise adjust
and/or reconcile their respective allocations of the Loans resulting therefrom;
provided, that in no event shall any such disbursement, reallocation or fund
transfer be considered an extinguishment, novation or retirement of the
indebtedness and obligations outstanding under the Existing Credit Agreement.
The Borrower hereby confirms and agrees that it shall be required to make any
break-funding payments which may be required under Section 2.12 of the Existing
Credit Agreement resulting from the Loans and adjustments described in this
Section 10.1610.17.

(Signature Pages Follow)

 

-148-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first written above.

 

REGENCY GAS SERVICES LP, as Borrower By:   Regency OLP GP LLC, its General
Partner By:  

/s/ Michael J. Bradley

  Name:   Michael J. Bradley   Title:   President REGENCY ENERGY PARTNERS LP, as
Guarantor By:   Regency GP LP, its General Partner By:   Regency GP LLC, its
General Partner By:  

/s/ Michael J. Bradley

  Name:   Michael J. Bradley   Title:   President and Chief Executive Officer

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WGP-KHC, LLC   By:   FrontStreet Hugoton LLC, its Sole Member PVR MIDSTREAM JV
HOLDINGS LLC REGENCY HYDROCARBONS LLC REGENCY LAVERNE LLC CONNECT GAS PIPELINE
LLC REGENCY PIPELINE LLC REGENCY UTICA GAS GATHERING LLC REGENCY MARCELLUS GAS
GATHERING LLC REGENCY NEPA GAS GATHERING LLC PENN VIRGINIA OPERATING CO., LLC
CDM HOLDINGS LLC   By:   CDM Resource Management LLC, its Sole Member CDM
RESOURCE MANAGEMENT LLC FRONTSTREET HUGOTON LLC GULF STATES TRANSMISSION LLC
REGAL MIDSTREAM LLC REGENCY FIELD SERVICES LLC REGENCY GAS UTILITY LLC REGENCY
HAYNESVILLE INTRASTATE GAS LLC REGENCY LIQUIDS PIPELINE LLC REGENCY MIDCONTINENT
EXPRESS LLC REGENCY MIDSTREAM LLC REGENCY RANCH JV LLC REGENCY TEXAS PIPELINE
LLC REGENCY UTICA HOLDCO LLC RGP MARKETING LLC RGU WEST LLC RHEP CRUDE LLC
REGENCY CRUDE MARKETING LLC SUPERIOR GAS COMPRESSION, LLC REGENCY GOM LLC
GALVESTON BAY GATHERING, LLC CMA PIPELINE PARTNERSHIP, LLC REGENCY DESOTO
PIPELINE LLC REGENCY DESOTO-HESCO SERVICES LLC REGENCY VAUGHN GATHERING LLC
MIDSTREAM GAS SERVICES LLC REGENCY QUITMAN GATHERING LLC HESCO GATHERING
COMPANY, L.L.C. HESCO PIPELINE COMPANY, L.L.C. REGENCY ERCP LLC REGENCY MI VIDA
LLC, as Subsidiary Guarantors

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

By:   Regency Gas Services LP, its Sole Member By:   Regency OLP GP LLC, its
General Partner By:  

/s/ Thomas E. Long

  Name:   Thomas E. Long   Title:   Vice President PUEBLO MIDSTREAM GAS
CORPORATION RGP WESTEX GATHERING INC.

WEST TEXAS GATHERING COMPANY,

as Subsidiary Guarantors

By:  

/s/ Thomas E. Long

  Name:   Thomas E. Long   Title:   Vice President DULCET ACQUISITION LLC
FIELDCREST RESOURCES LLC K RAIL LLC KANAWHA RAIL LLC LJL, LLC LOADOUT LLC
SUNCREST RESOURCES LLC

TONEY FORK LLC,

as Subsidiary Guarantors

By:   Penn Virginia Operating Co., LLC, as its sole member By:   Regency Gas
Services LP, as its sole member By:   Regency OLP GP LLC, as its general partner
By:  

/s/ Thomas E. Long

  Name:   Thomas E. Long   Title:   Vice President

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, a Lender, an Issuing Bank, and Swingline Lender By:  

/s/ Larry Robinson

  Name:   Larry Robinson   Title:   Director

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and an Issuing Bank By:  

/s/ Adam H. Fey

  Name:   Adam H. Fey   Title:   Director

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc, as a Lender and an Issuing Bank By:  

/s/ Patricia Dundee

  Name:   Patricia Dundee   Title:   Authorised Signatory

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and an Issuing Bank By:  

/s/ Robert L. Mendoza

  Name:   Robert L. Mendoza   Title:   Senior Vice President

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Ronnie Glenn

  Name:   Ronnie Glenn   Title:   Vice President

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Peter Kardos

  Name:   Peter Kardos   Title:   Vice President

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Nupur Kumar

  Name:   Nupur Kumar   Title:   Authorized Signatory By:  

/s/ Samuel Miller

  Name:   Samuel Miller   Title:   Authorized Signatory

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Carmen Malizia

  Name:   Carmen Malizia   Title:   Director

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH, as a Lender By:  

/s/ Louis P. Laville III

  Name:   Louis P. Laville III   Title:   Managing Director By:  

/s/ Jarrett Price

  Name:   Jarrett Price   Title:   Vice President

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Mark Lumpkin, Jr.

  Name:   Mark Lumpkin, Jr.   Title:   Authorized Signatory

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Blake Kirshman

  Name:   Blake Kirshman   Title:   Senior Vice President

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Brandon M. White

  Name:   Brandon M. White   Title:   Assistant Vice President

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Dusan Lazarov

  Name:   Dusan Lazarov   Title:   Director By:  

/s/ Michael Winters

  Name:   Michael Winters   Title:   Vice President

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Michael King

  Name:   Michael King   Title:   Vice President

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Mark Sparrow

  Name:   Mark Sparrow   Title:   Director

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCOTIABANC INC., as a Lender By:  

/s/ J.F. Todd

  Name:   J.F. Todd   Title:   Managing Director

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Director By:  

/s/ Jennifer Anderson

  Name:   Jennifer Anderson   Title:   Associate Director

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ John G. Murray

  Name:   John G. Murray   Title:   Senior Vice President

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Nancy Mak

  Name:   Nancy Mak   Title:   Senior Vice President

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jonathan Luchansky

  Name:   Jonathan Luchansky   Title:   Assistant Vice President

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Sherwin Brandford

  Name:   Sherwin Brandford   Title:   Director

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ LARRY HAYES

  Name:   LARRY HAYES   Title:   DIRECTOR - ENERGY FINANCE

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:  

/s/ Darrell Holley

  Name:   Darrell Holley   Title:   Managing Director By:  

/s/ David Montgomery

  Name:   David Montgomery   Title:   Executive Director

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Joseph Onischuk

  Name:   Joseph Onischuk   Title:   Managing Director By:  

/s/ Joanna Lau

  Name:   Joanna Lau   Title:   Vice President

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Rebecca Kratz

  Name:   Rebecca Kratz   Title:   Authorized Signatory

 

Signature Page – Seventh Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:  

/s/ Joe Hykle

  Name:   Joe Hykle   Title:   Senior Vice President By:  

/s/ Jill Ilski

  Name:   Jill Ilski   Title:   First Vice President

 

Signature Page – Seventh Amended and Restated Credit Agreement